Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 1 of 134




                 Exhibit A
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 2 of 134

[Translation]

 Case No. 2010 (Han) No. 1

                                            Decision

                                            5775 Morehouse Drive, San Diego, California 92121
                                            USA
                                                The Respondent: Qualcomm Incorporated
                                                Representatives:     Steve M. Mollenkopf
                                                Attorneys for the Respondent:
                                                                     Harumi Kojo
                                                                     Kimitoshi Yabuki
                                                                     Yoshihito Shibata
                                                Subagent attorneys for the Respondent:
                                                                     Atsushi Yamada
                                                                     Takahiko Ito
                                                                     Tomohiko Makino
                                                                     Atsushi Nishitani
                                                                     Aya Takahashi
                                                                     Ken Kawai
                                                                     Sayuri Tago
                                                                     Izumi Katayama

    The Japan Fair Trade Commission, with respect to the Cease and Desist Order case against the
above the Respondent based on the Act on Prohibition of Private Monopolization and Maintenance
of Fair Trade (Act No. 54 of 1947) (hereinafter, the “Anti-Monopoly Act (AMA)”) prior to the
amendment by the provision of Article 2 of the Supplementary Provision of the Act for the Partial
Revision of the Act on Prohibition of Private Monopolization and Maintenance of Fair Trade (Act
No. 100 of 2013) that shall remain applicable based on said Act for the Partial Revision of the Act
on Prohibition of Private Monopolization and Maintenance of Fair Trade, investigated the Draft
Decision submitted by Mitsuhiro Saito, Chief Hearing Examiner, pursuant to Article 73 of the
Rules on Hearings by the Fair Trade Commission (Fair Trade Commission Rules No. 8 of 2005)
(hereinafter, the “Rules”) prior to the abolishment by the Rules for Establishment of the JFTC
Relevant Rules upon Enforcement of the Act for the Partial Revision of the Act on Prohibition of
Private Monopolization and Maintenance of Fair Trade (Fair Trade Commission Rules No. 2 of
2015), attached hereto as an attachment, and renders its decision as follows.




                                                1
      Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 3 of 134

[Translation]

                                            Main Text

   The JFTC hereby renders its decision that the Cease and Desist Order dated September 28,
2009 (2009 (Measure) No. 22) shall be revoked.


                                             Grounds
1 The facts, evidence, decision and application of laws as found by the Commission are identical
to those provided in Parts I. to VII. of the Grounds for the Draft Decision, attached hereto as an
attachment, and are thus incorporated herein as reference.
    Of the terms used in the cited draft decision, the terms listed in the "terms" section of
Attachment 1 of the Draft Decision shall have the meanings ascribed to them in the “definition”
section thereof.
2 In the present case, the Cease and Desist Order had been issued on grounds of violation of
Article 19 of the AMA, as conduct constituting trading with restrictive conditions as stipulated in
Article 2 (9) (iv) of the AMA prior to the 2009 amendment and Former General Designation
Paragraph 13.
     Based on the evidence ( Shin 1 to 3, 13, 19, 20, 79, 221, 275, 276) and based on the status of
how the Respondent owns industrial properties essential for the 3G wireless mobile
communication standard (Draft Decision Part III.2.(4)B), it could be inferred that the Respondent
held an influential position in the market for the technology concerning CDMA Subscriber Units,
etc. (hereinafter, “the Subject Market Under Consideration in this case”), and in the course of such
a process in which the Respondent entered into the License Agreements with Domestic
Manufacturers/Sellers of Handsets, etc., it is believed that there could have been room to find some
sort of conduct of the Respondent that should be regulated in some way under the AMA. However,
as described in Part VI.1 of the Draft Decision, there is not enough evidence to find that the
Respondent’s having entered into the License Agreements which included No-Compensation
License Provisions, etc. with the Domestic Manufacturers/Sellers of Handsets, etc., constituted
trading with restrictive conditions as described in the Cease and Desist Order, thus having the
tendency to impede fair competition.
     Consequently, the violating acts of this case by the Respondent cannot be found to constitute
trading with restrictive conditions as stipulated in Article 2 (9) (iv) of the AMA prior to the 2009
amendment and Former General Designation Paragraph 13, or to be in violation of Article 19 of
the AMA, and a Cease and Desist Order may not be issued against the Respondent on the grounds
of these provisions.
3 Therefore, pursuant to Article 66 (3) of the AMA and Article 78 (1) of the Rules, a decision is
rendered as provided in the main text.




                                                 2
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 4 of 134

[Translation]

March 13, 2019
                                  Japan Fair Trade Commission
                                          Chairman       Kazuyuki Sugimoto
                                          Commissioner   Akiko Mimura
                                          Commissioner   Reiko Aoki
                                          Commissioner   Yoshiharu Ojima




                                      3
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 5 of 134

[Translation]

                                                                                       Attachment
Case No. 2010 (Han) No. 1

                                         Draft Decision

                                            5775 Morehouse Drive, San Diego, California 92121
                                            USA
                                                The Respondent: Qualcomm Incorporated
                                                Representatives: Steve M. Mollenkopf
                                                Attorneys for the Respondent:
                                                               Harumi Kojo
                                                               Kimitoshi Yabuki
                                                               Yoshihito Shibata
                                                Subagent attorneys for the Respondent:
                                                               Atsushi Yamada
                                                               Takahiko Ito
                                                               Tomohiko Makino
                                                               Atsushi Nishitani
                                                               Aya Takahashi
                                                               Ken Kawai
                                                               Sayuri Tago
                                                               Izumi Katayama

    With respect to the Cease and Desist Order trial case against the above Respondent based on
the Act on Prohibition of Private Monopolization and Maintenance of Fair Trade (Act No. 54 of
1947) (hereinafter, the “Anti-Monopoly Act (AMA)”) prior to the amendment by the provision of
Article 2 of the Supplementary Provision of the Act for the Partial Revision of the Act on
Prohibition of Private Monopolization and Maintenance of Fair Trade (Act No. 100 of 2013) that
shall remain applicable based on said Act for the Partial Revision of the Act on Prohibition of
Private Monopolization and Maintenance of Fair Trade, we, who had been appointed by the Japan
Fair Trade Commission (hereinafter, “JFTC”) as Hearing Examiners in accordance with Article 56
(1) of the AMA as well as the provision of Article 12(1) of the Rules on Hearings by the Fair Trade
Commission (Fair Trade Commission Rules No. 8 of 2005) (hereinafter, the “Rules”) prior to the
abolishment by the Rules for Establishment of the JFTC Relevant Rules upon Enforcement of the
Act for the Partial Revision of the Act on Prohibition of Private Monopolization and Maintenance
of Fair Trade, having examined the matter and on the belief that the following decision is
appropriate, hereby prepare this Draft Decision in accordance with the provisions of Article 73 and
Article 74 of the Rules.




                                                1
         Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 6 of 134

[Translation]

    The terms listed in Attachment 1 shall have the meanings ascribed to them in the “Definition”
section thereof.

                                            Main text

   The JFTC hereby renders its decision that the Cease and Desist Order dated September 28,
2009 (2009 (Measure) No. 22) shall be revoked.

                                             Grounds
Part I     Purpose of the Appeal
           Refer to the main text.


Part II Overview of the Case (facts not disputed by the Parties and facts that are publicly known)
1. The JFTC held that, the Respondent, in entering into agreements granting licenses, etc. to the
portfolio of intellectual property rights for CDMA Mobile Wireless Communications owned by or
to be owned by the Respondent, etc. to the Domestic Manufacturers and/or Sellers of Handsets,
etc. (hereinafter, “DMSHs”), forced the DMSHs, etc. to grant licenses, etc. to the intellectual
property rights owned by or to be owned by the DMSHs, etc. for no compensation, as well as to
make a pledge not to assert its rights based on the intellectual property rights owned by or to be
owned by the DMSHs, and this means that the Respondent is transacting with the DMSHs by
attaching conditions that unfairly restrict the business activities of the DMSHs, which falls under
Article 2 (9) (iv) of the AMA prior to the amendment by the Act for the Partial Revision of the Act
on Prohibition of Private Monopolization and Maintenance of Fair Trade (Act No. 51 of 2009, the
“2009 Amendment”) (Paragraph 13 of the Designation of Unfair Trade Practices prior to the
amendment by Fair Trade Commission Public Notice No. 18 of 2009 [Fair Trade Commission
Public Notice No. 15 of 1982] [the “Former General Designation Paragraph 13”]), and is in
violation with the provision of Article 19 of the AMA, and issued the Cease and Desist Order to
the Respondent (2009 (So) No. 22.; this order is hereinafter referred to as the “CDO,” and the
Respondent’s acts found to be violation in this Order are hereinafter referred to as the “Violating
Acts of this case”).

  The copy of the order concerning the CDO was served upon the Respondent on September 30,
2009.

2. The Respondent made a demand for a hearing seeking revocation of the CDO in its entirety on
November 24, 2009.




                                                2
      Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 7 of 134

[Translation]

Part III Assumed Facts (The facts with evidence number in the parenthesis at the end of each
Paragraph are the facts found based on such evidence, and the other facts are the facts that are not
contested between the parties or are publicly known. Evidence numbers are referenced simply as
“Sa XX” or “Shin XX,” omitting “No.” or “Exhibit.”)
1. Concerning the Respondent
   The Respondent has its head office at the address stated above and engages in research and
development concerning mobile wireless communications (as described in 2 (1) below), licensing
of intellectual property rights concerning mobile wireless communications, and manufacturing,
sales, etc. of semiconductor integrated circuits (hereinafter also referred to as “Chips”) used in
Subscriber Units or Wireless Telephone Base Stations.

2. Concerning 3G Mobile Wireless Communications
(1) Overview of Mobile Wireless Communications
   Mobile Wireless Communications means such wireless communications defined in Article 3 (1)
of the Rules on Applications for Radio Equipment (Radio Regulatory Committee Rules No. 18 of
1950) and/or similar wireless communications that are currently or will be stipulated in foreign
laws and regulations, the purpose of which is to conduct telecommunications activities, and refers
to wireless communications, etc. between land mobile stations that are established to be used by
mobile devices, and base stations that are established telecommunication purposes.

(2) Standards of Mobile Wireless Communications and their transitions
   The mobile wireless communications system is stipulated as a “standard” by the International
Telecommunication Union (“ITU”) and other standards organizations in different countries and
regions. (Sa 2)
   International standards of Mobile Wireless Communications have been established and revised
in accordance with the development of communication technologies, and these standards are
distinguished in the order that they were put to practice, as first generation (1G), second generation
(2G), third generation (3G), etc. (hereinafter, equipment conforming to Mobile Wireless
Communication Standards shall, for example, in the case of third-generation Mobile Wireless
Communication Standards, Subscriber Units conforming to said standard shall be referred to as
“3G Subscriber Units” and Base Stations shall be referred to as “3G Base Stations,” etc.).
   In Japan, services utilizing the 1G Mobile Wireless Communications started in 1979, which
eventually transitioned to services utilizing the 2G Mobile Wireless Communications around 1994,
and after 2001, services utilizing CDMA Mobile Wireless Communications, which is the 3G
Mobile Wireless Communications through Code Division Multiple Access (“CDMA”) were
provided. (Sa 4)




                                                  3
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 8 of 134

[Translation]

  Third generation Mobile Wireless Communications enables higher-speed data communications
compared to Mobile Wireless Communications of the second generation and is able to provide a
variety of multimedia communication services including phone calls with high-quality sound,
video streaming, video telephone function, etc.

(3) The historical background, etc. of 3G Mobile Wireless Communications Standards
A. Establishment of the 3G Mobile Wireless Communications Standards by ITU
   In May 2000, the ITU approved a total of five standards concerning 3G Mobile Wireless
Communications including “DS-CDMA (Direct Spread-SDMA)” and “MC-CDMA (Multi
Carrier-CDMA)” as the international standard called “IMT-2000.”
   The former is a standard conforming to the W-CDMA system proposed by Japan and the EU
and the latter is a standard conforming to the CDMA2000 system proposed by the U.S.
   (Sa 2, Sa 6 through Sa 8)

B. Establishment of the 3G Mobile Wireless Communications Standards in Japan
   In March 2000, the Standards Assembly (“Standards Assembly”) established in the Association
of Radio Industries and Businesses (“ARIB,” which became a general incorporated association as
of April 1, 2011) approved two standards concerning 3G Mobile Wireless Communications in
Japan including the “IMT-2000 DS-CDMA System ARIB Standard (ARIB STD-T63 Ver. 1.00)
(“ARIB-STD-T63 Ver. 1.00”)” and the “IMT-2000 MC-CDMA System ARIB Standard (“ARIB
STD-T64 Ver. 1.00”)” (these standards and any revision thereof are hereinafter referred to as the
“3G Mobile Wireless Communications Standards”). The former is a standard conforming to the
W-CDMA system proposed by Japan and the EU to the ITU, and the latter is a standard conforming
to the CDMA2000 system proposed by the U.S. (Sa 2)

(4) Treatment of Industrial Property Rights in connection with the ARIB Standard
A. Basic Guidelines for Treatment of Industrial Property Rights in connection with the ARIB
Standard




                                               4
      Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 9 of 134

[Translation]

(A) The Standards Assembly established the “Basic Guidelines for Treatment of Industrial
Property Rights in connection with the ARIB Standard” (approved at the 1st Standards Assembly
Meeting on September 5, 1995; the “ARIB Guidelines”) regarding the treatment of Industrial
Property Rights that are essential to all or part of the ARIB Standard (Industrial Property Rights
refer to patent rights, utility model rights and design rights, and includes those that are pending.
Essential Industrial Property Right refers to any Industrial Property Right that makes it technically
impossible to manufacture, sell or use devices, equipment, systems or software in compliance with
ARIB standards without infringing the same; hereinafter, “Essential Industrial Property Rights”
except for the descriptions in this Paragraph and the following (b) which explains the contents of
the ARIB standard). (Sa 2, Sa 10)

(B) The ARIB Guidelines set forth the following:
a. The Standards Assembly shall, in a case in which all or a portion of the content stipulated by the
ARIB Standard is included in the scope of an Essential Industrial Property Right, where the holder
of such Essential Industrial Property Rights (hereinafter, "Right Holder") opts for the treatment of
option 1 or option 2 below, deem such right as being subject to the ARIB Guidelines, and where
said Rights Holder opts for the treatment of option 3, deem such right as not being subject to the
ARIB Guidelines. (ARIB Guidelines 1.1)
Option 1: The Right Holder grants a license for the use of said Essential Industrial Property Rights
to anyone who uses such an ARIB Standard without conditions and without asserting any rights
whatsoever.
Option 2:The Right Holder, upon disclosing the contents and the terms of such Essential Industrial
Property Rights, grants a non-exclusive and nondiscriminatory license for the use of such Essential
Industrial Property Rights under appropriate terms to an entity that uses said ARIB Standard.
Option 3: The Right Holders does not engage in either of the aforesaid treatments referred to in
option 1 or option 2.

b. The Standards Assembly is not responsible for confirming whether all or a portion of the content
stipulated by the ARIB Standard is included in the scope of an Essential Industrial Property Right,
nor is it liable for any disputes regarding Industrial Property Rights. (ARIB Guidelines 1.2)

c. In the event that all or a portion of the contents of the provisions of a particular ARIB Standard
are included in the scope of an Essential Industrial Property Rights, and when the Right Holder
opts for option 2 of section a. above, the Right Holder shall, upon specifying the title of the ARIB
Standard, the subject Industrial Property Right (TEIPRs), and the terms such as the consideration,
etc. for using said Essential Industrial Property Rights, submit to the chairman of the Standards
Assembly the “Attached Form No. 2: Confirmation Forms relating to a license for the use of
Essential Industrial Property Rights” confirming that the Right Holder opts for the treatment
described in option 2 of section a. above relating to the Essential Industrial Property Right
(“Confirmation Forms”). (ARIB Guidelines 2.1, Attached Form No. 2)
(Sa 10)




                                                 5
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 10 of 134

[Translation]

B. Submission of Confirmation Form, etc. by the Respondent
(A) The Respondent elected the treatment described in Option 2, A (b) a. above and submitted the
Confirmation Form to the chairman of the Standards Assembly on January 21, 2000, prior to the
establishment of the ARIB Standards (3G Mobile Wireless Communications Standards) in the
Standards Assembly. The Confirmation Form submitted by the Respondent stated 63 Industrial
Property Rights concerning the “ARIB STD-T63 Ver. 1.00” standard and 64 Industrial Property
Rights concerning the “ARIB STD-T64 Ver. 1.00” standard as the TEIPRs owned by the
Respondent. (Sa 2, Sa 11)

(B) Similar to the Respondent, some of the DMSHs also submitted the Confirmation Forms to the
chairman of the Standards Assembly stating the Industrial Property Rights that they claimed to be
essential for the 3G Mobile Wireless Communications Standards.
   With respect to the “ARIB STD-T63 Ver. 1.00” standard, Matsushita Electric Industrial Co., Ltd.
(currently, Panasonic Corporation, “Panasonic”) listed 31 relevant Industrial Property Rights,
Hitachi, Ltd. (“Hitachi) listed 26 relevant Industrial Property Rights, Fujitsu Limited (“Fujitsu”)
listed 21 relevant Industrial Property Rights, NEC Corporation (“NEC”) listed 21 relevant
Industrial Property Rights, and Toshiba Corporation (“Toshiba”) listed 7 relevant Industrial
Property Rights in their respective Confirmation Forms as TEIPRs owned by each of the DMSHs.
With respect to the “ARIB STD-T64 Ver. 1.00” standard, Hitachi listed 19 relevant Industrial
Property Rights, Panasonic listed 8 relevant Industrial Property Rights, Fujitsu listed 8 relevant
Industrial Property Rights, NEC listed 6 relevant Industrial Property Rights and Mitsubishi Electric
Corporation (“Mitsubishi Electric”) listed 5 relevant Industrial Property Rights in their respective
Confirmation Forms as TEIPRs owned by each of the DMSHs.
   (Sa 11)




                                                 6
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 11 of 134

[Translation]

(C) In the Confirmation Forms submitted to the chairman of the Standards Assembly, the total
number of relevant Industrial Property Rights (TEIPRs) listed as those concerning the “ARIB
STD-T63 Ver. 1.00” standard was 350 and those concerning the “ARIB STD-T64 Ver. 1.00”
standard was 233. (Sa 2, Sa 11)

3. Concerning technology transactions relating to CDMA Mobile Wireless Communications

(1) Intellectual property rights for technology relating to CDMA Mobile Wireless Communications

    Among the intellectual property rights (“IPRs”) that are used to manufacture and sell
subscriber units (the “CDMA Subscriber Units”), base stations (the “CDMA Base Stations”),
semiconductor integrated circuits (chips), and other parts for the CDMA Base Stations (hereinafter
referred to as the “CDMA Parts,” and the CDMA Subscriber Units and the CDMA Base Stations
shall be collectively referred to as the “CDMA Subscriber Units, etc.”) to be used for conducting
CDMA Mobile Wireless Communications, there are the technically essential intellectual property
rights (the “TEIPRs”) for the CDMA Mobile Wireless Communications, and although not falling
under these categories, there are IPRs that provide competitive advantages to the apparatus, device,
system, or software or those that enable functions or provide other features that are reasonably in
demand by the market (“commercially essential intellectual property rights,” “CEIPRs”). (Sa 22)

     The TEIPRs to the CDMA Mobile Wireless Communications are loaded on the chips that
process signals for the CDMA Mobile Wireless Communications which are then built into the
CDMA Subscriber Units, etc., but recently, with regard to these chips that are used in subscriber
units, the trend has been to consolidate into one chip such functions as the function to save power
consumption of the Subscriber Units, the audio-visual function to play music and display video,
and the function to process signals, and in terms of the manufacturing, selling, etc. of these
integrated chips that have these diverse functions, there are cases in which not only TEIPRs but
also CEIPRs to CDMA Mobile Wireless Communications are being used.




                                                 7
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 12 of 134

[Translation]

(2) The types of transactions involving IPRs for technology relating to CDMA Mobile Wireless
Communications

     The transactions for the IPRs to technology for the CDMA Mobile Wireless Communications
take the form of individual license agreements between the IPR holder and the IPR user (including
cross-license agreements where the licensor and the licensee mutually grant license for the rights
held respectively) or the granting of licenses through a patent pool.

4. Concerning the License Agreements between the DMSHs and the Respondent

(1) The DMSHs

    The major DMSHs that manufactured and sold the CDMA Subscriber Units, etc. in Japan
between 2000 and 2009 were Casio Computer Co., Ltd. (which transferred its subscriber unit
business to its subsidiary, Casio Hitachi Mobile Communications Co., Ltd. (“Casio Hitachi”) on
April 1, 2004, hereinafter, referred to as “Casio”), Kyocera Corporation (“Kyocera”), SANYO
Electric Co., Ltd. (which transferred its subscriber unit business to Kyocera on April 1, 2008,
hereinafter “SANYO”), Sharp Corporation (“Sharp”), Toshiba, NEC, Panasonic Mobile
Communications Co., Ltd. (which changed its trade name from Matsushita Communication
Industrial Co., Ltd. on January 1, 2003, hereinafter “Panasonic Mobile”), Hitachi, Ltd. (which
transferred its subscriber unit business to Casio Hitachi on April 1, 2004), Fujitsu, and Mitsubishi
Electric Corporation (which announced that it would cease its subscriber unit business on March
3, 2008).

    Of these, NEC, Panasonic Mobile, Hitachi, Fujitsu and Mitsubishi Electric Corporation were
also engaged in the manufacture and sale of CDMA Base Stations. Furthermore, NEC, Panasonic
Mobile, and Fujitsu, etc. were also manufacturing chips to be used in the CDMA Subscriber Units,
etc. either themselves or through their affiliates.

(2) Overview of the circumstances that lead to the execution of the License Agreements between
the DMSHs and the Respondent

A. Since 1995, the DMSHs and the Respondent executed license agreements for the 2G Subscriber
Units and/or the license agreements for the 2G Base Stations for the DMSHs to receive licenses
from the Respondent for the IPRs to the 2G Mobile Wireless Communications Standards held or
to be held by the Respondent.




                                                 8
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 13 of 134

[Translation]

B. Around 1999, it was necessary for the DMSHs to receive licenses from other holders of the
TEIPRs to the CDMA Mobile Wireless Communications in order to manufacture and sell CDMA
Subscriber Units, etc. because the telecommunication carriers such as NTT Docomo, Inc. (“NTT
Docomo”) and KDDI Corporation (“KDDI”) were preparing to change their services to those
which use mobile wireless communications that conform to the 3G Mobile Wireless
Communications Standards, and, as stated in above 2(3)B, because the Standards Assembly
officially established the 3G Mobile Wireless Communications Standards in Japan in March 2000.
(Investigation Officials’ Evidence Nos. 3, 37).

   Meanwhile, the Respondent, as stated in above 2(4)B, submitted to the chairman of the
Standards Assembly the Confirmation Form identifying multiple TEIPRs to the 3G Mobile
Wireless Communications Standards held by it, and from around August 1999, it asserted to the
DMSHs that it holds numerous TEIPRs to the CDMA Mobile Wireless Communications and
demanded that they obtain licenses for the IPRs held by the Respondent if they wished to
manufacture and sell CDMA Subscriber Units, etc.

     As such, the Respondent, from around March 2000 to March 2001, based on the license
agreements for the 2G Subscriber Units and/or the license agreements for the 2G Base Stations,
and by revising these agreements, executed with the DMSHs as indicated in the attachment (The
attachment includes a summary of the license agreements executed between the Respondent and
the DMSHs to the extent needed to make judgments, but the agreements that were actually
executed included more details on the scope of IPRs subject to the license and other matters.), the
license agreements for the 3G Subscriber Units and/or the license agreements for the 3G Base
Stations pursuant to which the Respondent granted licenses for the IPRs to the CDMA Mobile
Wireless Communications held by the Respondent that are necessary to manufacture and sell the
CDMA Subscriber Units, etc. (The agreements executed between the Respondent and DMSHs
during the above period pursuant to which the Respondent granted licenses for the IPRs to the
CDMA Mobile Wireless Communications held or to be held by the Respondent shall be referred
to as the “License Agreements.”).
     The history of the negotiations that were held to execute the License Agreements between the
Respondent with each of NEC, Panasonic Mobile, Toshiba, Mitsubishi Electric Corporation, and
Fujitsu is set forth in Attachment 2.




                                                9
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 14 of 134

[Translation]

(3) Overview of the License Agreements

     With respect to the contents of the License Agreements, the contents for the Subscriber Units
are stipulated in the agreements, etc. entitled “Subscriber Unit License Agreement” and their
revised agreements entitled “Amendment to Subscriber Unit License Agreement,” and the contents
for the Base Stations are stipulated in the agreements entitled “Infrastructure Equipment License
Agreement,” and their revised agreements entitled “Amendment to Infrastructure Equipment
License Agreement,” respectively. The summary of the License Agreements are as follows (The
contents of the License Agreements are as indicated in the exhibit. Furthermore, although there are
differences in the contents of agreements among each of the DMSHs, in the below, those minor
differences that do not affect the decision in this case shall be abstracted and the facts shall be
indicated.).

A. The Respondent shall grant to the DMSHs a personal (nontransferable), worldwide, and
nonexclusive license for the IPRs concerning the CDMA Wireless Communications that are held
or to be held by the Respondent, etc. that are specified in the License Agreements as the subjects
of the license in order for the DMSHs, etc. to manufacture and sell the CDMA Subscriber Units,
etc. (Shin 52)

B. The DMSHs shall pay the Respondent a certain sum (the “Lump Sum License Fee”) at the time
of execution and revision of the agreements, and they shall also pay on each calendar quarterly
basis, a prescribed ratio of the amount obtained by multiplying the units of contracted products
sold by the DMSHs during said period by the net sales price per unit of the contracted product (the
“Royalty”). The prescribed ratio of the amount of the net sales price per unit of the contracted
product (the “Royalty Rate”) approximately range from 5% to 6.5% depending on the number of
units of the contracted product sold under the license.




                                                10
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 15 of 134

[Translation]

C. The DMSHs, as indicated in the attachment, shall grant to the Respondent, a personal
(nontransferable), worldwide, and nonexclusive license for the IPRs that are held or to be held by
the DMSHs, etc. that are specified in the License Agreements as the subjects of the license in order
for the Respondent, etc. to manufacture and sell the CDMA Subscriber Units, etc. (The
Investigation Officials view this provision as a no-compensation license provision and the
Respondent views this as a cross-license provision. From the view of analyzing the fairness of the
Investigation Officials’ assertion, this provision shall be referred to as the “No-Compensation
License Provision” in this Draft Decision. The License Provision means, as stated above, the grant
of license for IPRs in order for the Respondent to manufacture and sell, etc. the CDMA Subscriber
Units and CDMA Parts. However, because the Respondent already ceased its business of
manufacturing and selling, etc. the CDMA Subscriber Units at the time License Agreements were
executed, unless otherwise noted, the License Provision shall herein mean the manufacture and
sale, etc. of CDMA Parts by the Respondent.)

D. As indicated in the attachment, among the DMSHs, NEC, Panasonic Mobile and Mitsubishi
Electric Corporation, pledge that they will not assert their IPRs held or to be held by them that are
specified as the subjects of the license in the License Agreements against the Respondent, etc. for
manufacturing and selling, etc. the CDMA Parts, and/or to the Respondent’s customers that
purchased the CDMA Parts from the Respondent (the “the Respondent’s Customers”) and
incorporated these in their products (The Investigation Officials view this provision as a non-
assertion provision against the Respondent, etc. and the Respondent views this provision as a
cross-covenant provision. From the view of analyzing the fairness of the Investigation Officials’
assertion, this provision shall be referred to as the “Non-Assertion Provision against the
Respondent, etc.” in this Draft Decision.).

E. The DMSHs pledge not assert their IPRs held or to be held by the DMSHs, etc. that are specified
as the subjects of the license in the License Agreements towards the Respondent’s licensees for
the manufacture and sale, etc. of the CDMA Subscriber Units, etc. by such the Respondent’s
licensees.




                                                 11
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 16 of 134

[Translation]

(The Investigation Officials view this provision as a non-assertion provision against the licensees
and the Respondent views this provision as a non-assertion provision. From the view of analyzing
the fairness of the Investigation Officials’ assertion, this provision shall be referred to as the “Non-
Assertion Provision against the Respondent’s Licensees” in this Draft Decision. Furthermore, the
No-Compensation License Provision, Non-Assertion Provision against the Respondent, etc. and
the Non-Assertion Provision against the Respondent’s Licensees shall collectively referred to as
the “No-Compensation License Provisions, etc.”)
     With respect to the Non-Assertion Provision against the Respondent’s Licensees, the DMSHs
may freely choose whether or not to stipulate to this and if this provision is stipulated, this
provision applies only to other of the Respondent’s licensees who similarly stipulated this
provision.

F. There are no fixed terms for the License Agreements.

Part IV Issues in Dispute

1. Whether the execution of the License Agreements that include the No-Compensation License
Provisions, etc. fall within the scope of Former General Designation Paragraph 13 by restricting
the business operation of the DMSHs with a tendency to impede fair competition ("a tendency to
impede fair competition ") (Issue 1).

2. Whether the scope of application of the CDO violates international law regarding regulatory
jurisdictional rights and international comity (Issue 2).

3. Whether the CDO violates Articles 20 and 21 of the AMA and Article 31 of the Constitution
(Issue 3).

Part V Assertions of the Parties

1. Concerning Issue 1
(1) The Investigation Officials’ Assertions

A. The Violating Acts of this case

    The Respondent, upon executing the License Agreements, and through the No-Compensation
License Provisions, etc. stipulated therein, forced the DMSHs, etc. to grant licenses to the IPRs
held or to be held by the DMSHs for no compensation and forced the DMSHs, etc. to pledge that
they will not assert any rights based on the IPRs held or to be held by the DMSHs (the “Violating
Acts of this case”).

B. The tendency to impede fair competition




                                                  12
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 17 of 134

[Translation]

     In view of the fact that the degree and the contents of restriction of the No-Compensation
License Provisions, etc. are unreasonable to such degree where it could be presumed that these
have the tendency to impede the research and development incentive of the DMSHs, and because
there was no possibility for the DMSHs to compensate for or to avoid the disadvantages caused
by such restrictions, the Violating Acts of this case have the tendency to impede the research and
development incentive of the DMSHs, enhance the influential position of the Respondent, and
adversely affect the fair competition order, it could be found that the Violating Acts of this case
have the tendency to impede fair competition.

C. The tendency to impede the research and development incentive of the DMSHs

(A) The degree and the contents of restriction of the No-Compensation License Provisions, etc.
are unreasonable to a degree where it could be presumed that these have the tendency to impede
the research and development incentive of the DMSHs

a. The scope of restriction on the assertion of rights by the No-Compensation License Provisions,
etc. is overly broad

(a) The scope of rights subject to restriction on assertion

    The scope of rights that the DMSHs would be restricted from asserting by the No-
Compensation License Provisions, etc. extends not only to the TEIPRs to the CDMA Mobile
Wireless Communications that is a leading technology but also to CEIPRs (The scope of rights
subject to restriction on assertion pursuant to the Non-Assertion Provision against the
Respondent’s Licensees are only TEIPRs) and the scope is overly broad.

(b) The time period in which the rights subject to restriction on assertion were acquired

    The time period in which the rights subject to the granting of licenses and subject to the pledge
of non-assertion pursuant to the No-Compensation License Provisions, etc. can be acquired
(improvement period) is indefinite for most of the TEIPRs, and the scope of restriction on non-
assertion is broad.

    On the other hand, with respect to CEIPRs, many of them have a stipulated improvement
period of up to January 1, 2002.

     However, the technology innovation of CDMA Mobile Wireless Communications evolves
very fast and the No-Compensation License Provisions, etc. will prevent the DMSHs from quickly
engaging in research and development and from freely using the fruits of their research and
development at the right time in the market for the technology for the CDMA Subscriber Units,
etc. for which the market was expected to grow. Furthermore, even if the improvement period was
stipulated, if the DMSHs manufacture and sell Subscriber Units, etc. that conform to the 3G Mobile
Wireless Communication Standards without obtaining licenses for the IPRs to be developed or
acquired by the Respondent after the improvement period has lapsed, they may face consequences
of infringing the IPRs held by the Respondent and be sued by the Respondent for injunction, etc.
For this reason, the DMSHs have no choice but to accept if the Respondent demands an extension

                                                 13
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 18 of 134

[Translation]

of the improvement period. Even if the Respondent does not demand an extension of the
improvement period, and the improvement period is not extended by any provision of the License
Agreements, if the DMSHs assert their IPRs developed or acquired by the DMSHs after the
improvement period towards the Respondent, the Respondent will counter such assertion with the
IPRs similarly developed or acquired after the improvement period, or the DMSHs might be
prevented from asserting their rights by the Respondent’s spin-off of its semiconductor business.
As such, the IPRs to be developed or acquired after the improvement period are excluded merely
as a matter of formality from the subjects of the No-Compensation License Provisions, etc. but
they are substantially subject to those provisions, and based on the fact that all IPRs to the CDMA
Mobile Wireless Communications acquired or developed by the DMSHs during the period of the
License Agreements could become subject to the No-Compensation License Provisions, etc., the
scope of restriction on assertion is overly broad.

(c) The counterparties for whom assertion is restricted

     There are at least 100 counterparties for which the DMSHs are restricted from asserting their
rights pursuant to the No-Compensation License Provisions, etc. and Non-Assertion Provision
against the Respondent, etc. that are comprised of the Respondent and the Respondent’s Customers,
etc. around the world with which the DMSHs compete in the market for the products for the CDMA
Subscriber Units, etc.

     Furthermore, there are at least 130 counterparties for which the DMSHs are restricted from
asserting their rights pursuant to the Non-Assertion Provision against the Respondent’s Licensees
that are comprised of the other licensees of the Respondent that stipulated similar provisions.

(d) The period during which assertion is restricted




                                                14
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 19 of 134

[Translation]

     The License Agreements do not stipulate the contract period of the agreements, nor does it
specifically stipulate the period during which rights cannot be asserted under the No-
Compensation License Provisions, etc., which means that the DMSHs may not assert their rights
as long as the No-Compensation License Provisions, etc. are effective.

(e) Brief summary

     As explained above, the scope of application of the No-Compensation License Provisions, etc.
is broad both in terms of the scope of rights and acquisition period subject to restriction on assertion
and also in terms of the counterparty and period subject to restriction on assertion by these
provisions, and these provisions broadly restrict the DMSHs from asserting their rights with
respect to the technology currently held by the DMSHs and the technology and the rights with
respect to the technology for the CDMA Mobile Subscriber Units, etc. to be developed by the
DMSHs in the future.

b. Having the nature of a no-compensation license

     As can be seen from the fact that with respect to the No-Compensation License Provisions,
etc. it is indicated in the License Agreements that they are “fully-paid and royalty free license[s]”
(no-compensation license), the DMSHs may not receive any compensation from the Respondent
for licenses granted to the Respondent with respect to their portfolio of IPRs held or to be held by
them, or for promising non-assertion, etc.

     Furthermore, the Respondent unilaterally presented to the DMSHs its draft License
Agreements that include the No-Compensation License Provisions, etc. at a stage when the details
of the IPRs subject to license are still unclear and the value thereof had not yet been considered or
evaluated. In addition, even when the DMSHs requested adjustments of the license terms presented
to them in said draft such as the Royalty Rate, etc. as these being unfair and not appropriately
reflecting the value of the mutual portfolio of IPRs, the Respondent expressly maintained that the
Respondent would not evaluate the value of the IPRs held by the DMSHs and refused to accept
the requests for adjustments from the DMSHs.

    In view of the contents of the No-Compensation License Provisions, etc. and the manner in
which the No-Compensation License Provisions, etc. were stipulated as described above, the No-
Compensation License Provisions, etc. did not adjust the Royalty Rate and other contractual terms
based on the result of reviewing and evaluating the value of the portfolio of IPRs held by the
DMSHs subject to the agreement, and thus these provisions can be said to have the nature of a no-
compensation license.




                                                  15
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 20 of 134

[Translation]

c. The No-Compensation License Provisions, etc. are imbalanced

     Based on the No-Compensation License Provisions, etc., the DMSHs were obligated to grant
to the Respondent, the Respondent’s Customers, and licensees, free license to the broad portfolio
of IPRs that the DMSHs develop through massive investment and efforts and were obligated to
pay Royalties based on the Royalty Rate unilaterally decided by the Respondent. On the other
hand, because it became possible for the Respondent to use a very broad scope of IPRs to the
CDMA Subscriber Units, etc. held or to be held by the DMSHs, etc. without paying any
compensation, and because it also became possible for the Respondent to supply its customers
with the CDMA Parts under highly stable conditions of not being subject to the assertion of rights
such as an injunction as a result of a filing of a suit for patent infringement or the like, it could be
said that the No-Compensation License Provisions, etc. created an imbalance between the DMSHs
and the Respondent.

    In addition, the No-Compensation License Provisions, etc. substantially discriminated against
each of the DMSHs by not taking into consideration the value of the IPRs of the DMSHs where
ownership in IPRs differed among each of the DMSHs, and thus these provisions created an
imbalance among the DMSHs as well.

d. Summary

    Based on a through c above, the No-Compensation License Provisions, etc. place restrictions
on the DMSHs to substantially grant free licenses for a broad scope of IPRs to the technology
invented or to be invented in the future by the DMSHs, etc. for a long period of time to the
Respondent and the Respondent’s Customers worldwide that compete with the DMSHs in the
markets of the products for the CDMA Subscriber Units, etc.

     The degree and content of the restrictions that are imposed by the No-Compensation License
Provisions, etc. prevent the DMSHs from utilizing their broad scope of IPRs to the technology
invented or to be invented in the future by the DMSHs by monetizing them in the form of license
fees to be received corresponding to the value of their IPRs even if they are used by the Respondent
or the Respondent’s Customers for a long period of time, and this would result in many cases
where the DMSHs would not be able to receive compensation no matter how valuable a technology
they developed.




                                                  16
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 21 of 134

[Translation]

     Furthermore, the counterparties against which the DMSHs are restricted from asserting rights
based on the No-Compensation License Provisions, etc. include many competitors in the markets
of the product of the CDMA Subscriber Units, etc., and this presents the risk of creating difficulties
for the DMSHs in differentiating their CDMA Subscriber Units, etc.

    In addition, the No-Compensation License Provisions, etc. create an imbalance between the
Respondent and the DMSHs, as well as among each of the DMSHs, and the more IPRs held by
the DMSHs as a result of developing valuable technology, the more the degree of this imbalance
expands.

     Therefore, the degree and content of the restriction of the No-Compensation License
Provisions, etc. not only restricts the free use of the technology or the IPRs in the technology that
are the fruits of the research and development by the DMSHs that should be freely available to the
right holder of these IPRs to use in whatever way they choose, but it is also unreasonable to the
degree that it could be presumed that these restrictions have the tendency to impede the research
and development incentives of the DMSHs that are licensees.

(b) The DMSHs were unable to compensate for or avoid the disadvantages that they might suffer
from the No-Compensation License Provisions, etc.

     Even if the degree and content of the restrictions of the No-Compensation License Provisions,
etc. were unreasonable to the degree that it could be presumed that these restrictions have the
tendency to impede the research and development incentives of the DMSHs, if the DMSHs were
able to compensate for or avoid the disadvantages from the No-Compensation License Provisions,
etc. during the course of negotiations for the License Agreements, then it would not be found that
there are facts to support that these restrictions have the tendency to impede the research and
development incentive.

     In this regard, given the fact that the DMSHs had business with telecommunication business
operators such as NTT Docomo and KDDI that were planning to adopt the 3G Mobile Wireless
Communications Standards that were adopted by the standards body such as the ARIB, and the
fact that the DMSHs were preparing to manufacture and sell the CDMA Subscriber Units, etc. by
making huge investments, it was substantially difficult for the DMSHs to withdraw from
manufacture and sale of the CDMA Subscriber Units at the time they executed the License
Agreements. For this reason, it was essential for the DMSHs to obtain licenses for the TEIPRs
held by the Respondent that submitted a Confirmation Form to the standards body such as the
ARIB stating that the Respondent holds numerous TEIPRs to the 3G Mobile Wireless
Communications Standards, and the DMSHs had no other practical option other than to accept the
License Agreements that stipulated the No-Compensation License Provisions, etc..




                                                 17
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 22 of 134

[Translation]

     On the other hand, the Respondent, under these circumstances, had no intention of revising
the contractual terms of the License Agreements upon request from the DMSHs, and the
Respondent intentionally restricted the opportunity for the DMSHs to conduct negotiations or their
method of conducting negotiations by means such as unilaterally setting the negotiation period,
notifying the plans for a spin-off of its semiconductor business, and implying that the Respondent
would not hesitate to file a suit seeking injunction for the sale of the 3G Base Stations, and urged
the DMSHs to quickly execute the License Agreements that stipulated the No-Compensation
License Provisions, etc.

    Having to negotiate with the Respondent having the stance as described above, the DMSHs
had no realistic chance of requesting an adjustment of the Royalty Rate demanded by the
Respondent to an appropriate rate reflecting the value of the portfolio of IPRs that were subject to
the No-Compensation License Provisions, etc. or of requesting the deletion of No-Compensation
License Provisions, etc., and therefore, the DMSHs were unable to compensate for or avoid the
disadvantages that they risked suffering from the No-Compensation License Provisions, etc.

     As explained above, as the DMSHs were unable to compensate for or avoid the disadvantages
that they risked suffering from the No-Compensation License Provisions, etc., the fact that
supports that the No-Compensation License Provisions, etc. have the tendency to impede the
research and development incentives of the DMSHs cannot be denied.

(c) The concrete effect of the No-Compensation License Provisions, etc. could be found, and
therefore, the tendency to impede the research and development incentives of the DMSHs is
concretely proven

a. The fact that reinvestment in research and development activities for new technology is being
prevented

     Even though the DMSHs actually had broad and leading IPRs including the TEIPRs to which
they could demand commensurate royalties of other business operators, due to the restrictions
imposed by the No-Compensation License Provisions, etc., the DMSHs were prevented from
demanding royalties of the Respondent that used those IPRs. Furthermore, because the Respondent
refused to adjust the contractual terms such as the Royalty Rate based on an evaluation of the value
of the IPRs that are subject to the No-Compensation License Provisions, etc. and the results of
such evaluation, the DMSHs were not granted adjustments on the Royalty Rate corresponding to
the value of the IPRs held by the DMSHs that are subject to the No-Compensation License
Provisions, etc.




                                                18
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 23 of 134

[Translation]

     Also, due to the restrictions imposed by the No-Compensation License Provisions, etc., the
DMSHs were also prevented from asserting their IPRs towards the customers that purchase
semiconductor products from the Respondent, and towards other of the Respondent’s licensees
that also stipulated a Non-Assertion Provision against the Respondent’s Licensees in their License
Agreements with the Respondent, and thus, the DMSHs were denied the opportunity to gain
economic benefits such as royalty income.

     In addition, because it would be difficult for the DMSHs to differentiate their products from
the competitors’ products due to the No-Compensation License Provisions, etc., even if they made
large investments in research and development for the IPRs to the CDMA Subscriber Units, etc.
in order to compete with their competitors’ products, it is getting difficult for the DMSHs to gain
any economic benefit by expanding their sales through differentiation.

    As such, the DMSHs are prevented by the No-Compensation License Provisions, etc. from
asserting their broad and leading IPRs including the TEIPRs held by the DMSHs for a broad scope
and long period of time, they are losing the opportunity to gain economic benefits such as royalty
income, and they are prevented from reinvesting in research and development for new technology.

b. The DMSHs have no choice but to engage in research and development based on the recognition
that the content of the restriction is broad, for a long period of time, and imbalanced

     Because the DMSHs inevitably have to engage in research and development with the
recognition that (i) the DMSHs cannot use the fruits of their IPRs held by them to differentiate
their products, to gain profit such as by granting licenses to other companies, or to include these
as subjects of a license when executing a cross-license agreement with other companies including
the Respondent and thereby reduce royalties payable to other companies, (ii) the No-Compensation
License Provisions, etc. enable the Respondent to gain considerably larger profits than the DMSHs
from research and development, (iii) the Royalty Rate payable to the Respondent is the same
regardless of whether or not there are IPRs held or to be held by the DMSHs, and that (iv) as long
as the Respondent holds IPRs that are indispensable to continuing business relating to the CDMA
Subscriber Units, etc., there is no choice but to revise the License Agreements or to execute new
agreements with the Respondent in the future, and in such case, as they must inevitably accept
standard license terms including the No-Compensation License Provisions, etc. at that time, the
DMSHs are losing incentive to proactively expand their research and development activity.




                                                19
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 24 of 134

[Translation]

c. Brief summary

     As shown above, because it is found that as a concrete effect of the No-Compensation License
Provisions, etc., the DMSHs are prevented from reinvesting in research and development activities
for new technology, and, furthermore, that they must engage in research and development activities
with the recognition that the content of the restriction is broad, for a long period of time, and
imbalanced, it is concretely proven that there is a tendency to impede the research and development
incentives of the DMSHs.

D. The tendency to enhance the influential position of the Respondent

     The Respondent submitted a Confirmation Form to the Standards Assembly declaring that it
holds numerous TEIPRs to the 3G Mobile Wireless Communications Standards, and the
Respondent in fact holds numerous TEIPRs to the 3G Mobile Wireless Communications Standards.
Furthermore, from the fact that it was essential for the DMSHs to receive license for the IPRs held
by the Respondent, etc. in order to manufacture and sell CDMA Subscriber Units, etc., it could be
found that the Respondent held an influential position in the market for technology for the CDMA
Subscriber Units, etc. (the “Subject Market Under Consideration in this case”).

     Also, as stated in C above, as a result of the DMSHs being forced to execute the License
Agreements that include the No-Compensation License Provisions, etc. due to the Respondent’s
Violating Acts of this case, there was a tendency to impede the research and development
incentives for technology relating to the CDMA Subscriber Units, etc., and therefore, the position
of the DMSHs in the Subject Market Under Consideration in this case would decline while the
Respondent’s influential position would be relatively enhanced. In addition, while the Respondent
would be saved from spending on technology held by the DMSHs, etc. that the Respondent would
be using, the Respondent would receive continuous and steady income based on the Royalty Rate
that the Respondent unilaterally stipulated for technology held by the Respondent, etc.
Furthermore, the Respondent would be able secure profit from selling to its customers
semiconductor chips under stable conditions without the possibility of being sued for patent
infringement, etc.




                                                20
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 25 of 134

[Translation]

    As such, the Violating Acts of this case enable the Respondent to accumulate necessary
resources for research and development under more advantageous conditions than other business
operators including the DMSHs, and by appropriating those resources to its research and
development activity, the Respondent will be able to build a strong portfolio of IPRs, which would
enable it to further enhance its influential position.

E. Adverse effects on the fair competition order

     While the Subject Market Under Consideration in this case is the market for technology for
the CDMA Subscriber Units, etc. (the Subject Market Under Consideration in this case), when
taking into account that the DMSHs and the Respondent compete with each other in the Subject
Market Under Consideration in this case, and that the DMSHs are the leading business operators
in the Subject Market that holds the technology for the CDMA Subscriber Units, etc., it could be
said that the No-Compensation License Provisions, etc. that have the tendency to impede the
research and development incentive of the DMSHs will prevent the emergence of technology and
products relating to such technology for the CDMA Subscriber Units, etc. that compete with the
Respondent’s technology for the CDMA Subscriber Units, etc., and thus have the tendency to
impede competition in the Subject Market Under Consideration in this case, and thereby adversely
affects the competition order in the Subject Market Under Consideration in this case.

     Also, if the Respondent, through the No-Compensation License Provisions, etc., engages in
its research and development activities under conditions that are more advantageous than the
DMSHs that are the leading competitors, and thereby were to accumulate leading technology, the
DMSHs would not be able to avoid using the portfolio of IPRs held by the Respondent. As such,
the Respondent’s superior position would be enhanced in the license negotiation which may enable
the Respondent to arbitrarily set license terms for future transactions for technology in the Subject
Market Under Consideration in this case, thereby adversely affecting competition in this market.

F. Non-existence of justifiable grounds




                                                 21
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 26 of 134

[Translation]


     As for what constitutes unfair trade practices, each of the items in Article 2, Paragraph 9 of
the AMA stipulates the criteria for such acts, and as long as the outward facts that show that there
is “a tendency to impede fair competition” can be proven, such act in principle satisfies the
elements of Article 19 of the AMA. As an exception, however, if it is found that it cannot be said
that such an act would not have the tendency to adversely affect the fair competition order from
the standpoint of the existence and degree of necessity and reasonableness in light of the purpose
of that act and the method of achieving that purpose (justifiable grounds), then it would be judged
that such an act does not have a tendency to impede fair competition.

    On this point, the Respondent asserts that the No-Compensation License Provisions, etc. have
a pro-competitive effect, and therefore, there are justifiable grounds for the Violating Acts of this
case, and there is no tendency to impede fair competition.

     However, even if a certain act has a pro-competitive effect, if there are other methods that are
less restrictive in achieving the same purpose, then such act is not justified (the “LRA Standards”).
Because the pro-competitive effect that is asserted by the Respondent could be sufficiently realized
by a method that does not have the tendency to impede fair competition such as by evaluating the
value of the IPRs held by the DMSHs upon execution of the License Agreements instead of the
DMSHs granting free licenses for the IPRs held by the DMSHs, the Respondent’s Violating Acts
of this case cannot be justified.

(2) The Respondent’s assertion

A. It is not proven that the provisions of the License Agreements have the tendency to impede fair
competition

     The Investigation Officials assert concerning the License Agreements that (i) the provisions
that license the IPRs held by the DMSHs themselves are unreasonable, and because (ii) the DMSHs
were forced to execute agreements that stipulated such provision, (iii) the DMSHs suffered reduced
royalty income, (iv) the research and development incentives of the DMSHs were undermined, (v)
the Respondent’s position was enhanced, and (vi) competition will thus be reduced. However, not
only are the Investigation Officials’ findings of the basic facts arbitrary, but the causal effects the
Investigation Officials found are also merely speculation, and the actual qualitative and
quantitative effects that must be taken into account pursuant to Article 19 of the AMA and Former
General Designation Paragraph 13 are not taken into account.




                                                  22
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 27 of 134

[Translation]

Furthermore, the Investigation Officials did not prove the tendency to impede fair competition
which is required to start with, unilaterally found for there to have been “unreasonableness” and
“forced” circumstances that are not even factors for consideration under the criteria of Article 19
of the AMA and Former General Designation Paragraph 13, and simply asserted the causal
relationship described above in an attempt to unjustly mitigate its burden of proof.

     Furthermore, in order to assert a violation of Former General Designation Paragraph 13, it is
necessary to give concrete facts and economic evidence that supports that the act in question is an
unfair trade practice with the counterparty that unreasonably restrains the business activity of the
counterparty and has the tendency to impede fair competition. In particular, in view of the fact that
the provision under which the DMSHs grant licenses to the Respondent for the IPRs and the
provision under which the DMSHs pledge not to assert their IPRs towards the Respondent's
licensee, both of which the Investigation Officials claim as being No-Compensation License
Provisions, etc. (No-Compensation License Provision, etc.) are typical license terms that generally
have a pro-competitive effect, when reviewing whether the License Agreements that stipulate these
provisions have the tendency to impede fair competition, the pro-competitive effect and the effect
of reducing competition must be comprehensively reviewed, and it is absolutely necessary to
conduct an analysis based on objective facts and economic evidence. However, in this case, most
of the evidence used by the Investigation Officials are the written statements of the DMSHs that
are interested parties in this case prepared for purposes of this case, and no objective evidence that
supports the tendency to impede fair competition has been presented.

     In addition, the judgement on the tendency to impede fair competition must be made through
an objective and independently verifiable method of the substantial criteria (“unjustly”), and as a
precondition, it is necessary to define the market based on expert opinion. However, the
Investigation Officials did not appropriately define the market whatsoever through such objective
method and the appropriate geographic scope of the market or the perimeter of the market
participants are vague, and it cannot be said that the tendency to impede fair competition has been
proven.

B. The provisions stipulated in the License Agreements do not have the tendency to impede the
research and development incentive of the DMSHs

    The Investigation Officials assert that the provisions stipulated in the License Agreements have
the tendency to impede the research and development incentive of the DMSHs and that the
Violating Acts of this case have the tendency to impede fair competition. However, as stated below,
the provisions stipulated in the License Agreements do not have the tendency to impede the
research and development incentive of the DMSHs.




                                                 23
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 28 of 134

[Translation]

(a) The provisions stipulated in the License Agreements are not unreasonable

a. The provisions stipulated in the License Agreements are reasonable

     In comprehensive cross-license agreements such as the License Agreements, as the parties
mutually license broad and relevant IPRs, it is natural for the parties to mutually set certain
restrictions on the assertion of their own IPRs.

     Also, under the License Agreements, the DMSHs are obtaining the great benefit of being able
to use the valuable portfolio of IPRs held by the Respondent, etc. in exchange for restrictions on
the assertion of their own IPRs, or the portfolio of IPRs of the other licensees of the Respondent
who have executed License Agreements that stipulate a Non-Assertion Provision against the
Respondent’s Licensees.

     Notwithstanding the above, the Investigation Officials only focus on the restriction on
assertion placed on the DMSHs by the provision that requires the DMSHs to grant licenses to the
Respondent, etc. for their IPRs and the provision that requires the DMSHs to pledge not to assert
their IPRs against the Respondent’s other licensees (the No-Compensation License Provision, etc.)
and asserts that these provisions broadly restrict the DMSHs from asserting their IPRs currently
held or to be developed in the future and held by the DMSHs, etc. However, the Investigation
Officials ignore the benefits that the DMSHs gain from the License Agreements which is a mistake
as a method of analyzing the effect on competition of a comprehensive cross-license agreement
such as the License Agreements.

     The provision under which the DMSHs grant licenses to the Respondent, etc. on their IPRs is
reasonable given that (i) the licenses for the IPRs are non-exclusive licenses and the scope of
application of the IPRs of the DMSHs’ for pass-through to the Respondent’s chipset customers is
narrow, (ii) the scope of the subject IPRs could be adjusted through negotiation between the parties
and such adjustments were indeed made in many cases, (iii) the scope of the subject IPRs is limited
by the capture period (improvement period) that is set through negotiation, (iv) the scope of the
subject IPRs under the provision and the scope of IPRs subject to license from the Respondent are
of content that is mutually balanced, and (v) the License Agreements that stipulate this provision
reflect the appropriate price that is determined through normal commercial negotiations.




                                                24
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 29 of 134

[Translation]

b. The scope of the application of the provision under which the DMSHs grant licenses to the
Respondent, etc. for their IPRs is not broad

(a) The scope of IPRs subject to restriction on assertion

    As stated in a above, the Investigation Officials’ assertion focuses only on the restriction on
assertion placed on the DMSHs by the provision that requires the DMSHs to grant licenses to the
Respondent, etc. for their IPRs and ignores the benefits that the DMSHs could gain from the
License Agreements.

     Furthermore, the scope of the IPRs that are subject to each of the above provisions are limited
to a reasonable and necessary scope to achieve the objectives, and because such scope was agreed
on through negotiation between the Respondent and the DMSHs, it cannot be said that the
restrictions based on each of these provisions are unjustly broad.

(b) The time period in which the IPRs subject to restriction on assertion were acquired

    The Investigation Officials assert that the time period in which of acquisition of the TEIPRs
(The Respondent asserts these IPRs as “Technically Necessary IPRs” from the terms and
definitions used in the License Agreements. The term TEIPRs appearing in the Respondent’s
assertion below in this Draft Decision shall mean the “Technically Necessary IPRs” referred to
above.) that are subject to the provision that requires the DMSHs to grant licenses to the
Respondent, etc. for their IPRs and the provision that requires the DMSHs to pledge that they will
not assert their IPRs towards the Respondent’s other licensees (the No-Compensation License
Provisions, etc.) is indefinite in most of the License Agreements. However, the number of License
Agreements that stipulate an indefinite improvement period for the TEIPRs is less than half.




                                                25
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 30 of 134

[Translation]

     Furthermore, nearly all of the License Agreements executed with the DMSHs in which the
DMSHs assert that they held the TEIPRs at the time of execution of the License Agreements
stipulate a very short and fixed improvement period for the TEIPRs. On the other hand, for the
DMSHs that did not assert that they held the TEIPRs at the time of execution of the License
Agreements, the improvement period is not set for a short period because it would be advantageous
to the DMSHs not to limit the improvement period rather than limiting the improvement period
which also stipulates the time of acquisition of the Respondent’s TEIPRs.

     The Investigation Officials assert that even in cases where the License Agreements stipulate a
short improvement period, the IPRs that the DMSHs will develop or acquire after the improvement
period are not subject to licensing as a matter of formality only and that these IPRs are also
substantially subject to the provisions of a granting of a license to the Respondent, etc. from
DMSHs, and that the scope of such restriction is overly broad. However, this assertion is not
supported by any evidence, and in fact, the improvement period stipulated in the License
Agreements could not be changed unless through mutual agreement between the parties, and most
of the improvement periods were never changed.

(c) The counterparties against whom assertion is restricted

     The scope of counterparties to which the DMSHs are restricted from asserting their rights
pursuant to the provision that requires the DMSHs to grant to the Respondent, etc. licenses for
their IPRs and the provision that requires the DMSHs to pledge that they will not assert their IPRs
towards the Respondent’s other licensees (the No-Compensation License Provisions, etc.) is
limited to a reasonable and necessary scope to achieve the objectives.

    Furthermore, among the DMSHs, Panasonic Mobile and NEC, etc. requested that the
Respondent set a restriction on the scope of the parties that could gain the benefits based on the
exhaustion of rights doctrine under the provision in which the DMSHs grant licenses to the
Respondent for licenses to their IPRs, and that restriction was granted.




                                                26
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 31 of 134

[Translation]

     The Investigation Officials assert that the provision under which the DMSHs pledge not to
assert their IPRs against the other Respondent licensees (the Non-Assertion Provision against the
Respondent’s Licensees) applies to all other licensees that have made the same pledge, and that
therefore, the scope of the application is broad. However, to begin with, the restriction under this
provision does not apply whatsoever to the DMSHs that did not voluntarily choose to stipulate that
provision in the License Agreements.

(d) The period during which assertion is restricted

     Whether or not the newly developed IPRs become subject to the provision that requires the
DMSHs to grant license to the Respondent, etc. for their IPRs and the provision that requires the
DMSHs to pledge not to assert their IPRs against the Respondent’s other licensees (the No-
Compensation License Provisions, etc.) depends on the improvement period and not on the period
of the License Agreements.

    Furthermore, because the relationship between the Respondent and the DMSHs is reciprocal
under the License Agreements, if the provision that requires the DMSHs to grant license to the
Respondent, etc. for their IPRs continues indefinitely, the DMSHs would be able to continuously
gain the benefits from the licenses received from the Respondent.

    In addition, some of the DMSHs have a right to terminate the License Agreements “for any
reason” and if such a DMSH were to decide that it is not sufficiently benefitting from the license
received from the Respondent, it may terminate the agreement by exercising this termination right.

c. The characteristics of a no-compensation license have not been found

 (a) The structure of the License Agreements overall (the nature of the consideration)




                                                27
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 32 of 134

[Translation]

    Based on the fact that the DMSHs are granted licenses for the IPRs held by the Respondent,
etc. under the License Agreements in consideration of (1) the lump-sum fee payment; (2) the
royalty payment; and (3) the granting of licenses to, or the pledge not to assert rights of, certain
IPRs held by the DMSHs, etc., there is a relationship of consideration overall between the
obligations borne by the DMSHs and the obligations borne by the Respondent, and it cannot be
said that the licenses for the IPRs granted by the DMSHs to the Respondent, etc. is for no
compensation.

    Further, in regard to the pledge not to assert rights against the other licensees of the Respondent
made by the DMSHs (Non-Assertion Provision against the Respondent’s Licensees),
consideration clearly exists from the fact that the DMSHs are to be granted licenses for relevant
IPRs held by the other licensees of the Respondent that agreed to the provisions, in consideration
of the agreement to such provision.

(b) Stipulations under the License Agreements

    It is stipulated under the License Agreements that the licenses to IPRs made by the DMSHs to
the Respondent, etc. are “fully paid and royalty free.” As such, the consideration in regard to this
provision has already been paid, and royalties are thus not be paid under the License Agreements.

    Also, in the preamble of the License Agreements of certain DMSHs, it is clearly written that
the stipulations including the above provisions, as a whole, constitute a part of the consideration
for the Respondent’s granting of licenses for IPRs.

   Thus, it is clear also from the stipulations under the License Agreements that the above
provisions are not for no compensation.

(c) Negotiation history of the License Agreements

    In the negotiation minutes and internal documents of the DMSHs, there are statements which
suggest that the DMSHs fully recognized the fact that they received consideration for the licenses
of IPRs granted by the DMSHs to the Respondent, etc.




                                                  28
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 33 of 134

[Translation]


 (d) Adjustment of the contractual provisions under the License Agreements

    In regard to the licenses for IPRs granted by the DMSHs to the Respondent, etc. and the pledges
made by the DMSHs not to assert rights against the other licensees of the Respondent (No-
Compensation License Provisions, etc.), Investigation Officials assert that considering the content
of the provision and the history thereof, the Respondent did not examine and evaluate the value of
the patent portfolios of the DMSHs, and did not adjust the royalty rates and other contractual terms
based on such results, and that they therefore have the nature of a no-compensation license.

    However, in the negotiations of the License Agreements for the IPRs, it is unrealistic to
examine and evaluate the value of intellectual property and to make adjustment based on those
results, and the assertion by the Investigation Officials is based on particular standards
contradicting the general doctrine in regard to the evaluation of consideration in commercial
transactions pertaining to license agreements.

    Moreover, based on the fact that the DMSHs did not have IPRs that are valuable and significant
enough for adjusting the royalty rates, and that among the DMSHs listed in the Appendix, only
three companies (Panasonic Mobile, NEC Corporation and Toshiba) offered concrete IPRs and
requested the evaluation of such rights for the purpose of adjusting the contractual terms based on
the result of such evaluation, while the other 11 companies did not make such a request, it cannot
be said that it was necessary for the Respondent to evaluate the IPRs held by the DMSHs and make
adjustments, etc.

    Furthermore, in the negotiations leading up to the execution of the License Agreements, the
Respondent did respond to those DMSHs who presented certain concrete IPRs and requested an
evaluation and adjustment (the three companies above) by conducting such evaluation, and
although the Respondent judged based on such evaluation that it was not worth adjusting the
royalty rates, the Respondent nonetheless substantially amended the contractual terms under the
License Agreements in response to the request from the three companies above.




                                                29
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 34 of 134

[Translation]


    In addition, the pledge not to assert rights against the other licensees of the Respondent made
by the DMSHs (Non-Assertion Provision against the Respondent’s Licensees) is completely
optional and does not benefit the Respondent, and thus, there is no reason for the Respondent to
examine and evaluate the contents of the subject IPRs and make adjustments based on the results.

    Therefore, the assertion by the Investigation Officials that the above provisions have a nature
of a no-compensation license is groundless.

d. The provisions are not unbalanced

   The Investigation Officials assert that the granting of licenses for IPRs by the DMSHs to the
Respondent, etc. and the pledge not to assert rights against the other licensees of the Respondent
made by the DMSHs (No-Compensation License Provisions, etc.) are imbalanced between the
Respondent and the DMSHs. However, this assertion relies on the wrong premise that each of the
provisions are for no compensation and that the extent of the limitation of asserting rights is
unreasonably broad, and thus the assertion is unreasonable.

    The Investigation Officials also assert that the above provisions lack balance among each of
the DMSHs, but based on the fact that there was no meaningful difference between the values of
the patent portfolios held by each of the DMSHs, it cannot be said that the provisions lack balance
among each of the DMSHs.

(B) That the DMSHs were not forced to enter into the License Agreements (even if there was a
risk of being at a disadvantage due to the No-Compensation License Provisions, etc., it was
possible to compensate for or avoid such disadvantage)

a. In regards to the assertion by the Investigation Officials that the DMSHs were “forced,” this is
not addressed in the provisions of the AMA under Article 19 and the Former General Designation
Paragraph 13, and thus, it is not a factor for judging whether there is a tendency to impede fair
competition in trading with restrictive conditions.

b. Next, the four acts of the Respondent which were identified in the CDO as problems ((1) not
disclosing on a timely basis the information relevant to the IPRs; (2) suggesting to gradually
increase the amount of money (lump-sum fee) to be paid at the time of entering into the agreement;
(3) suggesting that an injunction will be sought by filing a lawsuit; and (4) announcing the
possibility of separating the chipset business from the licensing business) were conducted as lawful
business negotiations, and these types of actions of the Respondent cannot be used as grounds
evaluating that the DMSHs were forced to enter into the License Agreements.




                                                30
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 35 of 134

[Translation]


    Also, the DMSHs had alternative methods to entering into the License Agreements, such as
electing not to enter into a license agreement with the Respondent or refusing to enter into such
agreement, filing a patent litigation against the Respondent, or asserting breach of the FRAND
obligations (breach of the right holder’s obligation to grant licenses to Essential Industrial Property
Rights under appropriate conditions in a non-exclusive and non-discriminatory manner to those
using the standard) against the patent litigation or injunction demand from the Respondent. In fact,
the Respondent offered an option to Panasonic Mobile and NEC Corporation to enter into an
agreement not including the cross-license provisions at all, but Panasonic Mobile and NEC
Corporation did not accept this offer.

    In addition, considering the fact that the company size of the DMSHs was larger than that of
the Respondent, and that the employees and others of the DMSHs negotiating with the Respondent
had highly intelligent backgrounds as well as thorough knowledge of the Respondent’s technology
and the existing license agreements with the Respondent, it is not possible that the DMSHs were
forced to enter into License Agreements that included the granting of licenses for IPRs by the
DMSHs to the Respondent, etc., and a pledge for the DMSHs not to assert rights against the other
licensees of the Respondent (No-Compensation License Provisions, etc.).

(C) The tendency to impede the incentives of the DMSHs to engage in research and development
has not been proven in concrete terms

a. Reinvestment in research and development activities for new technology is not impeded

   The Investigation Officials assert that the DMSHs are impeded from reinvesting in research
and development activities as they have lost the opportunity to acquire economic profit due to the
granting of licenses for IPRs by the DMSHs to the Respondent, etc. and the pledges made by the
DMSHs not to assert rights against the other licensees of the Respondent (No-Compensation
License Provisions, etc.).




                                                  31
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 36 of 134

[Translation]

    However, the assertion by the Investigation Officials relies on the premise that the DMSHs at
the time of entering into the License Agreements had beneficial IPRs, but there is no evidence that
proves this premise. Rather, according to the evidence submitted by the Respondent, it has been
found that the DMSHs did not have technically essential IPRs that have high value or importance.

    Moreover, there is no evidence proving that the DMSHs planned to acquire profit by granting
license of the IPRs they hold. In fact, it is not confirmed either that because each of the above
provisions existed, the DMSHs were impeded from exercising rights against the Respondent’s
customers and others, and that as a result, they lost the opportunity to acquire economic profits
such as royalty income.

    Furthermore, according to the objective history for more than ten years, the DMSHs expanded
their manufacture and sale of CDMA Subscriber Units, etc. under the License Agreements and
their revenues increased, and they invest the profits to further research and development activities.

    In addition, the IPRs necessary to differentiate products from others are commercially essential
IPRs (The Respondent asserts, based on terms and definitions under the License Agreements, that
they are “commercially necessary IPRs,” and the term CEIPRs as used in the Respondent’s
assertion in this Draft Decision hereinafter means the “commercially necessary IPRs” referred to
above.). In the License Agreements, the improvement period of the commercially essential IPRs
ends in a short period of time, and the DMSHs differentiated their products from others by
commercially essential IPRs applied or acquired after the end of the improvement period and were
able to increase their sales.

   Therefore, there is no fact that the DMSHs were impeded from reinvesting in research and
development activities by entering into the License Agreements having each of the above
provisions.




                                                 32
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 37 of 134

[Translation]

b. That research and development had to be carried out with the recognition that the content of the
restrictions is broad, for a long period of time, and unbalanced

    The assertion by the Investigation Officials is based on the wrong premises that the restrictions
on the exercising of rights by the DMSHs is broad due to the granting of licenses for IPRs by the
DMSHs to the Respondent, etc. and the pledges made by the DMSHs not to assert rights against
the other licensees of the Respondent (No-Compensation License Provisions, etc.), that each of
the provisions has the nature of a no-compensation license, and that the contents of each of the
provisions is unbalanced.

    Moreover, in fact, there is no objective evidence proving that the DMSHs scaled down their
research and development as a result of the License Agreements and changed their direction.
Rather, according to the evidence, right after entering into the License Agreements, the number of
patent applications by the DMSHs in regard to subscriber units, communication devices and
infrastructure devices has substantially increased, and it is confirmed that the DMSHs have
maintained and improved their incentives to engage in research and development.

C. The Respondent’s influential position has not been enhanced by the granting of licenses for
IPRs by the DMSHs to the Respondent, etc. and the pledges made by the DMSHs not to assert
rights against the other licensees of the Respondent

    Even if, as the Investigation Officials assert, the Respondent’s influential position was
enhanced after entering into the License Agreements having the grant of licenses for IPRs by the
DMSHs to the Respondent, etc. and the pledges made by the DMSHs not to assert rights against
the other licensees of the Respondent (No-Compensation License Provisions, etc.), it was a result
of the investment by the Respondent itself or its efforts to win the competition in the market, or it
can be attributed to the business strategy of the Respondent and the DMSHs, and thus, the
Respondent’s success in the market and the decline in the status of the DMSHs are irrelevant to
the execution of the License Agreements.




                                                 33
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 38 of 134

[Translation]

D. The licensing of IPRs granted by the DMSHs to the Respondent, etc. and the pledges made by
the DMSHs not to assert rights against the other licensees of the Respondent do not adversely
affect the fair competition order

(A) The market is not appropriately defined, and the analysis is insufficient

    In order to judge the tendency to impede fair competition, as a premise, it is necessary to define
the market based on expert opinion. Nevertheless, the Investigation Officials did not appropriately
define the market by an objective method, and they without presenting any grounds set forth that
the Subject Market Under Consideration in this case is “the market related to technology for
CDMA Subscriber Units and others,” making an arbitrary and convenient definition of the market.

    Also, in order to accurately analyze the incentives for engaging in research and development
in the technology market, it is necessary to examine the business activities of companies in the
product market where the technology is used to begin with. In this case as well, it is necessary to
appropriately define the market taking into consideration not only the market related to the
technology for CDMA Subscriber Units and others, but also the downstream product market.
Nevertheless, the Investigation Officials regard only the technology market as the Subject Market
Under Consideration in this case, and they wrongly define the market in this regard as well.

    Moreover, even if the market pertaining to the manufacture and sale of the final products of
CDMA Subscriber Units, etc. is limited to within Japan, there is worldwide competition in regards
to the development of the technology, and based on the fact that worldwide competition affects the
competition within Japan, it is necessary to examine the positions of companies abroad in addition
to the Respondent in the market. Nevertheless, the Investigation Officials exclusively focus on the
relationship between the Respondent and the DMSHs as the subject of their analysis, while
presenting companies abroad such as Nokia Corporation as examples of participants in the Subject
Market Under Consideration in this case (supplier of technology). Thus, it cannot be said that they
are appropriately defining the market or conducting an accurate analysis.

(B) Competitive or alternative technology does not exist in the market asserted by the
Investigation Officials

     The technically essential IPRs included in the Subject Market Under Consideration in this case
asserted by the Investigation Officials, by definition, have a complementary relationship with other
technically essential IPRs and they are not in a competitive or alternative relationship. Thus, even
if the DMSHs, etc. have technically essential IPRs in regards to CDMA Subscriber Units, there is
no competitive or alternative relationship between those technically essential IPRs and those held
by the Respondent, etc.




                                                 34
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 39 of 134

[Translation]


    Also, the Investigation Officials in the Subject Market Under Consideration in this case have
not conducted an analysis or been able to prove at all the competition existing among several
technically essential IPRs, or between technically essential IPRs and commercially essential IPRs.

(C) The tendency to impede fair competition has not been proven

    The Investigation Officials have not offered any evidence proving the concrete adverse effect
on competition brought by the granting of licenses for IPRs by the DMSHs to the Respondent, etc.
and the pledges made by the DMSHs not to assert rights against the other licensees of the
Respondent (No-Compensation License Provisions, etc.), and have not proven the tendency to
impede fair competition.

(D) The licensing of IPRs granted by the DMSHs to the Respondent, etc. and the pledges made by
the DMSHs not to assert rights against the other licensees of the Respondent have a pro-
competitive effect

    In this case, based on the fact that trading with restrictive conditions, which is not a type of act
that is illegal in principle, is at issue, and that the procompetitive effect of patent peace that is
rendered by each of the above provisions is inherently involved in each of those provisions, a
judgement as to whether or not the effect of inhibiting competition exists should not be simply
made based on the outward appearance of the act, but should rather be made based on a framework
which squarely considers the pro-competitive effect as well in determining whether there is a
tendency to impede fair competition.

    Moreover, each of the above provisions have a pro-competitive effect, such as (1) promoting
new entry to the subscriber unit market; (2) reducing the transaction cost for manufacturers
including the DMSHs; and (3) reducing the risk of facing a lawsuit, all of which are factors that
negate the formation itself of the requirements for the tendency to impede fair competition. Also,
in actuality, according to the evidence, License Agreements having each of these provisions have
been found to promote competition related to the CDMA Subscriber Units, and therefore,
executing License Agreements having each of these provisions cannot be found to impede fair
competition.




                                                  35
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 40 of 134

[Translation]

E. Justifiable grounds

(A) Even if there is an anticompetitive effect in the granting of licenses for IPRs by the DMSHs
to the Respondent, etc. and the pledges made by the DMSHs not to assert rights against the other
licensees of the Respondent (No-Compensation License Provisions, etc.), if it can be confirmed
that these acts do not substantially violate the ultimate objective of the AMA to “secure profits of
general customers and promote democratic and sound development of the country’s economy,”
considering their purpose and means, it should be said that there are justifiable grounds, and that
the tendency to impede fair competition cannot be found.

     Moreover, as trading with restrictive conditions is not a type of act that is illegal in principle
and each of the above provisions has a pro-competitive effect, the judgment as to whether or not
it is justifiable should be made not on the basis of strict standards such as the LRA standards but
based on the standard of whether or not it can be said to be within a reasonably necessary scope
necessary for achieving a legitimate objective.

(B) The licensing provisions for IPRs granted by the DMSHs to the Respondent, etc. is to allow
the Respondent to sell CDMA components without being exposed to the risk of patent litigation,
and for licensor to request of the licensee cross-licenses and other rights for this purpose, and such
provisions are used generally and broadly. As such, the purpose of these provisions is legitimate.

    In addition, based on facts such as that (1) the range of rights of the DMSHs not being able to
exercise rights against the Respondent’s customers by the exhaustion of rights doctrine has been
narrowly adjusted; (2) this range can be adjusted by negotiation between the parties, and it actually
was adjusted; (3) the scope of cross-licensed rights has been restricted by the improvement period
that was decided upon as a result of negotiation; (4) the scope of the IPRs which are covered by
the grant of license by the Respondent, and the scope of the IPRs which are covered by the cross-
licenses or cross-covenants by the DMSHs are reciprocal and balanced in content; and (5) the
License Agreements are appropriate as they were decided upon through normal commercial
negotiations between sophisticated large corporations that are knowledgeable about the business
environment of the industry, it can be said that the granting of licenses for IPRs by the DMSHs to
the Respondent, etc. was within a reasonable scope for achieving the purpose.




                                                  36
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 41 of 134

[Translation]

(C) The provision under which the DMSHs pledge not to assert rights against the other licensees
of the Respondent (Non-Assertion Provision against the Respondent’s Licensees) has a legitimate
purpose of maintaining a patent peace among the licensees who have agreed to the provision and
improving the competitiveness of the DMSHs.

    Moreover, based on the fact that (1) the adoption of the above provisions is completely optional
for the licensee; (2) the subject range of the provisions is limited to the technically essential IPRs;
(3) the Respondent itself has not directly received profit from the provisions; and (4) all of the
licensees who have agreed to the provisions are granted the same rights as other licensees who
have agreed to the provisions, it can be said that the provisions are within a reasonable scope for
achieving the purpose.

(D) As explained above, even if the Violating Acts of this case as asserted by the Investigation
Officials have an anticompetitive effect, the purpose of the granting of licenses for IPRs by the
DMSHs to the Respondent, etc. and the pledges made by the DMSHs not to assert rights against
the other licensees of the Respondent (No-Compensation License Provisions, etc.) can be said to
be legitimate, and the Violating Acts of this case can be said to be within the a range reasonably
necessary for achieving this. Therefore, there reasons are justifiable, and a tendency to impede fair
competition cannot be found.

2. Issue 2

(1) Assertions by the Investigation Officials

A. The legal jurisdiction in Japan is affirmed in regard to the CDO
    The Violating Acts of this case by the Respondent which are identified as being problematic in
the CDO are the acts of the Respondent that force the DMSHs to enter into License Agreements
that have provisions such as the No-Compensation License Provisions, etc.




                                                  37
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 42 of 134

[Translation]


    In regards to this point, first, the negotiations of the License Agreements between the
Respondent and the DMSHs were conducted by methods such as face-to-face negotiations at the
headquarters of each of the DMSHs located in Japan and the Respondent’s headquarters located
at the address on their letterhead, and by remote negotiation by facsimile, email or other method,
and the Respondent’s acts such as the notification on their spin-off plan, warnings of filing a suit
seeking injunction, etc. have been conducted within Japan. As such, the act of the Respondent of
forcing the execution the License Agreements that include No-Compensation License Provisions,
etc. can be said to have actually been conducted within the territories of Japan.

    Moreover, in this case, the tendency to impede the incentives of the DMSHs to engage in
research and development and the tendency to enhance the influential position of the Respondent
due to the Violating Acts of this case has arisen, as has the tendency to impede fair competition, in
the Subject Market Under Consideration in this case in which the DMSHs are consumers.

    As explained above, in this case, the Violating Acts of this case by the Respondent have
actually taken place within the territories of Japan, and as such, the tendency to impede fair
competition has also arisen within the territories of Japan. Thus, based on the territoriality principle
which is the principle of jurisdiction that is adopted mutually among countries, Japan can be
recognized as having legal jurisdiction in the matter of the CDO.

B. The exercising of legal jurisdiction is not restricted by international comity

    International comity under international law is not a legal obligation or mandate recognized
under international law, but is rather a way to handle matters simply for political convenience or
in consideration of customs and formalities between nations, and it is distinguished from issues
relating to rights and obligations under international law.

   Therefore, the exercise of legal jurisdiction is never restricted by international comity.

(2) Assertions by the Respondent

A. Legal jurisdiction and international comity

    In the area of competition law, the scope of legal jurisdiction may be expanded to cover acts
that are the subject of regulation but which are carried out beyond the borders of the regulating
country, but this is limited to cases in which such acts have a direct and substantial influence on
the competition in the regulating country, and in such cases, it is necessary for such legal
jurisdiction to be exercised in consideration of the effects that it may have on the interests of other
countries.




                                                  38
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 43 of 134

[Translation]



    On the other hand, international comity refers to when it is reasonable for a certain country to
extraterritorially exercise its legal jurisdiction, but in cases in which the interests of another country
is greater than said country, before taking measures that could infringe on the sovereign powers of
another country, said country makes a request to entrust the matter to the other country and its
measures.

B. The applicable scope of the CDO is in conflict with legal jurisdiction and international comity

    The CDO places restrictions on the IPRs held by the Respondent, etc. and their licensees which
were granted under the legal jurisdiction of another country based on another country’s laws by
subjecting them to the laws of Japan. As this is unreasonable and is in conflict with legal
jurisdiction and international comity, the CDO should be revoked, or at the very least, limited.

3. Issue 3

(1) Assertions of the Investigation Officials

   The assertion by the Respondent that the contents of the CDO violates the AMA Articles 20
and 21 and the Constitution Article 31 is groundless as follows.

A. The assertion by the Respondent that the main text of the CDO is unreasonably vague and
unclear

    The “act of forcing” in Paragraph 2 of the main text of the CDO, as it literally suggests, is an
act which gives rise to a situation where any other option such as having provisions similar to the
No-Compensation License Provisions, etc. are withheld from the DMSHs, such that the DMSHs
cannot avoid accepting such provisions. As such, the assertion by the Respondent that the main
text of the CDO is unreasonably vague and unclear is incorrect.

B. The assertion by the Respondent that the order to abandon the No-Compensation License
Provisions, etc. exceeds the scope of discretion of the Fair Trade Commission

    The abandonment of the No-Compensation License Provisions, etc. ordered to the Respondent
in the CDO was ordered pursuant to the provisions of the AMA Article 20 as a necessary measure
to eliminate the illegal acts of the Respondent, and as it ordered the abandonment of the No-
Compensation License Provisions, etc. regardless of the will of the counterparties, the
Respondent’s assertion that it is impossible to unilaterally abandon the provisions is unreasonable
as the premise itself for their argument is wrong. Even if there were to be a counterparty that
objected to the abandonment of the No-Compensation License Provisions, etc., it would suffice to
abandon the No-Compensation License Provisions, etc. while, at the same time, newly agree to
the same content as the No-Compensation License Provisions, etc., and no substantial problems
would arise from the abandonment.




                                                   39
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 44 of 134

[Translation]

   Also, the Respondent asserts that the License Agreements are balanced with the current contents,
and to abandon them would actually make them unbalanced. However, based on the fact that the
contractual terms such as the royalty rate corresponding to the value of the IPRs held by the
DMSHs, etc. which are the subject of the No-Compensation License Provisions, etc. are not
adjusted, it cannot be said in the first place that the contents of the License Agreements are
balanced. The above assertion by the Respondent disregards that the Violating Acts of this case are
unbalanced and that they have the tendency to impede fair competition.
   Therefore, it cannot be said that the order to abandon the No-Compensation License Provisions,
etc. exceeds the scope of discretion of the Fair Trade Commission.

C. The assertion by the Respondent that the CDO violates Article 21 of the AMA

   Article 21 of the AMA provides that the AMA shall not be applied to acts which are recognized
as being an exercise of rights under the Copyright Act, etc. This provision means exactly what it
states which is that the provisions of the AMA shall not be applied to acts which are recognized to
be an exercise of rights under the Copyright Act, etc., and the provision is construed to have been
established for confirming that, even if an act seems to be an exercise of rights under the Copyright
Act, etc., if said act is found to deviate from the intent of or be in conflict with the objectives of
the intellectual property rights system, taking into consideration the objective, form, and influence
on competition and the like of said act, then such act would not be evaluated as “an act found to
be an exercise of rights” as provided under said Article, and the AMA would become applicable
(Japan Fair Trade Commission, August 1, 2001 Decision, Fair Trade Commission Decisions
Volume 48, page 3 <Case against Sony Computer Entertainment>).

  On this point, the Violating Acts of this case by the Respondent deviates from the intent of, and
contradicts the objectives of the intellectual property rights system, and therefore, are clearly not
“acts found to be an exercise of rights” as set forth in this Article.

  Therefore, the CDO does not violate Article 21 of the AMA.

D. The assertion by the Respondent that the CDO usurps the rights of the Respondent’s licensees
and customers without giving them the right to due process set forth in Article 31 of the
Constitution




                                                 40
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 45 of 134

[Translation]


   In the first place, the guarantee of due process set forth in Article 31 of the Constitution directly
relates to criminal proceedings, and the question as to whether it is necessary to provide the
opportunity of due process to counterparties under administrative disposition is, in itself, a point
of legal dispute (See Supreme Court, July 1, 1992 Judgment, Civil Procedure Casebook Vol. 46-5,
p. 437).

   Also, the CDO does not address the Respondent’s customers and licensees by name, nor does it
directly impose any obligations on them whatsoever. Even if the CDO were to somehow influence
the Respondent’s customers and licensees, it merely is an indirect influence arising from the
abandonment of the No-Compensation License Provisions, etc. included in the License
Agreements between the Respondent and the DMSHs which were concluded without their
involved, and thus, the guarantee of due process set forth in Article 31 of the Constitution is not
an issue that would concern them.

  Therefore, the CDO is in no way illegal in lacking the guarantee to due process set forth in
Article 31 of the Constitution.

(2) Assertions of the Respondent

   The contents of the CDO violate Articles 20 and 21 of the AMA and Article 31 of the
Constitution as follows.

A. The main text of the CDO is unreasonably vague and unclear

    Paragraph 2 of the main text of the CDO prohibits the Respondent from engaging in “acts that
force” the DMSHs to grant no-compensation license for their IPRs and not assert their intellectual
property rights, but it does not indicate whatsoever what the objective standard is that would
categorize an act as “an act of forcing.” The contents of the CDO are so abstract that the
Respondent who was issued said CDO does not know specifically what it needs to do in order to
satisfy the CDO, and also, because it is impossible or significantly difficult to satisfy said CDO
(Tokyo High Court, July 17, 1971 Judgment, Japan Fair Trade Commission Decisions Vol. 18,
page 167 >Case seeking to rescind a trial decision, filed by Meiji Shoji Kabushiki Kaisha>), the
measures that are ordered under the CDO are unreasonably vague and unclear, thus making the
CDO illegal.

B. It is outside the scope of discretion of the Japan Fair Trade Commission to order the
abandonment of the granting of licenses for IPRs by the DMSHs to the Respondent, etc. and the
making of pledges not to assert their intellectual property rights against the other licensees of the
Respondent




                                                  41
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 46 of 134

[Translation]


   The main text of the CDO obliges the Respondent to abandon the granting of licenses for IPRs
by the DMSHs to the Respondent, etc. and the pledges made by the DMSHs not to assert their
rights against the other licensees of the Respondent (No-Compensation License Provisions, etc.),
but in order to remove or amend certain provisions from the License Agreements, the Respondent
needs to acquire consent from the counterparties of each agreement, and it is impossible for the
Respondent to unilaterally abandon the provisions of the License Agreements. In particular, the
pledges made by the DMSHs not to assert their rights against the other licensees of the Respondent
(Non-Assertion Provision against the Respondent’s Licensees) was provided to bring profits to the
licensee’s business activities and it is unlikely that a licensee who provided this would agree to its
removal. Therefore, the order the abandonment each of these provisions would mean ordering the
Respondent to do something that is impossible or significantly difficult, and would be outside the
scope of the discretion of the Fair Trade Commission.

   Moreover, each of the provisions of the License Agreements are provided as a result of
negotiations, and they mutually relate to each other and are balanced. If these provisions were to
be abandoned, for example, the Respondent and its customers as well as the other licensees of the
Respondent who agreed to the non-assertion provision would be obliged to grant licenses to their
intellectual property to the DMSHs, but on the other hand, they would lose their rights pertaining
to the intellectual property of the DMSHs that were subject to the provisions, which would give
rise to an extreme imbalance. The Fair Trade Commission does not have the authority to order
such measures to private companies, and thus, the order to abandon each of these provisions is
outside the scope of authority of the Japan Fair Trade Commission.

C. The CDO violates Article 21 of the AMA

   The negotiation and agreement by the Respondent to enter into the License Agreements which
include the granting of licenses for IPRs by the DMSHs to the Respondent, etc., and the request
by the Respondent to include in said License Agreements a provision under which the DMSHs
pledge not to assert their rights against the other licensees of the Respondent (Non-Assertion
Provision against the Respondent’s Licensees) are a legitimate exercise of rights granted to the
Respondent under the Patent Act.




                                                 42
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 47 of 134

[Translation]

    Therefore, under Article 21 of the AMA which sets forth that “the provisions under this Act do
not apply to acts that are recognized as an exercise of rights under the Copyright Act, Patent Act,
Utility Model Act, Design Act and Trademark Act,” the Act does not apply to the Violating Acts
of this case asserted by the Investigation Officials.
D. The CDO usurps the rights of the Respondent’s licensee and its customers to the guarantee of
due process as provided under Article 31 of the Constitution Article 31

    If the granting of licenses for IPRs by the DMSHs to the Respondent, etc. and the pledges
made by the DMSHs not to assert their rights against the other licensees of the Respondent (No-
Compensation License Provisions, etc.) were to be abandoned in accordance with the CDO, the
Respondent’s licensees and customers would be unfairly usurped of their right to be protected from
patent infringement claims being brought against them by the DMSHs without compensation or
legal recourse, and thus, the CDO is in violation of the guarantee of due process as set forth under
Article 31 of the Constitution.

VI. The Hearing Examiners’ Decision

1. Regarding Issue 1

(1) Practice which falls within the scope of trading with unfair restrictive conditions

A. Article 19 of the AMA provides that “an enterprise must not employ unfair trade practices,” and
Article 2, Paragraph 9, item 4 of the AMA before the amendment by the Amended Act of 2009
lists acts falling within the scope of unfair trade practices, one of which is an act of trading on
terms unjustly restricting the business activities of another party which tends to impede fair
competition and which is designated by the Fair Trade Commission. The Former General
Designation Paragraph 13 referred to therein identifies the act of “attaching conditions that unjustly
restricts the business activities of the counterparty on transactions between a counterparty and the
counterparty to that transaction, and engaging in transactions with said counterparty.”

B. The requirement for “unjustly” provided in Former General Designation Paragraph 13 is
interpreted as meaning that there is “a tendency to impede fair competition” as defined under
Article 2, Paragraph 9 of the AMA before the amendment by the Amended Act of 2009.




                                                 43
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 48 of 134

[Translation]


    The reason why the AMA regulates trading on unjustly restrictive conditions is that an act of
imposing restrictions which has a direct impact on competition involves an aspect of artificially
impeding competition, which otherwise should be achieved by another party’s provision of goods
and services of low price and high quality in said party’s business activities. Since the details of
trading with restrictive conditions vary, in determining whether or not an act falls within the scope
of trading on unjustly restrictive conditions, the tendency to impede fair competition should be
judged on a case by case basis taking into consideration the form of trading and the extent of the
restrictions. The act should be considered as falling within the scope of trading on terms which
“unjustly” restrict another party’s business activities only if and when it is found to tend to have
an adverse effect on the fair competition order (See Supreme Court Judgment of December 18,
1998, Civil Procedure Casebook Vol.52, No.9 at 1866, JFTC Decision Review Vol.45 at p. 461
<Appeal case of seeking declaratory judgment to confirm the status filed by Yugen Gaisha Egawa
Kikaku>).

    In addition, in order to determine whether or not an act falls within the scope of trading on
unjustly restrictive conditions, it is not a requirement that the act has a specific adverse effect on
competition, and it is sufficient if it is found that there is some degree of risk that there will be an
adverse effect on competition. However, it should not be interpreted as being sufficient if the act
is vaguely likely to have an adverse effect on competition. It is required to determine whether or
not the act tends to impede fair competition by examining the individual quantitative or qualitative
impact thereof on competition (See JFTC Decision of September 16, 2008, JFTC Decision Review
Vol.55 at p. 380 <Case against Microsoft Corporation>).

C. According to the Investigation Officials, the No-Compensation License Provisions, etc. provide
that the DMSHs shall grant to the Respondent a license of IPRs owned or to be owned by them,
or shall pledge not to assert their rights against the Respondent and the Respondent’s customers
and other licensees, and thus those provisions fall within the scope of the terms which restrict the
business activities of DMSHs.

   Accordingly, in order to determine whether or not the Violating Acts of this case fall within the
scope of Former General Designation Paragraph 13, it is necessary to determine whether or not it
can be said the inclusion of the No-Compensation License Provisions, etc. in the License
Agreements between the Respondent and DMSHs, thereby restricting the business activities of
DMSHs, causes a tendency to impede fair competition.




                                                  44
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 49 of 134

[Translation]


(2) The License Agreements and facts related thereto (undisputed facts, background facts, and facts
found by these and evidence described at the end of the relevant Paragraphs)

A. Regarding the content of the License Agreements

(A) Overview

    The License Agreements generally provide, on one hand, that the Respondent shall grant the
DMSHs a personal (non-transferrable), worldwide and non-exclusive license to IPRs to CDMA
Mobile Wireless Communications owned or to be owned by the Respondent which are identified
as covered by the License Agreements to allow DMSHs, etc. to manufacture and sell CDMA
subscriber Units, CDMA components (limited to those incorporated in CDMA subscriber Units of
DMSHs) and CDMA base stations and, on the other hand, that the DMSHs shall not only pay
royalties to the Respondent, but also (i) grant the Respondent a personal (non-transferrable),
worldwide and non-exclusive license to IPRs owned or to be owned by the DMSHs, etc. which
are identified as covered by the License Agreements to allow the Respondent, etc. to manufacture
and sell CDMA Subscriber Units and CDMA components (No-Compensation License Provisions,
etc.), and (ii) pledge not to assert their intellectual property rights regarding CDMA Mobile
Wireless Communications owned or to be owned by the DMSHs which are identified as covered
by the License Agreements against the Respondent, etc. or in addition thereto, against the
Respondent’s customers for the Respondent’s manufacture or sale of CDMA components or, in
addition thereto, for the Respondent’s customers’ incorporation of the Respondent’s CDMA
components in their products (Non-Assertion Provision against the Respondent, etc.), and (iii) with
respect to the DMSHs that agreed to the Non-Assertion Provision against the Respondent’s
licensees, pledge not to assert their intellectual property rights owned or to be owned by the
DMSHs, etc. which are identified as covered by the License Agreements against the Respondent’s
licensees that agreed to similar provisions for such licensees’ manufacture, use and sale of CDMA
Subscriber Units and (or) CDMA components.




                                                45
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 50 of 134

[Translation]


(As stated in III 4 (3) above, although the content of the License Agreements varies depending on
DMSHs, the following sections will only address facts, and any variations/differences that do not
affect the judgment in this case will be discarded. While the Respondent uses the phrase
“technically necessary IPRs” for “technically essential IPRs” covered by the License Agreements,
and similarly the phrase “commercially necessary IPRs” for “commercially essential IPRs,”
respectively, based on the terms and definitions used in the License Agreements, IPRs covered by
the License Agreements are hereinafter referred to simply as “TEIPRs” or “CEIPRs” as the case
may be. In addition, when the terms “TEIPRs” and “CEIPRs” are used as referring to those subject
to the relevant provisions of the License Agreements, unless otherwise specified, they refer to those
that are identified as covered by the License Agreements.)

(B) Licensing of IPRs by the Respondent to the DMSHs

a. Overview

    The Respondent grants the DMSHs a personal (non-transferrable), worldwide and non-
exclusive license of IPRs to CDMA Mobile Wireless Communications owned or to be owned by
the Respondent which are identified as covered by the License Agreements to allow DMSHs, etc.
to manufacture and sell CDMA Subscriber Units, CDMA components (limited to those
incorporated in CDMA Subscriber Units of DMSHs) and CDMA base stations.

b. Scope of IPRs licensed by the Respondent

    IPRs licensed by the Respondent to the DMSHs under the License Agreements are TEIPRs
and CEIPRs to CDMA Mobile Wireless Communications, which include both those developed (or
for which a patent application has been filed; the same applies hereinafter) or acquired by the
Respondent, etc. on or before the effective date of the License Agreements, and the improvement
technology to be developed or acquired by the Respondent, etc. during the improvement period
specified in the License Agreements.




                                                 46
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 51 of 134

[Translation]


    This means that under the License Agreements, the Respondent grants to the DMSHs a license
of not only TEIPRs and CEIPRs developed or acquired by the Respondent, etc. on or before the
effective date of the License Agreements but also TEIPRs and CEIPRs to be developed or acquired
by the Respondent, etc. during the improvement period.

c. Timeframe of IPRs licensed by the Respondent (improvement period)

   As stated in b. above, IPRs which the Respondent licenses to the DMSHs under the License
Agreements include those to be developed or acquired after the effective date of the License
Agreements, and the scope is limited according to the improvement period specified in the License
Agreements (as shown in “Expiry Date of Improvement Period” section in Appendix (Chart), the
improvement period varies depending on DMSHs).

    Many of the License Agreements have different improvement periods for TEIPRs and CEIPRs.
For TEIPRs, the License Agreements with 8 out of 14 DMSHs listed in Appendix (Chart) have an
unlimited improvement period (in the case of Mitsubishi Electric, only the base station agreement
has an unlimited period, and in the case of Hitachi, an unlimited period applies only to IPRs owned
by specific business divisions), and the License Agreements with the other 6 DMSHs have an
improvement period of between several months and two years from the effective date thereof (in
the case of Sanyo Electric, the improvement period was later amended to be unlimited). In the
meanwhile, for CEIPRs, none of the License Agreements with the above-mentioned 14 DMSHs
have an unlimited improvement period. Instead, they have an improvement period of between
several months and three years from the effective date thereof (see “Expiry Date of Improvement
Period” section in Appendix (Chart)).

    It is noted that the improvement period used as the criteria for limiting the scope of IPRs
licensed by the Respondent to the DMSHs under the License Agreements is the same as the
improvement period used as the criteria for limiting the scope of IPRs licensed by the DMSHs to
the Respondent under No-Compensation License Provisions, etc.




                                                47
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 52 of 134

[Translation]


d. Scope of other parties against whom the Respondent cannot assert its rights

    The Respondent licenses IPRs falling within the scope described in a. and b. above to the
DMSHs under the License Agreements, the effect of which prevents the Respondent from asserting
its rights against not only DMSHs but also other parties who purchase Subscriber Units
manufactured using the aforementioned IPRs from DMSHs even if such Subscriber Units, etc.
infringe such IPRs.

e. Period during which the Respondent licenses IPRs (license period)

    The License Agreements between the Respondent and DMSHs do not specify the license
period.

f. Restrictions on the Respondent asserting its IPRs

    As long as the License Agreements remain effective, the grant of a license of IPRs referred to
in b. above which are developed or acquired by the Respondent, etc. before the effective date of
the License Agreements as well as IPRs referred to in b. above which are to be developed or
acquired by the Respondent, etc. during the improvement period to the DMSHs under the License
Agreements prevents the Respondent from seeking an injunction or damages or otherwise
asserting its rights against infringement of the aforementioned IPRs by the DMSHs and those that
purchase their products.

    On the contrary, the Respondent can, after the termination of the License Agreements, assert
its rights if any product subsequently manufactured or sold by the DMSHs, etc. infringes the
Respondent’s IPRs covered by the License Agreements, and also can, even before the termination
of the License Agreements, seek an injunction or damages or otherwise assert its rights against the
DMSHs and those that purchase their products if they infringe any IPR developed or acquired by
the Respondent, etc. after the expiry of the improvement period.

     Looking at this from the viewpoint of the DMSHs, as long as the License Agreements remain
effective, the payment of royalties to the Respondent under the License Agreement protects the
DMSHs from an injunction or damages sought by or other right asserted by the Respondent even
if they infringe any IPR developed or acquired by the Respondent, etc. before the effective date of
the License Agreements or any IPR developed or acquired by the Respondent, etc. during the
improvement period.




                                                48
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 53 of 134

[Translation]


    Meanwhile, the DMSHs may, after the termination of the License Agreements, be subject to
an injunction or damages sought by or other right asserted by the Respondent if any product
subsequently manufactured or sold by the DMSHs infringes any IPR of the Respondent, etc.
covered by the License Agreements, and may also, even before the termination of the License
Agreements, be subject to an injunction or damages sought by or other right asserted by the
Respondent if they infringe any IPR developed or acquired by the Respondent, etc. after the expiry
of the improvement period.

(C) Royalty payment and licensing of IPRs by the DMSHs to the Respondent

a. Payment of money (royalty)

    The DMSHs shall pay to the Respondent a certain up-front fee when entering into and
extending the agreement, and in addition, pay the amount calculated by multiplying the number of
contracted product sold by the DMSHs, etc. who are the licensees during such period and the pre-
determined percentage of the net selling price per contracted product every quarter of a calendar
year. The pre-determined percentage of the net selling price per contracted product is determined
depending on the number of contracted products sold by the licensees, and falls in within the
approximate range of 5% to 6.5%.

    It is noted that in the License Agreements between the Respondent and DMSHs, the royalty
rate is not adjusted according to the value of IPRs owned by the DMSHs, etc. (Sa 116, Sa 161,
Shin 88).

    Furthermore, the License Agreements do not provide that the Respondent shall pay any
particular money to the DMSHs.

b. Licensing of IPRs by way of No-Compensation License Provisions, etc.

(a) Overview

   The DMSHs grant to the Respondent a personal (non-transferrable), worldwide and non-
exclusive license of IPRs owned or to be owned by the DMSHs, etc. which are identified as
covered by the License Agreement to allow the Respondent, etc. to manufacture and sell CDMA
Subscriber Units and CDMA components.




                                               49
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 54 of 134

[Translation]


(b) Scope of IPRs licensed by the DMSHs

     The IPRs licensed by the DMSHs under the No-Compensation License Provisions, etc. are
TEIPRs to CDMA Mobile Wireless Communications (which mean “IPRs” (i) for which DMSHs
have the right to grant a license to the Respondent without paying royalty or other consideration
to other third parties, and (ii) which are essential in manufacturing, using or selling “Subscriber
Units” and (or) “Components” compliant with the common air interface (including IS-95 standard
and substantially similar standard as well as other standards related to CDMA Mobile Wireless
Communications; the “CAI”); the same generally applies with respect to No-Compensation
License Provisions, etc. unless otherwise specifically indicated) and CEIPRs (which mean “IPRs”
(i) for which the DMSHs have the right to grant a license to the Respondent without paying royalty
or other consideration to other third parties, (ii) which are not essential in manufacturing, using or
selling “Subscriber Units” and (or) “Components” compliant with the CAI, and (iii) which provide
“Subscriber Units” and (or) “Components” with competitive advantage (e.g., cost, lead time or
quality advantage) or add a feature or other characteristic which may be reasonably required by
the market; the same generally applies with respect to the No-Compensation License Provisions,
etc. unless otherwise specifically indicated; it is noted that what the No-Compensation License
Provisions, etc. require Panasonic Mobile and NEC to license is limited to TEIPRs), which include
both those developed or acquired by the DMSHs, etc. before the effective date of the License
Agreements and the improvement technology to be developed or acquired by the DMSHs, etc.
during the improvement period.




                                                 50
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 55 of 134

[Translation]


    This means that under the No-Compensation License Provisions, etc., the DMSHs grant the
Respondent a license of not only TEIPRs and CEIPRs developed or acquired by the DMSHs, etc.
before the effective date of the License Agreements but also TEIPRs and CEIPRs to be developed
or acquired by the DMSHs, etc. during the improvement period.

    As shown in the appended table attachment, the No-Compensation License Provisions, etc. are
contained in the License Agreements between the Respondent and all of the DMSHs who entered
into the License Agreements. While most of the DMSHs granted a license for both TEIPRs and
CEIPRs to the Respondent, Panasonic Mobile and NEC requested that the Respondent narrow
down the scope of other parties against whom they would not be able to assert their rights under
the licenses for the IPRs. As a result, as described above, they do not grant to the Respondent a
license of CEIPRs to allow the Respondent, etc. to manufacture and sell “Components,” and
instead agree on the Non-Assertion Provision against the Respondent, etc. – i.e., a pledge not to
assert their rights against certain parties. Also, Panasonic Mobile does not grant a license of
TEIPRs for the sale, etc. of particular “Components” to third parties, and the scope of the license
granted by Panasonic Mobile is partially limited.

(c) Timeframe of IPRs licensed by the DMSHs (improvement period)

    As stated in (b) above, IPRs that the DMSHs license under the License Agreements include
those to be developed or acquired by the DMSHs, etc. after the effective date of the License
Agreements, and the scope is limited according to the improvement period specified in the License
Agreements (as shown in the “Expiry Date of Improvement Period” section in the appended table,
the improvement period varies depending on DMSHs).

    It is noted that the improvement period used as the criteria for limiting the scope of IPRs
licensed by the DMSHs to the Respondent under the No-Compensation License Provisions, etc. is
the same as the improvement period (described in (b) c. above) used as the criteria for limiting the
scope of IPRs licensed by the Respondent to the DMSHs.




                                                51
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 56 of 134

[Translation]

(d) Scope of other parties against whom the DMSHs cannot assert their rights

    The DMSHs license IPRs falling within the scope described in (b) and (c) above to the
Respondent under the No-Compensation License Provisions, etc., the effect of which is that the
DMSHs are prevented from asserting their rights against not only the Respondent, etc. but also the
Respondent’s customers even if a CDMA Component purchased by any the Respondent’s
customer infringes such IPRs.
    It is noted that DMSHs are restricted from asserting their rights against the Respondent’s
customers only for infringement by the CDMA Component purchased by such customers from the
Respondent, etc. of their IPRs. Therefore, DMSHs can seek an infringement or damages against
the Respondent’s customers not only if a product in which the CDMA Component purchased from
the Respondent, etc. is not incorporated infringes their IPRs, but also if, where the CDMA
Component purchased from the Respondent, etc. is incorporated in a product of the Respondent’s
customer, any portion or function other than such CDMA Component of the relevant product
infringes their IPR.

(e) Period during which DMSHs license IPRs

    As stated in (B) e above, the License Agreements between the Respondent and the DMSHs
neither specify the license period, nor specifically identify the effective period of the No-
Compensation License Provisions, etc.

(f) Restriction on the DMSHs asserting their IPRs

    As long as the License Agreements remain effective, the grant of a license to IPRs referred to
in (b) above which are developed or acquired by the DMSHs before the effective date of the
License Agreements as well as IPRs referred to in (b) above which are to be developed or acquired
by the DMSHs during the improvement period (or only TEIPRs in the case of Panasonic Mobile
and NEC) to the Respondent under the No-Compensation License Provisions, etc. prevents the
DMSHs from seeking an injunction or damages or otherwise asserting their rights against
infringement of the aforementioned IPRs by the Respondent, etc. and the Respondent’s customers.




                                               52
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 57 of 134

[Translation]


    Meanwhile, DMSHs can, after the termination of the License Agreements, seek an injunction
or damages or otherwise assert their rights against the Respondent, etc. and the Respondent’s
customers if any product subsequently manufactured or sold by the Respondent, etc. infringes their
IPRs covered by the No-Compensation License Provisions, etc., and may also, even before the
termination of the License Agreements, assert their rights against the Respondent, etc. and the
Respondent’s customers if any IPR developed or acquired by the DMSHs after the expiry of the
improvement period is infringed, and assert their rights against the Respondent’s customers even
if any product of the Respondent’s customers in which a CDMA Component manufactured or sold
by the Respondent, etc. is incorporated infringes IPRs of DMSHs as long as the infringement is
not caused by such CDMA Component.

(g) Description in the agreement

    The License Agreements executed by the DMSHs contain the wording “fully-paid and royalty
free license” with respect to the No-Compensation License Provisions, etc., and the License
Agreements executed by some of the DMSHs specify, in their preamble, that the provisions
including the No-Compensation License Provisions, etc. as a whole form a part of the
consideration for a license of IPRs by the Respondent (Shin 50-64-1, Shin 50-72-1, Shin 51-64-1,
etc.).

c. Pledge not to assert rights against the Respondent, etc. by way of the Non-Assertion Provision

(a) Overview

    Among the DMSHs, Panasonic Mobile, Mitsubishi Electric and NEC, who entered into the
License Agreements containing the Non-Assertion Provision against the Respondent, etc. pledge
not to assert their rights based on IPRs to CDMA Mobile Wireless Communications owned or to
be owned by the DMSHs which are identified as covered by the License Agreements against the
Respondent, etc. or in addition thereto, against the Respondent’s customers, for the Respondent’s
manufacture or sale of CDMA components or, in addition thereto, for the Respondent’s customers’
incorporation of the Respondent’s CDMA components in their products.




                                               53
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 58 of 134

[Translation]


    As stated in b (a) above, the No-Compensation License Provisions, etc. grant a license of IPRs
by the DMSHs to the Respondent, and as stated in b (d) above, the effect thereof prevents DMSHs
from asserting some of their rights against both the Respondent, etc. and the Respondent’s
customers. Unlike the No-Compensation License Provisions, etc., the Non-Assertion Provision
against the Respondent, etc. does not require the DMSHs to grant a license of IPRs to the
Respondent, but constitutes a pledge not to assert rights – principally regarding CEIPRs - against
other parties specified in the agreement.

    NEC and Panasonic Mobile, as described in 1 and 2 of Attachment 2, were initially requested
by the Respondent to agree on the No-Compensation License Provisions, etc.. Through
negotiations, however, they agreed to make mainly CEIPRs the subject of the Non-Assertion
Provision against the Respondent, etc., or in addition thereto against the Respondent’s customers,
instead of licensing the CEIPRs to the Respondent. (In the case of Mitsubishi Electric, although
the Non-Assertion Provision against the Respondent, etc. regarding TEIPRs in the former license
agreement executed with the Respondent in 1995 remains in the License Agreement, the License
Agreement separately specifies the No-Compensation License Provisions, etc., thereby making the
Non-Assertion Provision substantially meaningless. Therefore, the following sections will address
the Non-Assertion Provision against the Respondent, etc. to which Panasonic Mobile and NEC
agreed.)




                                               54
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 59 of 134

[Translation]


(Sa 67-1 through 67-4, Sa 70-1 through 70-4, Sa 71-1 through 71-4, Sa 189, Sa 189-2, Shin 52,
Shin 73, Shin 73-2)

(b) Scope of IPRs the DMSHs made a pledge not to assert

   The IPRs that Panasonic Mobile made a pledge not to assert under the Non-Assertion Provision
against the Respondent, etc. are TEIPRs and CEIPRs to CDMA Mobile Wireless Communications,
and the IPRs that NEC made a pledge not to assert against the Respondent, etc. are CEIPRs to
CDMA Mobile Wireless Communications. These TEIPRs and CEIPRs include both those
developed or acquired by the DMSHs, etc. before the effective date of the License Agreements
and the improved technology to be developed or acquired by the DMSHs, etc. during the
improvement period, respectively (Sa 67-1 through 67-4, Sa 70-1 through 70-4, Sa 189, Sa 189-2,
Shin 52, Shin 73, Shin 73-2).

(c) Timeframe of IPRs DMSHs made a pledge not to assert (improvement period)

    As stated in (b) above, the IPRs for which Panasonic Mobile and NEC made a pledge not to
assert include those to be developed or acquired by the DMSHs, etc. after the effective date of the
License Agreements, and the scope is classified according to the improvement period specified in
the License Agreements (as shown in “Expiry Date of Improvement Period” section in Appendix
(Chart), the improvement period varies depending on the DMSHs).

    It is noted that the improvement period used as the criteria for classifying the scope of IPRs
for which Panasonic Mobile and NEC cannot assert against the Respondent, etc. and the
Respondent’s customers due to the Non-Assertion Provision against the Respondent, etc. is in
common with the improvement period (described in (b) c. above) used as the criteria for classifying
the scope of TEIPRs and CEIPRs licensed by the Respondent to the DMSHs.




                                                55
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 60 of 134

[Translation]


(Sa 67-1 through 67-4, Sa 70-1 through 70-4, Sa 189, Sa 189-2, Shin 52, Shin 73, Shin 73-2)

(d) Scope of other parties against whom the DMSHs cannot assert their rights

    The other parties against whom the Non-Assertion Provision against the Respondent, etc.
prevents DMSHs from asserting their rights are limited to those specified in the agreement.
Specifically, Panasonic Mobile made a pledge not to assert its rights only against infringement
caused by the manufacture and sale of “Component” by the Respondent, etc. and the incorporation
of “Customer Components” (which is defined as narrower than “Component”) purchased from the
Respondent, etc. in customer products. Also, since the License Agreement provides that Panasonic
Mobile can assert its rights against infringement caused by the combination of “Customer
Components” and other products, other parties against whom Panasonic Mobile cannot assert its
rights are the Respondent, etc. and customers who purchase the Respondent's “Customer
Components” from the Respondent, etc. and incorporate the same in their products (excluding
customers whose infringement is caused by the combination of “Customer Components” and other
products).

    On the other hand, since NEC made a pledge not to assert its rights against [infringement
caused by] the manufacture and sale, etc. by the Respondent, etc., other parties against whom NEC
cannot assert its rights are the Respondent, etc.
(Sa 67-1 through 67-4, Sa 70-1 through 70-4, Sa 189, Sa 189-2, Shin 52, Shin 73, Shin 73-2)

(e) Period during which DMSHs cannot assert IPRs

    As stated in (b) e above, the License Agreements between the Respondent and the DMSHs
neither specify the license period, nor specifically identify the effective period of the Non-
Assertion Provision against the Respondent, etc.

(f) Restriction on DMSHs asserting their IPRs

    As long as the License Agreements remain effective, the Non-Assertion Provision against the
Respondent, etc. prevents Panasonic Mobile and NEC who entered into the License Agreements
containing the Non-Assertion Provision against the Respondent, etc. from seeking an injunction
or damages or otherwise asserting their rights against infringement by other parties against whom
they made a pledge not to assert their rights of IPRs referred to in (b) above which are developed
or acquired before the effective date of the License Agreements as well as IPRs referred to in (b)
above which are to be developed or acquired during the improvement period.




                                                56
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 61 of 134

[Translation]


    However, Panasonic Mobile and NEC can, after the termination of the License Agreements,
assert their rights against IPR infringement as described above, and may also, even before the
termination of the License Agreements, assert their rights against other parties who made a pledge
not to assert their rights by way of the Non-Assertion Provision against the Respondent, etc. for
any infringement of IPRs developed or acquired after the expiry of the improvement period.

     The Non-Assertion Provision against the Respondent, etc. prevents Panasonic Mobile from
asserting its rights against not only the Respondent, etc. but also against the Respondent’s
customers who purchase the Respondent’s “Customer Component” from the Respondent, etc. and
incorporate it in their products. However, since the Non-Assertion Provision prevents Panasonic
Mobile from asserting its rights only against infringement caused by the “Customer Component,”
Panasonic Mobile can seek an injunction or damages or otherwise assert its rights against the
Respondent’s customers who purchase the Respondent’s “Customer Component” and incorporate
it in their products not only if their products in which a “Customer Component” is not incorporated
infringe its IPR, but also if their products in which a “Customer Component” is incorporated
infringe its IPR and such infringement is caused by a portion or function other than the “Customer
Component” or if any product manufactured from combination of CDMA component of the
Respondent, etc. and their product infringes its IPR.

     On the other hand, the Non-Assertion Provision against the Respondent, etc. prevents NEC
from asserting its rights against the Respondent, etc. while it does not restrict NEC from asserting
its rights against the Respondent’s customers.

d. Pledge not to assert rights against the Respondent’s licensees by way of the Non-Assertion
Provision

(a) Overview




                                                57
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 62 of 134

[Translation]


    The DMSHs who entered into the License Agreements containing the Non-Assertion Provision
against the Respondent's licensees made a pledge not to assert their rights based on IPRs owned
or to be owned by the DMSHs, etc. which are identified as covered by the License Agreements
against other the Respondent’s licensees who agreed on the similar provisions for those licensees’
manufacture, use or sale of CDMA Subscriber Units and (or) CDMA components.

    Thus, although DMSHs who agreed on the Non-Assertion Provision against the Respondent’s
licensees in the License Agreements are restricted, to a certain extent, from asserting their rights
against other of the Respondent’s licensees who agreed on the similar provisions, they are
protected from the Respondent’s other licensees asserting their rights even if their manufacture,
use or sale of CDMA Subscriber Units and (or) CDMA Components infringes TEIPRs owned by
the other the Respondent’s licensees who agreed on the similar provisions. Therefore, those
DMSHs who agreed on the Non-Assertion Provision against the Respondent’s licensees and the
Respondent’s other licensees who agreed on the similar provisions are free to use each other’s
IPRs without paying or receiving any money.

     For the record, the decision to include the Non-Assertion Provision in the License Agreements
is at the option of the DMSHs, and among the 14 DMSHs listed in Appendix (Chart), 11 companies
other than Panasonic Mobile, NEC and Hitachi agreed to include the Non-Assertion Provision
against the Respondent’s licensees in the License Agreements.

(b) Scope of IPRs DMSHs made a pledge not to assert

    IPRs that DMSHs made a pledge not to assert against the Respondent’s licensees who agreed
on the similar provisions are limited to TEIPRs to CDMA Mobile Wireless Communications.
These TEIPRs include both those developed or acquired by the DMSHs, etc. before the effective
date of the License Agreements and the improved technology to be developed or acquired by the
DMSHs, etc. during the improvement period.




                                                58
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 63 of 134

[Translation]


(c) Timeframe of IPRs DMSHs made a pledge not to assert (improvement period)

    As stated in (b) above, TEIPRs which DMSHs who agreed on the Non-Assertion Provision
against the Respondent’s licensees made a pledge not to assert against the Respondent’s other
licensees who agreed on the similar provisions include those to be developed or acquired by the
DMSHs, etc. after the effective date of the License Agreements, and the scope thereof is divided
according to the improvement period specified in the License Agreements (as shown in “Expiry
Date of Improvement Period” section in Appendix (Chart), the improvement period varies
depending on the DMSHs).

(d) Scope of other parties against whom the DMSHs cannot assert their rights

    Other parties against whom the Non-Assertion Provision against the Respondent’s licensees
prevents DMSHs from asserting their rights are limited to other the Respondent’s licensees who
agreed on the similar provisions.

(e) Period during which the DMSHs cannot assert IPRs

   As stated in (b) e above, the License Agreements between the Respondent and DMSHs neither
specify the license period, nor specifically identify the effective period of the Non-Assertion
Provision against the Respondent’s licensees.

(f) Restrictions on DMSHs asserting IPRs

    As long as the License Agreements remain effective, the Non-Assertion Provision against the
Respondent’s licensees prevents DMSHs who agree on the Non-Assertion Provision against the
Respondent’s licensees from seeking an injunction or damages or otherwise asserting their rights
against infringement by other the Respondent’s licensees who agreed to similar provisions for
TEIPRs developed or acquired by the DMSHs, etc. before the effective date of the License
Agreements and TEIPRs to be developed or acquired by the DMSHs, etc. during the improvement
period.




                                              59
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 64 of 134

[Translation]


    However, those DMSHs who agreed on the Non-Assertion Provision against the Respondent’s
licensees may, after the termination of the License Agreements, assert their rights against IPR
infringement described above, and may also, even before the termination of the License
Agreements, assert their rights against the Respondent’s other licensees who agreed on the similar
provisions for any infringement of IPRs developed or acquired after the expiry of the improvement
period.

(g) No compensation

    The License Agreements do not provide that the DMSHs who agreed on the Non-Assertion
Provision against the Respondent’s licensees are to pay or receive certain monies to or from other
the Respondent’s licensees who agreed to the similar provisions.

B. Other

(A) At the time of negotiating the License Agreements, among the 14 DMSHs listed in the
appended table, Hitachi, Fujitsu, NEC, Toshiba and Mitsubishi Electric submitted Confirmation
Forms regarding the technology for 3G Mobile Wireless Communications Standards. 9 companies
other than the 5 companies named above did not submit Confirmation Forms (Although Panasonic
Mobile did not submit them, Panasonic did. See III, 2 (4) B (B)), and 5 companies (i.e., Sanyo
Electric, Casio, Kenwood Corporation (“Kenwood”), Alps Electric Co., Ltd. (“Alps”) and
Kyocera) out of them did not actually own TEIPRs to CDMA Mobile Wireless Communications
at the time of executing the License Agreements (Sa 181 through Sa 183, Sa 207, Sa 265).

(B) Among the 14 DMSHs listed in the appended table, 11 companies other than NEC, Panasonic
Mobile and Toshiba did not disclose IPRs owned by them, or request the Respondent to examine
or evaluate them to adjust license terms while negotiating the License Agreements with the
Respondent.

(3) Whether the execution of the License Agreements that sets forth the No-Compensation License
Provisions, etc. has a tendency to impede fair competition by restricting business activities




                                               60
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 65 of 134

[Translation]

A. Tendency to impede fair competition asserted by the Investigation Officials

(A) The Guidelines for the Use of Intellectual Property under the AMA (hereinafter, “IP
Guidelines”) provides in Part 4, (5) (vi) that, when a licensor imposes on licensees “an obligation
to refrain from exercising, in whole or in part, the rights owned or to be acquired by them against
the licensor or any entrepreneurs designated by the licensor” or “an obligation to license the
licensor or any entrepreneur designated by the licensor to use the patents and other rights owned
or to be acquired by licensees in whole or in part,” this obligation could result in enhancing the
influential position of the licensor in a product or technology market or could impede the licensee’s
incentive to engage in research and development, thereby impeding the development of new
technologies by restricting the exercise of the licensee’s rights, etc. It therefore is an unfair trade
practice if it tends to impede fair competition.

(B) The Investigation Officials assert that, in light of the viewpoint of the IP Guidelines stated in
(A) above, as the degree and content of the restrictions of the No-Compensation License Provisions,
etc. are unreasonable enough to presume that they have a tendency to impede the incentives of the
DMSHs to engage in research and development and as it was not possible to supplement or avoid
the disadvantages caused by such restrictions, it is likely to strengthen the Respondent’s dominant
position, and thus, the Violating Acts of this case of providing the No-Compensation License
Provisions, etc. in the License Agreements and restricting the business activities of the DMSHs
are found to be likely to have an adverse impact on the order of fair competition.

(C) In this respect, as stated in (1) above, to judge whether a transaction falls under the trading on
unfair restrictive conditions, it is not necessary that specific adverse effect on competition actually
occur, and it is sufficient if it is found that there is a possibility of an occurrence of adverse effect
on competition. However, it should not be understood concerning the degree of the “possibility”
that a vague possibility that adverse effect on competition may occur would be sufficient.

  Further, when comprehensively considering the relations of rights and duties under the License




                                                   61
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 66 of 134

[Translation]

Agreements that set forth the No-Compensation License Provisions, etc. and the Non-Assertion
Provision against the Respondent, etc. based on the facts found in (2) above, under the License
Agreements, the Respondent grants the DMSHs the license for the IPRs to CDMA Mobile Wireless
Communications, while the DMSHs pay a lump sum license fee and continuous royalties, grant
the Respondent and its customers the license for the IPRs to CDMA Mobile Wireless
Communications (No-Compensation License Provisions, etc.) or makes a pledge not to assert its
rights based on the IPRs against the Respondent or its customers (Non-Assertion Provision against
the Respondent, etc.), and the basic structure of the License Agreements have the nature of cross-
license agreements in which the Respondent grants the license to its own IPRs, and the DMSHs
also grant nonexclusive licenses to their own IPRs (including those who pledged not to assert their
rights concerning part of their patent rights; the same shall apply hereinafter) (although the
Respondent is not obliged to pay any money and only the DMSHs are obliged to pay money, this
type of agreement is not atypical as a cross-license agreement, nor can the amount of the money
be found to affect the nature of the agreement.). In addition, the Non-Assertion Provision against
the Licensees is also a provision by which the DMSHs and the other Respondent’s licensees that
provided the same provision made a pledge not to assert their rights based on their own IPRs
against each other for no compensation and allows one another to use the other party’s own IPRs,
which should be acknowledged as being similar in nature to cross-license agreements. Here,
entering into a cross-license agreement is not found to have a tendency to impair fair competition
(The descriptions in Part 1 (1), Part 4 (5) (vi) and (ix) of the IP Guidelines are also understood to
be based on the same thinking.).

   As such, in order to have the License Agreements providing the No-Compensation License
Provisions, etc. which has a nature of a cross-license agreement to be found to be likely to have an
adverse impact on the order of fair competition by impeding the incentives of the DMSHs to
engage in research and development, specific proof would be necessary based on evidence, etc.
concerning the following points.




                                                 62
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 67 of 134

[Translation]

    The following section further discusses these points.

B. Whether the degree and content of the restrictions of the No-Compensation License Provisions,
etc. are unreasonable enough to presume that they have a tendency to impede the incentives of the
DMSHs to engage in research and development

(A) The Investigation Officials’ assertions

    First, the Investigation Officials assert that the degree and content of the restrictions of the No-
Compensation License Provisions, etc. are unreasonable enough to presume that they have a
tendency to impede the incentives of the DMSHs to engage in research and development, and as
grounds for that, stated that (1) the scope of application of the No-Compensation License
Provisions, etc. is broad, (2) the No-Compensation License Provisions, etc. have nature of a no-
compensation license and that (3) the No-Compensation License Provisions, etc. are imbalanced.

(B) The scope of application of the No-Compensation License Provisions, etc. is broad

a. The Investigation Officials assert that the scope of application of the No-Compensation License
Provisions, etc. is broad with respect to both the range and the time of acquisition of IPRs as well
as the counterparty and the period concerning which the rights cannot be exercised in accordance
with said Provisions, etc. and the provisions restrict the exercising of rights by the DMSHs to a
great extent, and that the degree and content of the restrictions of the No-Compensation License
Provisions, etc. are unreasonable enough to presume that they have a tendency to impede the
incentives of the DMSHs to engage in research and development.

b. (a) However, as explained in A. (c) above, the License Agreements containing the No-
Compensation License Provisions, etc. have the nature of a cross-license agreement, and due to
the nature of the agreement, it is natural that the exercising of IPRs by both parties is restricted,
and focusing only on the restriction of exercise of IPRs owned by the DMSHs, etc. and discussing
their wide scope of application are not appropriate.

    (b) According to (2) above, the IPRs owned by the DMSHs for which licenses are granted that
include the No-Compensation License Provisions, etc. or a pledge not to assert their rights include




                                                  63
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 68 of 134

[Translation]

TEIPRs and CEIPRs to the CDMA Mobile Wireless Communications Standards for manufacture,
sales, etc. of CDMA Subscriber Units, etc. (the Respondent’s Non-Assertion Provision against the
Licensees is provided only for TEIPRs), and there is no evidence sufficient to demonstrate that the
scope of those IPRs is different from those provided in normal agreements and are particularly
broad in scope in terms of the IPRs that are the subject of the license agreements or cross-license
agreements for the manufacture, sale, etc. of Handsets and Base Stations for Mobile Wireless
Communications as well as components to be used therein. Furthermore, considering the fact that
the DMSHs, on the one hand, grant licenses for the IPRs that they own or make a pledge not to
assert their rights to the Respondent, etc., while being granted licenses to TEIPRs and CEIPRs for
CDMA Mobile Wireless Communications owned by the Respondent, etc. and the other
Respondent’s licensees do not assert their rights to the DMSHs, it is difficult to find that the scope
of the IPRs that are the subject of the No-Compensation License Provisions, etc. and based on
which the DMSHs are restricted from the exercising of their rights is broad and that the degree and
content of the restrictions of the No-Compensation License Provisions, etc. are unreasonable
enough to presume that they have a tendency to impede the incentives of the DMSHs to engage in
research and development.

(c) Next, the IPR owned by the DMSHs to which licenses are granted under the No-Compensation
License Provisions, etc. include not only those developed or obtained on or before the Effective
Date of the License Agreements, but also those to be developed or obtained within the
Improvement Period set forth in the License Agreements.

    In this respect, as stated in the appended table, although in the License Agreements with 9 of
the 14 DMSHs listed in the appended table, the Improvement Period of the TEIPRs are set forth
as unlimited, to begin with, the TEIPRs comprise the ARIB Standard (3G Mobile Wireless
Communications Standards) and the Standards Assembly provides that the Rights Holder to which




                                                 64
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 69 of 134

[Translation]

the ARIB Standards apply agrees not to assert their rights and to grant a license unconditionally or
to grant a non-exclusive and nondiscriminatory license on reasonable terms and conditions, and
thus, it cannot be a differentiation factor for products such as CDMA Subscriber Units, etc.
Furthermore, the Improvement Period that limits the scope of the IPRs concerning which the
Respondent grants licenses to the DMSHs is the same as the Improvement Period that limits the
scope of the IPRs for which the DMSHs grant licenses to the Respondent, and if the Improvement
Period is not fixed (or stated as being indefinite), the Respondent also grants licenses to the IPRs
to be developed or obtained during the unlimited period from the Effective Date of the License
Agreements. Therefore, it cannot be found that, for the reason that the Improvement Period of the
TEIPRs is stated as being unlimited, the scope is broad and that the degree and content of the
restrictions of the No-Compensation License Provisions, etc. are unreasonable enough to presume
that they have a tendency to impede the incentives of the DMSHs to engage in research and
development.

     Further, as stated in the appended table, in the License Agreements with 5 of the 14 DMSHs,
the Improvement Period of the TEIPRs are provided to be several months to two years from the
Effective Date, and concerning CEIPRs, in the License Agreements with all 14 DMSHs, the
Improvement Period is not set to be unlimited and they are several months to three years from the
Effective Date of the License Agreements, and these Improvement Periods are the same as those
of the TEIPRs and CEIPRs to which the Respondent grants licenses to the DMSHs. Therefore, it
cannot be found that, on the grounds that the IPRs for which the DMSHs grants licenses based on
the No-Compensation License Provisions, etc. or makes a pledge not to assert




                                                65
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 70 of 134

[Translation]

their rights include not only those developed or obtained on or before the Effective Date of the
License Agreements, but also those to be developed or obtained within the Improvement Period
set forth in the License Agreements, and that the scope of the IPRs is so broad that it establishes
that the degree and content of the restrictions of the No-Compensation License Provisions, etc. are
unreasonable enough to presume that they have a tendency to impede the incentives of the DMSHs
to engage in research and development.

(d) As stated in (2) A. (C) b (d), the counterparties against which the DMSHs are restricted from
exercising its rights by granting the Respondent licenses to its IPRs include the Respondent, etc.
and any person who purchases CDMA components from the Respondent (the Respondent’s
customers), but in actuality, the one time that the DMSHs cannot actually exercise their rights
against the Respondent’s customers is when the Respondent’s customer infringes upon the IPRs
owned by the DMSHs with the IPRs used in the Respondent, etc.’s CDMA components. If the
DMSHs’ IPRs are infringed upon by any part or function that does not contain the Respondent,
etc.’s CDMA component, the DMSHs are not restricted from the exercising of their rights. It is
normal in general license agreements or cross-license agreements that a person who grants a
license of its IPRs is restricted from exercising its rights against a person who purchases a product
manufactured by using the IPRs for the infringement of the IPRs by the product. Further, as
explained in A (c) above, the License Agreements that include the No-Compensation License
Provisions, etc. have the nature of a cross-license agreement, and while, on the one hand, as
described above, the DMSHs are restricted from the exercising their rights against the
Respondent’s customers based on the No-Compensation License Provisions, etc. to some extent,
on the other hand, the DMSHs have the benefit of not being subjected to the exercising of rights
by the Respondent in connection with an infringement of the Respondent’s IPRs in products
manufactured by the customers of the DMSHs that purchased such products if the products were
manufactured by using the Respondent, etc.’s IPRs whose license was granted based on the
License Agreements. Based on this, it cannot be said that the scope of the parties against whom
the DMSHs cannot exercise their rights based on the No-Compensation License Provisions, etc. is
broad, and that the degree and content of the restrictions of the No-Compensation License
Provisions, etc. are unreasonable enough to presume that they have a tendency to impede the
incentives of the DMSHs to engage in research and development.




                                                 66
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 71 of 134

[Translation]

     According to (2) A. (C) c (a) above, the Non-Assertion Provision against the Respondent, etc.
does not stipulate that the DMSHs grant the Respondent licenses of their IPRs, but rather,
individually sets forth the scope of the parties against whom the DMSHs cannot exercise their
rights. The Non-Assertion Provision against the Respondent, etc. was provided, concerning part
of the IPRs developed or obtained or to be developed or obtained by the DMSHs, etc., in order to
avoid making them subject of the No-Compensation License Provisions, etc. and to set forth the
specific scope of the restriction on the exercising of rights by the DMSHs, and thus, with respect
to the Non-Assertion Provision against the Respondent, etc. for which the scope of the
counterparties concerning which exercise of rights is restricted is set to be narrower than the No-
Compensation License Provisions, etc., it cannot be found that the scope is broad and that the
degree and content of the restrictions of the No-Compensation License Provisions, etc. are
unreasonable enough to presume that they have a tendency to impede the incentives of the DMSHs
to engage in research and development.

     Likewise, according to (2) A (C) d (d) above, with respect to the Non-Assertion Provision
against the Licensees of the Respondent, considering that the scope of the counterparties against
whom the exercising of rights is restricted is limited only to the other licensees of the Respondent
that provided the same provision in their License Agreements, which corresponds with the scope
of the counterparties against whom rights cannot be exercised, it cannot be found that the scope of
the counterparties against which exercise of rights is restricted is broad or that the degree and
content of the restrictions of the No-Compensation License Provisions, etc. are unreasonable
enough to presume that they have a tendency to impede the incentives of the DMSHs to engage in
research and development.

(e) The License Agreements between the Respondent and the DMSHs do not specify the contract
period of the agreement, but this only means that the period is not fixed during which the licensing
of the IPRs that are the subject of the License Agreements and the No-Compensation License
Provisions, etc. are granted or the rights based thereon cannot be exercised, and it does not mean
that the period is not fixed during which No-Compensation License Provisions, etc. grant licenses
to the Respondent, etc. or cannot exercise their rights based on their own IPRs. In other words,
regardless of the term of the License Agreements, the DMSHs may separately exercise their IPRs
to be developed or obtained after the expiry of the Improvement Period, and thus, it cannot be said
that because the term of the License Agreement is unlimited or for a long period, the scope of the
IPRs that the DMSHs cannot exercise is broad.




                                                67
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 72 of 134

[Translation]

    Although the term of the License Agreements being unlimited or for a long term means that
the period during which the DMSHs are restricted from exercising their IPRs to which they grant
licenses, etc. based on the No-Compensation License Provisions, etc. is unlimited or for a long
term, this period corresponds with the period in which the Respondent grants licenses of its own
IPRs to the DMSHs and it is not that only the period in which the DMSHs cannot assert their rights
is unlimited or for a long term in a unilateral manner, and thus, as stated above, it does not change
the fact that the DMSHs may separately exercise their IPRs to be developed or obtained after the
expiry of the Improvement Period.

      Accordingly, it cannot be found that the term of the License Agreements being unlimited or
for a long term indicates that the degree and content of the restrictions of the No-Compensation
License Provisions, etc. are unreasonable enough to presume that they have a tendency to impede
the incentives of the DMSHs to engage in research and development.

(f) Based on the above arguments, the Investigation Officials’ assertions that the scope of
application of the No-Compensation License Provisions, etc. (the scope in which the DMSHs are
restricted from the exercising of their rights) is broad, and that the degree and content of the
restrictions of the No-Compensation License Provisions, etc. are unreasonable enough to presume
that they have a tendency to impede the incentives of the DMSHs to engage in research and
development cannot be accepted.




                                                 68
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 73 of 134

[Translation]

c. (a) In response to this, the Investigation Officials firstly assert concerning the scope of the IPRs
based on which the DMSHs are restricted from the exercising of their rights by the No-
Compensation License Provisions, etc., that, even if the No-Compensation License Provisions, etc.
set forth the Improvement Period, the DMSHs have to obtain licenses of the TEIPRs to be owned
by the Respondent, etc. after the expiry of the Improvement Period, and therefore, if the
Respondent demands an extension of the Improvement Period, they have no choice but to accept
the demand, and even if the Respondent does not demand an extension of the Improvement Period,
the Respondent may assert against an exercise of rights after the expiry of the Improvement Period,
and thus, the No-Compensation License Provisions, etc. could practically be applied to all the IPRs
concerning CDMA Subscriber Units, etc. to be obtained by the DMSHs, etc. during the term of
the License Agreement.

      However, based on the facts that the License Agreement that sets forth the No-Compensation
License Provisions, etc. has the nature of a cross-license agreement, and that the Improvement
Periods are common that define the time during which rights cannot be exercised by the
Respondent or the DMSHs based on the pledge due to the granting of licenses or the pledge not to
assert their rights, an extension of the Improvement Period means not only an extension of the
IPRs licensed, etc. by the DMSHs, but also an extension of the IPRs licensed by the Respondent
to the DMSHs. Therefore, even if the Respondent or the DMSHs are highly likely to extend the
Improvement Period in order to use the IPRs to be developed or obtained by the other party after
the expiry of the Improvement Period as asserted by the Investigation Officials, it cannot be said
that the scope of the IPRs concerning which the DMSHs are restricted from the exercising of their
rights is unlimited by focusing only on the IPRs concerning which the DMSHs are restricted from
the exercising of their rights.

     Moreover, it is common for license agreements that limit the scope of relevant IPRs to a
certain period of time to have a possibility of an extension of the IPRs concerning which the
exercising of rights is restricted as asserted by the Investigation Officials, and even if there is a
possibility of an extension of the time period defining the scope the IPRs to be covered by such an
agreement, that cannot be grounds to allege that the period provided in the agreement is practically
unlimited.




                                                  69
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 74 of 134

[Translation]

    Likewise, with respect to the License Agreements that sets forth the No-Compensation License
Provisions, etc., whether the Improvement Periods are extended is determined based on the number
and content of the IPRs developed by the Respondent and the DMSHs after the expiry of the
Improvement Period and other business judgments, and even if there is a high possibility of an
extension, it cannot be judged based on such uncertain facts that the IPRs to be developed or
obtained by the DMSHs, etc. after the expiry of the Improvement Period are also unlimitedly
captured. Furthermore, this is not a matter that would be affected just because there was actually
a case in which an improvement period was actually extended.

      Based on the above, the Investigation Officials’ assertion that the No-Compensation License
Provisions, etc. could be practically applied to all the IPRs concerning CDMA Subscriber Units,
etc. to be obtained by the DMSHs during the term of the License Agreement cannot be accepted,
and it cannot be found that the scope of the IPRs which the DMSHs are restricted from the
exercising of their rights under the No-Compensation License Provisions, etc. is broad and that the
degree and content of the restrictions of the No-Compensation License Provisions, etc. are
unreasonable enough to presume that they have a tendency to impede the incentives of the DMSHs
to engage in research and development.

(b) Next, the Investigation Officials assert that, in the present circumstances in which the single-
chip project is being developed, which integrates various functions such as the power-saving
function by which the power consumption of subscriber units can be reduced, and/or the audio and
visual functions which enable the playing of music and movie display, etc. with the signal
processing concerning CDMA Mobile Wireless Communications into a single semiconductor
integrated circuit (Part 3, 3 (1) above), it cannot be said that the scope of the IPRs concerning
which the DMSHs, etc. would be restricted from the exercising of their rights by the No-
Compensation License Provisions, etc. is narrow, considering the facts that as such technologies
owned by the DMSHs are also used in the Respondent’s chips, many CEIPRs as well as TEIPRs
could be the subject of the exhaustion of rights doctrine, and that the Respondent has at least 100
customers.




                                                70
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 75 of 134

[Translation]

      However, it is natural due to the nature of the license of the IPRs that the DMSHs, etc. are
restricted from the exercising of their rights concerning the CDMA Components, etc.
manufactured and sold by the Respondent through the use of the IPRs owned and licensed by the
DMSHs based on the No-Compensation License Provisions, etc. (it is also natural that they are
restricted from the exercising of their rights against the Respondent’s customers of certain scope
in accordance with the Non-Assertion Provision against the Respondent, etc.). On the other hand,
the DMSHs are also licensed by the Respondent to use the Respondent’s IPRs and the number of
customers who purchase products that utilize the single-chip project asserted by the Investigation
Officials and the licensed IPRs increases, and thus, the scope for which the Respondent cannot
exercise its rights also becomes broader, and therefore, it cannot be unilaterally said that only the
scope of IPRs concerning which the DMSHs cannot exercise their rights due to the No-
Compensation License Provisions, etc. is broad. It seems that the Investigation Officials assert that
the scope of restriction of the rights of the DMSHs is broad for the reason that the Respondent has
a large number of customers. However, the scope of the IPRs that the DMSHs should grant the
Respondent and the scope of the IPRs that the Respondent should grant the DMSHs are basically
the same, and it is unreasonable to discuss the breadth and narrowness of the scope of the restriction
based on the number of IPRs owned by each party, and likewise, it is unreasonable to discuss the
breadth and narrowness of the scope of restrictions based on the number of products manufactured
by using the license and the number of customers. Therefore, the Investigation Officials’ assertion
cannot be accepted.

      Consequently, even based on the above assertion by the Investigation Officials, it cannot be
found that the scope of the IPRs based on which the DMSHs are restricted from the exercising of
their rights under the No-Compensation License Provisions, etc. is broad, and that the degree and
content of the restrictions of the No-Compensation License Provisions, etc. are unreasonable
enough to presume that they have a tendency to impede the incentives of the DMSHs to engage in
research and development.




                                                 71
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 76 of 134

[Translation]

(c) The Investigation Officials further assert that the scope of the IPRs concerning which the
DMSHs cannot exercise their rights due to the No-Compensation License Provisions, etc. can be
easily extended because, if the Respondent’s customers want to benefit from non-assertion of
rights by the DMSHs, it would be possible to expand the scope of the products against which the
DMSHs cannot exercise their rights by incorporating the semiconductor integrated circuit or other
CDMA products manufactured by the Respondent into CDMA Subscriber Units, etc.

      However, as stated in (b) above, it is natural based on the nature of IPR licensing that,
concerning an infringement of the IPRs by the CDMA Components manufactured and sold by the
Respondent through the use of the IPRs owned and licensed by the DMSHs, the exercising of
rights against the Respondent’s customers who purchased the relevant CDMA Components is
restricted and that the exercising of rights against certain of the Respondent’s customers is
restricted in accordance with the Non-Assertion Provision against the Respondent, etc. In this
regard, it is the same situation as that in which concerning an infringement of the IPRs by the
Subscriber Units manufactured and sold by the DMSHs through the use of the IPRs owned and
licensed by the Respondent, the exercising of rights against the customers of the DMSHs who
purchased the relevant Subscriber Units is restricted.

      Furthermore, the restriction on the exercising of rights by the DMSHs against the Respondent,
etc. pursuant to the No-Compensation License Provisions, etc. and the Non-Assertion Provision
against the Respondent, etc. is limited to the infringement of the IPRs by the CDMA Components
of the Respondent, etc., and if the IPR owned by the DMSHs are infringed by any components or
functions other than the relevant components of the products loaded with the components, etc. of
the Respondent, etc., the DMSHs can exercise their rights. Even if it becomes difficult to exercise
their rights against the customers who used CDMA Components manufactured by the Respondent,
etc. due to the No-Compensation License Provisions, etc. and the Non-Assertion Provision against
the Respondent, etc., it is a common issue with license agreements in general, and even if the
DMSHs could not actually exercise their rights or had no choice but to give up exercising their
rights, it cannot be said based on such a fact that the scope of the IPRs concerning which the
DMSHs may exercise their rights is broad or that it could be expanded.




                                                72
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 77 of 134

[Translation]

      Therefore, even based on the above assertion by the Investigation Officials, it cannot be found
that the scope of the IPRs based on which the DMSHs are restricted from the exercising of their
rights under the No-Compensation License Provisions, etc. is broad and that the degree and content
of the restrictions of the No-Compensation License Provisions, etc. are unreasonable enough to
presume that they have a tendency to impede the incentives of the DMSHs to engage in research
and development.

d. Based on the above, it cannot be found that the scope of the IPRs based on which the DMSHs
are restricted from the exercising of their rights under the No-Compensation License Provisions,
etc. is broad and that the degree and content of the restrictions of the No-Compensation License
Provisions, etc. are unreasonable enough to presume that they have a tendency to impede the
incentives of the DMSHs to engage in research and development.

(C) Having the nature of a no-compensation license

a. The Investigation Officials assert that the No-Compensation License Provisions, etc. have the
nature of a no-compensation license, and that the degree and content of the restrictions of the No-
Compensation License Provisions, etc. are unreasonable enough to presume that they have a
tendency to impede the incentives of the DMSHs to engage in research and development.

b. (a) In this respect, in discussing the No-Compensation License Provisions, etc. and the Non-
Assertion Provision against the Respondent, etc., it is certain that, as stated in (2) A. (c) a above,
while the License Agreement provides that the DMSHs shall pay royalties to the Respondent, it
contains the term “royalty free license” in the No-Compensation License Provisions, etc., and that
the Respondent is not obliged to pay certain monies to the DMSHs.

(b) However, as explained in A. (c) above, the License Agreement providing the No-Compensation
License Provisions, etc. and the Non-Assertion Provision against the Respondent, etc. is found to
have the nature of a cross-license agreement in which the Respondent and the DMSHs license their
own IPRs to each other, and it is appropriate to understand that, because of the nature of the
agreement, such an agreement usually sets forth the obligations of both parties thereunder, which
relate to each other, and therefore, it is not appropriate to focus only on a portion of the obligations
of one party to make a judgment.




                                                  73
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 78 of 134

[Translation]

    Further, under the License Agreement, on the one hand, the DMSHs grant license of the IPRs
owned or to be owned by the DMSHs, etc. to the Respondent in accordance with the No-
Compensation License Provisions, etc. or pledge not to assert their rights against certain scope of
the counterparties, and pay moneys such as the lump sum license fee and royalties, but on the other
hand, they obtain the license of the IPRs owned or to be owned by the Respondent, etc. Therefore,
it is not an appropriate interpretation of the License Agreement to focus only on the No-
Compensation License Provisions, etc. in which the DMSHs license certain IPRs or pledge not to
assert their rights against certain counterparties and thereby construe that the DMSHs are forced
to provide such provisions without obtaining any compensation, and this cannot be the basis on
which to determine that the No-Compensation License Provisions, etc. are free of compensation
and provides no consideration to the DMSHs.

     Even if, as a result of examining the contents of the License Agreement in a substantial manner,
it is found that the lump sum license fee and royalties and the benefit of being licensed concerning
the IPRs owned by the DMSHs, etc. to be obtained by the Respondent and the benefit of being
licensed concerning the IPRs owned by the Respondent to be obtained by the DMSHs are not equal
(the benefit to be obtained by the DMSHs is smaller), based on the abovementioned nature of the
License Agreement providing the No-Compensation License Provisions, etc. and the Non-
Assertion Provision against the Respondent, etc. as well as the fact that the License Agreement
was entered into as a result of the negotiations between the Respondent and the DMSHs, it is
difficult to judge that part of the provisions set forth in the License Agreement are free of
compensation and provides no consideration.




                                                 74
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 79 of 134

[Translation]

    Even putting aside this point, with respect to the License Agreements, it is difficult to prove
based on evidence the specific number and contents of the IPR licenses that the Respondent and
the DMSHs grant each other, how they are evaluated in terms of monetary value, whether the
Respondent needs to pay royalties to the DMSHs, and what royalty rate would be appropriate, and
these are actually not clear based on the evidence of this case, either. Therefore, with respect to the
License Agreements, it cannot be recognized that the benefit to be obtained by the Respondent and
the benefit to be obtained by the DMSHs are not equal or that the obligations that the DMSHs are
imposed by the No-Compensation License Provisions, etc. and the Non-Assertion Provision
against the Respondent, etc. are free of compensation.

    In addition, while as stated in (2) A. (C) b (g) above, the License Agreement contains the term
“royalty free” concerning the No-Compensation License Provisions, etc., and that payment of
money is not required, as well as the term “fully-paid,” and the preamble of the License Agreement
with some of the DMSHs contains a statement indicating that the provisions including the No-
Compensation License Provisions, etc. as a whole comprises part of the consideration concerning
the license of the IPRs by the Respondent. Therefore, it cannot be recognized based on the
language of the License Agreements that the No-Compensation License Provisions, etc. and the
Non-Assertion Provision against the Respondent, etc. are free of consideration.

    Consequently, it cannot be recognized that the No-Compensation License Provisions, etc. and
the Non-Assertion Provision against the Respondent, etc. have the nature of a no-compensation
license.

(c) In response to this, the Investigation Officials assert that, considering the interpretation of the
term “royalty free,” the fact that the Respondent is not obliged to pay money to the DMSHs, the
understanding of the DMSHs concerning the contractual language of the No-Compensation
License Provisions, etc., and the fact that the Respondent refused an adjustment process of




                                                  75
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 80 of 134

[Translation]

contractual terms and conditions such as royalty rates in accordance with the value of the licensees’
IPRs that are the subject of the No-Compensation License Provisions, etc., the No-Compensation
License Provisions, etc. and the Non-Assertion Provision against the Respondent, etc. are not the
result of examination and evaluation of the value of patent portfolios owned by the DMSHs and
adjustment of royalty rates and other contractual terms based on the result of the examination and
evaluation, and thus, they have the nature of a no-compensation license.

    However, it cannot be judged that the obligations of the DMSHs under the No-Compensation
License Provisions, etc. and the Non-Assertion Provision against the Respondent, etc. are for no
compensation on the grounds that the License Agreements contain the term “fully paid and royalty
free” concerning the No-Compensation License Provisions, etc. and that the Respondent is not
obliged to pay money to the DMSHs as explained in (b) above, and the judgment would not be
affected by only the understanding of the DMSHs concerning the contractual languages of the No-
Compensation License Provisions, etc.

     Next, it is understood that the Investigation Officials assert that, even if the No-Compensation
License Provisions, etc. and the Non-Assertion Provision against the Respondent, etc. cannot be
immediately construed as being for no compensation based on the structure of the License
Agreements and that it is difficult to evaluate them as being for no compensation by objectively
evaluating the values of the IPRs owned by the Respondent, etc. and the DMSHs, etc., it is possible
to find that the No-Compensation License Provisions, etc. and the Non-Assertion Provision against
the Respondent, etc. are essentially free of compensation based on the negotiation process between
the Respondent and the DMSHs (in which the Respondent refused an adjustment process of the
royalty rate or other contractual terms in accordance with the value of the licensees’ IPRs that are
the subject of the No-Compensation License Provisions, etc.).

    In this respect, it is possible to presume based on the evidence that, some of the DMSHs owned
certain IPRs concerning CDMA Mobile Wireless Communications technologies, setting aside the
value or importance thereof, and that according to the negotiation process described in Attachment




                                                 76
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 81 of 134

[Translation]

2, the Respondent was requested by some of the DMSHs to reduce the royalty (reduction of the
royalty rates) based on the IPRs owned by the relevant DMSHs but refused the request and
basically set the royalty rates in the License Agreements uniformly among the DMSHs as stated
in (2) A. (C) a. above, and that therefore, it is certain that the Respondent did not adjust royalty
rates in consideration of the contents of the IPRs owned by the DMSHs, etc. as asserted by the
Investigation Officials.

     However, the License Agreements that provide the No-Compensation License Provisions, etc.
and the Non-Assertion Provision against the Respondent, etc. have the nature of a cross-license
agreement in which both parties assume certain obligations. Moreover, the License Agreements
were entered into through certain negotiations between the Respondent and the DMSHs. Therefore,
even if there were problems with the Respondent’s negotiation attitude such as not sufficiently
examining the IPRs owned by the DMSHs, etc. or not adjusting royalty rates, or taking a negative
attitude towards reducing the royalties, it is difficult to determine that the No-Compensation
License Provisions, etc. and the Non-Assertion Provision against the Respondent, etc. are free of
compensation based on such facts. (Likewise, even if there were such facts that the Respondent’s
response to the request from the DMSHs for disclosure of IPRs was insufficient in terms of timing
or content, or that the DMSHs were forced to enter into the License Agreement providing the No-
Compensation License Provisions, etc. with the Respondent, which presumably have a significant
number of TEIPRs, it cannot be found that the No-Compensation License Provisions, etc. have the
nature of a no-compensation license based on the abovementioned facts in the process of entering
into the License Agreements providing the No-Compensation License Provisions, etc. and the
Non-Assertion Provision against the Respondent, etc.).

   Furthermore, even putting aside the abovementioned point, as stated in (2) B., 9 of the 14
DMSHs listed in the appended table except for Hitachi, Fujitsu, NEC, Toshiba and Mitsubishi
Electronics have not submitted Confirmation Forms concerning their technologies of 3G Mobile
Wireless Communications Standards (Panasonic Mobile did not submit the documents, but
Panasonic did.). Further, 5 of the above 9 companies (Sanyo, Casio, Kenwood, Alps Electronic
and Kyocera) did not actually own TEIPRs concerning CDMA.




                                                77
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 82 of 134

[Translation]

    In the negotiations for the License Agreements, 11 of 14 DMSHs listed in the appended table
except for NEC, Panasonic Mobile and Toshiba did not specifically present their own IPRs and
ask for examination, evaluation and adjustment, and that, with respect to the License Agreements
with at least said 11 companies, it would not have been unreasonable even if the Respondent had
not considered or evaluated the value of their patent portfolios that are the subject of the No-
Compensation License Provisions, etc. and the Non-Assertion Provision against the Respondent,
etc. or did not adjust the royalty rates and other contractual terms based on the result of the
consideration and examination. Therefore, it cannot be found that the No-Compensation License
Provisions, etc. and the Non-Assertion Provision against the Respondent, etc. provided in the
License Agreements with the above 11 companies have the nature of a no-compensation license
on the grounds that the Respondent did not carry out such consideration, examination or
adjustment. Moreover, even if the abovementioned 11 companies assumed based on the
Respondent’s attitude that the reduction of royalties would not be accepted and gave up negotiating,
as long as these 11 companies did not specifically present their own IPRs and ask for consideration,
evaluation or adjustment, the above judgment would not be affected.

    On the other hand, according to the negotiation process described in Attachment 2, the three
companies including NEC, Panasonic Mobile and Toshiba presented specific IPRs they owned and
negotiated with the Respondent, and although the Respondent did not adjust the royalty rates of
the License Agreements with these three companies, it did adjust the contractual terms of the
License Agreements that contains the No-Compensation License Provisions, etc. by making the
CEIPRs subject to the Non-Assertion Provision against the Respondent, etc. instead of licensing
based on the No-Compensation License Provisions, etc., allowing the DMSHs to exercise their
rights in the event that the Respondent’s customers assert their rights against the DMSHs, or if the
chips manufactured by the Respondent and a third party’s products are combined, limiting the
definition of “Components” and “customer’s components” that stipulates the scope of the pledge
not to exercise rights as set forth in the Non-Assertion Provision against the Respondent, etc.,
excluding the Respondent’s customers from the subject parties against which rights are not
exercised in accordance with the Non-Assertion Provision against the Respondent, etc., and
reducing the fixed fee to be collected at the time of execution of the agreement (lump sum license
fee) to be paid upon conclusion of the agreement.




                                                78
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 83 of 134

[Translation]

Therefore, with respect to the above three companies, it cannot be found that the Respondent did
not consider or evaluate the value of their patent portfolios that are the subject of the No-
Compensation License Provisions, etc. and the Non-Assertion Provision against the Respondent,
etc. or adjust the royalty rates and other contractual terms based thereon, and at least the assertion
by the Investigation Officials that the No-Compensation License Provisions, etc. and the Non-
Assertion Provision against the Respondent, etc. have the nature of a no-compensation license on
the grounds that such adjustment was not made lacks its premise, and it cannot be determined that
the No-Compensation License Provisions, etc. are essentially free on the grounds that royalty rates
were not adjusted, either.

    Furthermore, although the negotiation process described in the Attachment 2 and evidence
show that some of the DMSHs were dissatisfied that royalty rates were not reduced (Sa 172, etc.),
there is no evidence sufficient to prove that the royalty rates were unreasonable, and even if it
could be said that the dissatisfaction of the DMSHs concerning the royalty rates was
understandable, that cannot be a reason to say that the No-Compensation License Provisions, etc.
in the License Agreements have the nature of a no-compensation license.

    Based on the above, the assertion by the Investigation Officials that the No-Compensation
License Provisions, etc. and the Non-Assertion Provision against the Respondent, etc. have the
nature of a no-compensation license on the grounds that they are not the result of consideration
and evaluation of the value of patent portfolios owned by the DMSHs which are the subject of said
provisions as well as adjustment of the royalty rates and other contractual terms based on the result
of such consideration and evaluation cannot be accepted.




                                                 79
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 84 of 134

[Translation]

c. Next, in considering the Non-Assertion Provision against the Respondent's Licensees, this is a
provision under which the Respondent’s licensees that provided similar provisions in the License
Agreements with the Respondent pledge not to assert their rights based on the IPRs owned or to
be owned by them against the other licensees, and from a practical viewpoint, it is a provision that
aims to allow the Respondent’s licensees to mutually utilize the IPRs owned or to be owned by
such licensees.

    As such, the Non-Assertion Provision against the Respondent's Licensees provides the DMSHs
with the compensation of access to the IPRs owned by the other the Respondent's licensees that
provided the same provision as the Non-Assertion Provision against the Licensees, and therefore,
it cannot be said that the Non-Assertion Provision against the Respondent's Licensees has the
nature of a no-compensation license.

    Further, because the Non-Assertion Provision against the Respondent's Licensees does not
cause a direct relationship between the DMSHs and the Respondent, it cannot be said that the Non-
Assertion Provision against the Respondent's Licensees has the nature of a no-compensation
license on the grounds that the Respondent did not consider or evaluate the value of the patent
portfolios owned by the DMSHs that are the subject of these provisions and adjust royalty rates
and other contractual terms based on the result of such consideration or evaluation.

d. Based on the above, the Investigation Officials’ assertion that the No-Compensation License
Provisions, etc. have the nature of a no-compensation license, and that the degree and content of
the restrictions of the No-Compensation License Provisions, etc. are unreasonable enough to
presume that they have a tendency to impede the incentives of the DMSHs to engage in research
and development, cannot be accepted.

(D) Concerning the point that the provisions are imbalanced

a. The Investigation Officials firstly assert that the provisions are imbalanced between the DMSHs




                                                80
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 85 of 134

[Translation]

and the Respondent because, under the No-Compensation License Provisions, etc., while the
DMSHs grant licenses for no compensation to their broad patent portfolio that the DMSHs, etc.
developed having invested a large amount of cost and labor and/or pledge not to assert their rights
against the Respondent, the Respondent’s customers and other licensees and are obliged to pay the
royalties based on the royalty rates unilaterally determined by the Respondent, while the
Respondent is allowed to use an extremely broad range of IPRs for CDMA Subscriber Units, etc.
without paying any compensation and to provide CDMA components to customers in a stable
environment of not being exposed to the exercising of rights such as the filing of a patent
infringement suit, etc. seeking an injunction.

    However, as stated in A. (C) above, while the License Agreements that contain the No-
Compensation License Provisions, etc. have the nature of a cross-license agreement, the
Investigation Officials’ assertion only considers the obligations assumed by the DMSHs and the
rights obtained by the Respondent concerning certain provisions of the License Agreement that
contain the No-Compensation License Provisions, etc. and does not consider the rights obtained
by the DMSHs and the obligations assumed by the Respondent, which cannot be considered an
appropriate way to examine the imbalance of the No-Compensation License Provisions, etc. of the
License Agreements.

    Even putting the above point aside, the Investigation Officials’ assertion is based on the
premise that the DMSHs granted licenses to their own IPRs to the Respondent for no compensation,
but as explained in (c) above, it cannot be found that the No-Compensation License Provisions,
etc. have the nature of a no-compensation license, and therefore, the Investigation Officials’
assertion lacks premise.

    The reason why it appears that there is an imbalance between the parties is because the DMSHs
unilaterally assume the obligations to pay a lump sum license fee and royalties to the Respondent.
However, to begin with, in a cross-license agreement, it is not always agreed that the values of the
IPRs concerning which both parties grant licenses to each other are equivalent, and if there is any
difference between them, it is not unreasonable at all that an agreement is made that a party pays
money to the other party in addition to granting licenses to their IPRs. Therefore, naturally it cannot
be said that the cross-license agreement is imbalanced because of the agreement of the payment of
money by one party in such a cross-license agreement.




                                                  81
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 86 of 134

[Translation]

Further, based on the circumstances leading to the conclusion of the License Agreements and the
number of the IPRs stated in the Confirmation Forms, the Respondent presumably owned IPRs of
higher value as a whole than each of the DMSHs that entered into the License Agreements, and
thus, the License Agreement, under which the DMSHs grant licenses to IPRs owned or to be owned
by the DMSHs, etc. and pledge not to exercise their rights and pay royalties, etc. to the Respondent,
cannot be said to obviously be imbalanced. In addition, the DMSHs, on the one hand, grant licenses
to IPRs owned by the DMSHs, etc. or pledge not to assert their rights against the Respondent, etc.,
and on the other hand, they receive licenses to IPRs owned by the Respondent, etc., and that the
other the Respondent’s licensees will not assert their rights concerning TEIPRs owned by them
against the DMSHs, and thus, even though there are differences in that the scope to which the
DMSHs are licensed with the TEIPRs and the CEIPRs concerning the CDMA Mobile Wireless
Communications owned by the Respondent, etc. is limited to those incorporated in CDMA
subscriber Units of DMSHs, as explained in (C) b (b) above, it has to be said that, as long as the
number, contents or evaluation of the IPRs to which both parties grant licenses in the License
Agreement that include the No-Compensation License Provisions, etc. or pledge not to exercise
their rights are not clear, there is no evidence sufficient to acknowledge that the granting of licenses
to the IPRs by the Respondent to the DMSHs and the payment of the lump sum license fee and
royalties as well as the granting of licenses to IPRs and the pledge not to assert their rights by the
DMSHs to the Respondent are imbalanced.




                                                  82
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 87 of 134

[Translation]

    Based on the above, it cannot be found that the profits obtained and obligations assumed by
the Respondent and the DMSHs respectively are imbalanced, and that the degree and content of
the restrictions of the No-Compensation License Provisions, etc. are unreasonable enough to
presume that they have a tendency to impede the incentives of the DMSHs to engage in research
and development.

b. Next, the Investigation Officials assert that the No-Compensation License Provisions, etc. treat
the DMSHs essentially in a discriminatory manner in that they do not consider the differences in
the values of the IPRs owned by the DMSHs, and that therefore, there is an imbalance among the
DMSHs.

    However, although it is certain that the values of the IPRs owned by the DMSHs cannot be
exactly the same, whether the differences in the values of the IPRs are large enough to warrant any
differences in the provisions of the License Agreements that contain the No-Compensation License
Provisions, etc. is not clear based on the evidence, and it cannot be said that not having established
any differences in the contractual terms among the DMSHs indicates that the degree and content
of the restrictions of the No-Compensation License Provisions, etc. are unreasonable enough to
presume that they have a tendency to impede the incentives of the DMSHs to engage in research
and development. Furthermore, even if there was no difference in royalty rates as stated in
Attachment 2, considering the fact that the provision of the Improvement Periods, scope of rights
covered, the amount of lump sum license fees, etc. stipulated in the No-Compensation License
Provisions, etc. are partly different, it cannot be said that the Respondent does not consider the
value of IPRs owned by the DMSHs or treats each of the DMSHs in an essentially discriminatory
manner.

c. Based on the above, the Investigation Officials’ assertion that the No-Compensation License
Provisions, etc. are imbalanced, and that the degree and content of the restrictions of the No-
Compensation License Provisions, etc. are unreasonable enough to presume that they have a
tendency to impede the incentives of the DMSHs to engage in research and development cannot
be accepted.

(E) Whether the No-Compensation License Provisions, etc. are unreasonable enough to presume
that they have a tendency to impede the incentives of the DMSHs.




                                                 83
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 88 of 134

[Translation]

a. The Investigation Officials assert on the grounds that (1) the scope of application of the No-
Compensation License Provisions, etc. is broad, (2) the Compensation No-Compensation License
Provisions, etc. have the nature of a no-compensation license, and (3) the No-Compensation
License Provisions, etc. is imbalanced, that the degree and content of the restrictions of the No-
Compensation License Provisions, etc. impede the incentives of the DMSHs to engage in research
and development in a competitive manner because there will be many cases where, even if the
DMSHs develop valuable technology, they cannot receive compensation, that the counterparties
against which they cannot exercise their rights include many competitors, which makes it difficult
to differentiate products such as CDMA Subscriber Units, etc., and that the more the DMSHs
develop valuable technologies and come to own IPRs for such technologies, the greater the
imbalance will be between the Respondent and the DMSHs or among the DMSHs.

b. However, as already explained in (b) above, it cannot be said that the scope of the IPRs for
which the DMSHs grant licenses to the Respondent or pledge not to exercise their rights against
the Respondent, etc. or the Respondent’s licensees is broad, and that the degree and content of the
restrictions of the No-Compensation License Provisions, etc. are unreasonable enough to presume
that they have a tendency to impede the incentives of the DMSHs to engage in research and
development. In particular, in terms of impeding innovative incentives concerning the IPRs in the
License Agreements, among the IPRs for which the contracting party grants licenses or pledges
not to exercise its rights in the License Agreement of the relevant IPR, the scope of the IPRs to be
developed or obtained by the party thereafter (rather than those already owned at the time of the
agreement) becomes an issue. With respect to the License Agreements, the Improvement Period
of the TEIPRs in many of the License Agreements and the CEIPRs in all of them are set to be
several months to three years at most, and even though some of them provide for the Improvement
Period of the CEIPRs to be unlimited, as explained in (B) b (c) above, the TEIPRs comprise the
ARIB Standard (3G Mobile Wireless Communications Standards) and the Standards Assembly
provides that the Right Holder to which the ARIB Standards apply agrees not to assert their rights
and to grant a license unconditionally or to grant a non-exclusive and nondiscriminatory license
on reasonable terms and conditions in the first place, which is not a differentiating factor for
products such as CDMA Subscriber Units, etc. Therefore, it cannot be found that, among the IPRs
to which the DMSHs, which are contracting parties, grant licenses or pledge not to exercise their
rights in the License Agreements containing the No-Compensation License Provisions, etc., the
scope of the IPRs to be developed or obtained after the conclusion of the agreement is different
from the normal contractual provisions and is broad enough to impede the incentives of the
DMSHs, etc. to engage in research and development.




                                                84
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 89 of 134

[Translation]

    Further, as explained in (c) above, it cannot be found that the No-Compensation License
Provisions, etc. have the nature of a no-compensation license, and even if part of the provisions
have the nature of a no-compensation license, that is not sufficient to directly support a finding
that the provisions impede the incentives of the DMSHs to engage in research and development.

    In addition, as explained in (d) above, there is no evidence sufficient to find that the License
Agreements that set forth the No-Compensation License Provisions, etc. are imbalanced, and even
if part of the provisions have the nature of a no-compensation license, that is not sufficient to
directly support a finding that the provisions impede the incentives of the DMSHs to engage in
research and development.

    Therefore, the Investigation Officials’ assertion that the degree and content of the restrictions
of the No-Compensation License Provisions, etc. are unreasonable enough to presume that they
have a tendency to impede the incentives of the DMSHs to engage in research and development
lacks grounds.

c. Even if the content and nature of the License Agreements that contain the No-Compensation
License Provisions, etc. as well as the factors asserted by the Investigation Officials such as the
broad scope and nature of a no-compensation license, and imbalance are comprehensively
considered, it still has to be said that there is no evidence to find that the contents of the License
Agreements, which contain the No-Compensation License Provisions, etc. that basically have the
nature of a cross-license agreement of granting non-exclusive licenses to IPRs, are unreasonable
enough to presume that they have a tendency to impede the incentives of the DMSHs to engage in
research and development, in comparison to general cross-license agreements that are believed to
have no tendency to impede fair competition.




                                                 85
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 90 of 134

[Translation]

     Although in the License Agreements that contain the No-Compensation License Provisions,
etc., the Respondent is not obliged to pay money to the DMSHs and only the DMSHs are obliged
to pay money to the Respondent, it is nothing special in cross-license agreements that only one of
the parties assumes an obligation to pay money, and in this respect, there is no evidence to find
that these provisions are unreasonable enough to presume that they have a tendency to impede the
innovation incentives of the party obliged pay the money, and as explained in (d) above, there is
no evidence sufficient to acknowledge that the granting of licenses to the IPRs by the Respondent
to the DMSHs and the payment of the lump sum license fee and royalties as well as the granting
of licenses to IPRs and the pledge not to assert their rights by the DMSHs against the Respondent
are imbalanced.

d. The Investigation Officials further assert that the parties for whom the exercising of rights is
restricted under the No-Compensation License Provisions, etc. include many competitors of the
DMSHs, which makes it difficult to differentiate products such as CDMA Subscriber Units, etc.,
and thereby impedes the innovation incentives of the DMSHs. However, even if the parties against
whom the DMSHs are restricted from exercising their rights include many competitors, with
respect to the CEIPRs, which is important for the differentiation of their products from those of
their competitors, relatively short Improvement Periods are provided, which are several months to
approximately three years, and the DMSHs, etc. are able to exercise their rights concerning the
IPRs developed or obtained after the expiry of the Improvement Period. Evidence (Shin 30 through
Shin 49, Shin 239, Shin 253 through Shin 273) also shows that the DMSHs have actually actively
engaged in technological development and filed patent applications in the field of mobile wireless
communications after the conclusion of the License Agreements, and considering these facts, it
cannot be found that the License Agreements that include the No-Compensation License
Provisions, etc. make it difficult for the DMSHs to conduct research and development for
differentiating their products in the field of Subscriber Units, etc. or that they are unreasonable
enough to presume that they have a tendency to impede the innovation incentives of the DMSHs.




                                                86
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 91 of 134

[Translation]

e. The Investigation Officials further assert that, under the No-Compensation License Provisions,
etc., the more the DMSHs develop valuable technologies and own IPRs concerning such
technologies, the further the imbalance between the Respondent and the DMSHs or among the
DMSHs extend, and thereby the innovation incentives of the DMSHs would be reduced. However,
in addition to the matters explained in b. through d. above, especially the DMSHs, on the one hand,
grant licenses of the IPRs developed or obtained by the DMSHs, etc. during the Improvement
Period or pledge not to assert their rights against the Respondent, etc., and on the other hand, they
receive grant of licenses of TEIPRs and CEIPRs concerning the CDMA Mobile Wireless
Communications developed or owned by the Respondent, etc. during the same Improvement
Period, and therefore, the Investigation Officials’ assertion that, under License Agreements that
contain the No-Compensation License Provisions, etc., the more the DMSHs develop valuable
technologies and own IPRs concerning such technologies, the further the imbalance between the
Respondent and the DMSHs or among the DMSHs extend cannot be accepted.

f. Even if there is a fact that the DMSHs were forced to enter into the License Agreement that sets
forth the No-Compensation License Provisions, etc., whether they were “being forced” is a
different matter from whether the degree and content of the restrictions of the No-Compensation
License Provisions, etc. are unreasonable enough to presume that they have a tendency to impede
the incentives of the DMSHs to engage in research and development, and does not support such
assertion, either.

g. Based on the above, the Investigation Officials’ assertion that the degree and content of the
restrictions of the No-Compensation License Provisions, etc. are unreasonable enough to presume
that they have a tendency to impede the incentives of the DMSHs to engage in research and
development misinterprets the License Agreement that sets forth the No-Compensation License
Provisions, etc., and thus, cannot be accepted.




                                                 87
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 92 of 134

[Translation]

C. The Investigation Officials’ assertion that the DMSHs were unable to compensate or avoid any
possible disadvantages suffered by them as a result of No-Compensation License Provisions, etc.

    The Investigation Officials assert that, even if the degree and the content of the restrictions of
the No-Compensation License Provisions, etc. are unreasonable enough to presume that they have
a tendency to impede the incentives of the DMSHs to engage in research and development, if the
DMSHs could have compensated or avoided any possible disadvantages suffered by them as a
result of No-Compensation License Provisions, etc., no facts would be found to establish a
tendency to impede the innovation incentives, but in this case, the DMSHs were “forced” to enter
into the License Agreements that set forth the No-Compensation License Provisions, etc. and they
could not have compensated or avoided any possible disadvantages suffered by them as a result of
No-Compensation License Provisions, etc.

    In this respect, firstly, the CDO does not state that the Respondent is in a dominant bargaining
position and has abused such position to force the DMSHs to include the No-Compensation
License Provisions, etc. in the License Agreements that is unfairly disadvantageous to the DMSHs.
While it states that the Violating Acts of this case fall under the trading with restrictive conditions
regulated by Former General Designation Paragraph 13, whether the Respondent “forced” the
DMSHs to agree to the trading with restrictive conditions is not a direct factor for falling under
the trading with restrictive conditions.

    The Investigation Officials further assert, based on the premise that the degree and the content
of the restrictions of the No-Compensation License Provisions, etc. are unreasonable enough to
presume that they have a tendency to impede the incentives of the DMSHs to engage in research
and development, that because the DMSHs were unable to compensate or avoid any possible
disadvantages suffered by them as a result of No-Compensation License Provisions, etc., the facts
supporting the tendency to impede the incentives of the DMSHs to engage in research and
development can be found. However, as explained in B. above, it cannot be found that the degree
and the content of the restriction of the No-Compensation License Provisions, etc. are
unreasonable enough to presume that they have a tendency to impede the incentives of the DMSHs.
to engage in research and development. Therefore, the Investigation Officials’ assertion that the
DMSHs. were unable to compensate or avoid any possible disadvantages suffered by them as a
result of No-Compensation License Provisions, etc. lacks its premise, and thus, need not be
considered or judged.




                                                  88
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 93 of 134

[Translation]


D. Concerning the Investigation Officials’ assertion that concrete effect of the No-Compensation
License Provisions, etc. can be recognized, and that it is concretely proven that these provisions
have a tendency to impede the research and development incentives of the DMSHs

(a) The Investigation Officials’ assertions

    The Investigation Officials assert as a concrete effect of the No-Compensation License
Provisions, etc., etc. that these provisions prevent the DMSHs from reinvesting in their research
and development activities for new technology, and because the DMSHs must engage in research
and development recognizing that the content of the restrictions is broad, for a long period of time,
and imbalanced, it is concretely proven that these provisions have a tendency to undermine the
research and development incentives of the DMSHs.

    In this respect, it could be understood that the Investigation Officials’ above assertion assumes,
with respect to the tendency to impede fair competition of the License Agreements that include the
No-Compensation License Provisions, etc., etc., that it is unnecessary to go as far as to assert and
prove that the provisions actually undermine the research and development incentives of the
DMSHs and impede the development of new technology, and that proof of their tendency to
impede research and development incentive is sufficient, and that they are attempting to indirectly
prove that the No-Compensation License Provisions, etc. have the tendency to impede the research
and development incentive by asserting and showing that the No-Compensation License
Provisions, etc. have actually undermined the research and development incentive of the DMSHs.

    The following is an analysis of these arguments.

(b) Concerning the assertion that the DMSHs are being prevented from reinvesting in research and
development activities for new technology

a. The Investigation Officials assert that the No-Compensation License Provisions, etc. prevent the
DMSHs from asserting their IPRs, and because the DMSHs were deprived of the opportunity to
gain economic benefit that they should have gained otherwise, the DMSHs were prevented from
reinvesting in research and development activities for new technology, and their research and
development incentive was undermined.

b. However, to begin with, the License Agreements that include the No-Compensation License
Provisions, etc. have the nature of a cross-license agreement, and by that nature, it is natural that
each party to the contract is restricted from asserting their IPRs for which it granted licenses, and
the opportunity to receive compensation from separate grants of license would be reduced.
Therefore, it is not possible to jump straight to the conclusion that the DMSHs were deprived of
the opportunity to gain economic benefit that they could have gained otherwise because the No-
Compensation License Provisions, etc. limited the opportunity to assert their IPRs.




                                                 89
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 94 of 134

[Translation]

    Furthermore, with respect to the assertion that the DMSHs were unable to receive royalties
from the Respondent, etc. or the Respondent’s Customers, or were not granted adjustments to the
royalty rate that the DMSHs were to pay the Respondent under the License Agreements, as stated
in above B(d), since there is no evidence sufficient to support a finding that there was an imbalance
between the granting of licenses by the Respondent to the DMSHs for the IPRs held by the
Respondent, and the payment of the Lump Sum License Fee and Royalty, and the granting of
licenses to the IPRs or the pledge to not assert the IPRs by the DMSHs to the Respondent, it cannot
be found that the DMSHs were deprived of the opportunity to gain economic benefit due to the
License Agreements that include the No-Compensation License Provisions, etc.

     Additionally, as to the CEIPRs that are necessary to differentiate products from those of other
business operators, based on the fact that the improvement period was set from several months to
approximately three (3) years and that the DMSHs, etc. could assert their IPRs developed or
acquired after the lapse of the improvement period, it should be said that there is no evidence
sufficient to support the finding that it actually became difficult for the DMSHs to differentiate
their products due to the License Agreements that include the No-Compensation License
Provisions, etc.

     In addition, the Investigation Officials’ assertion is based on the assumption that the DMSHs
earn licensing income from their IPRs and reinvest this income in research and development
activities. However, licensing income from IPRs is not the only source of income for the DMSHs.
The DMSHs could, through the License Agreements that include the No-Compensation License
Provisions, etc., and in exchange for the non-assertion of the IPRs held by them, use the IPRs of
the Respondent, etc. without being asserted the rights of the Respondent, etc. (and also from other
the Respondent’s licensees if the License Agreements stipulated a Non-Assertion Provision against
the Respondent’s Licensees) to manufacture and sell Subscriber Units, etc. by using the IPRs held
by these parties and earn income. Therefore, it should be said that there is not sufficient evidence
to find that the DMSHs were deprived of the opportunity to gain economic benefit to reinvest in
research and development because of the No-Compensation License Provisions, etc. or that those
provisions actually undermined the research and development incentives of the DMSHs.




                                                 90
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 95 of 134

[Translation]

In this regard, if there is any business operator among the DMSHs that reinvests its license income
into research and development, that is a matter of business strategy of the DMSHs, and the
existence of such a business operator does not support a finding that the No-Compensation License
Provisions, etc. ordinarily cause shortages in funds for research and development, and that the No-
Compensation License Provisions, etc. undermine research and development incentive.

    Moreover, because the No-Compensation License Provisions, etc. do not require the DMSHs
to grant exclusive licenses to the Respondent for their IPRs, the DMSHs may charge license fees
for their IPRs to business operators other than the Respondent, etc. and the Respondent’s
Customers, and because the IPRs that are the subject of restriction on assertion against the
Respondent, etc., the Respondent’s Customers, and the Respondent’s licensees are limited just to
the IPRs developed or acquired by the DMSHs before the effective date of the License Agreements
and the IPRs developed or acquired by the DMSHs, etc. during the improvement period, the
DMSHs, etc. may assert their IPRs developed or acquired after the lapse of the improvement period
and charge license fees to the Respondent, etc., the Respondent’s Customers, and to other the
Respondent’s licensee for those IPRs. And, according to the evidence (Investigation Officials’
Evidence Nos. 24 to 28, 45 to 47, and 50 to 54), based on the fact that some of the DMSHs actually
executed license agreements with leading business operators, and that Fujitsu, Mitsubishi Electric
Corporation, NEC, Sharp, Panasonic, and Toshiba participated, as of September, 2009, in the “W-
CDMA Patent Licensing Programme” which is a patent pool established in 2003 for W-CDMA
platform which is the 3G Mobile Wireless Communications Standard, and each received license
fees, even if assuming that the DMSHs were deprived of the opportunity to gain a certain economic
benefit due to the No-Compensation License Provisions, etc., it cannot be said that there is
sufficient proof that it actually undermined the research and development incentive of the DMSHs.




                                                91
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 96 of 134

[Translation]

c. The Investigation Officials also submitted a report on the number of patent applications filed
around 2000 to 2001 when the License Agreements were executed and thereafter (Shin 255) as
evidence that the No-Compensation License Provisions, etc. prevented proactive expansion of
research and development investments by the DMSHs (Shin 255).

     However, the number of patent applications filed is affected by various factors (the timespan
of research and development, market conditions, etc.), and it is difficult to isolate and directly
prove the effect on the number of patent applications caused by the No-Compensation License
Provisions, etc. Similar to there being insufficient evidence to find that the patent application
activities of the DMSHs were maintained or activated as asserted by the Respondent, there is
insufficient proof to find that the No-Compensation License Provisions, etc. caused a reduction in
the patent applications by the DMSHs even with the Investigation Officials’ report on the number
of patent applications (Shin 255).

    Therefore, it cannot be found from the number of patent applications filed by the DMSHs that
the License Agreements that include the No-Compensation License Provisions, etc. have the
tendency to undermine the research and development incentive of the DMSHs.

d. The Investigation Officials also assert that there were actual cases where the DMSHs lost the
opportunity to assert their IPRs due to the No-Compensation License Provisions, etc. However, to
begin with, it is a natural consequence that the DMSHs who executed the License Agreements that
have the nature of a cross-license agreement become restricted from asserting their IPRs within a
certain scope. It cannot be understood from the existence of a case where assertion of the IPRs was
prevented that the degree and content of the No-Compensation License Provisions, etc. are so
unreasonable that it could be presumed that they have the tendency to undermine the research and
development incentives of the DMSHs.




                                                92
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 97 of 134

[Translation]

     Moreover, looking at the specific statements by the employees of the DMSHs alleging that
the DMSHs were prevented from asserting their rights (Investigation Officials’ Evidence Nos. 16,
24 to 28, 30, 31, 34, 45 to 47, 55, 248, 251, 281-1 and 2), there are several cases where the DMSHs
were actually capable of asserting their rights despite the No-Compensation License Provisions,
etc., but the counterparty refused due to the No-Compensation License Provisions, etc. and the
DMSHs gave up without filing suit, or compromised on the terms, which is, in sum, a case in
which the assertion of rights was not possible due to unsuccessful negotiations rather than the
DMSHs being barred from asserting their IPRS due to the legal effect of the No-Compensation
License Provisions, etc. It cannot be said that these cases resulted from the restriction on the
assertion of rights based on the No-Compensation License Provisions, etc., and even assuming that
the research and development incentives of the DMSHs were undermined, it cannot be said that
the License Agreements that include the No-Compensation License Provisions, etc. undermined
the research and development incentives, nor does it establish that the No-Compensation License
Provisions, etc. have the tendency to impede fair competition.

e. Even if the employees of the DMSHs that were in charge stated that the DMSHs were unable to
use their IPRs as they intended and were unable to gain economic benefit which they could
otherwise have gained because it entered into the License Agreements that include the No-
Compensation License Provisions, etc. (Sa 15, 16, 33, 35, etc.), to begin with, an entity that
develops an IPR is not necessarily guaranteed to gain profit from that IPR as it may anticipate, and
the statements of the employees of the DMSHs who are interested parties in this case are
insufficient to prove that the DMSHs lost the opportunity to gain economic benefit which they
could have reinvested because of the License Agreements that include the No-Compensation
License Provisions, etc.

f. From the foregoing, the Investigation Officials’ assertion that the DMSHs were prevented from
reinvesting in research and development and that their research and development incentive was
undermined because they were restricted from asserting their IPRs due to the No-Compensation
License Provisions, etc. cannot be accepted.




                                                93
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 98 of 134

[Translation]

(c) Concerning the assertion that the DMSHs had to engage in research and development
recognizing that the content of restrictions of the No-Compensation License Provisions, etc. is
broad, for a long period of time, and imbalanced

     The Investigation Officials give the disadvantages that the DMSHs would have been aware of
from the restrictions imposed by the No-Compensation License Provisions, etc. (See above Part V,
1(1)C(c)b(i) to (iv)) and asserts that this leads to the undermining of the incentive of the DMSHs
to proactively engage in research and development.

    However, as explained in above B, it cannot be found that the No-Compensation License
Provisions, etc., by their nature, are so unreasonable that it could be presumed that these provisions
have the tendency to undermine the research and development incentive of the DMSHs. The
Investigation Officials’ above assertion is merely an expression of this from the viewpoint of the
DMSHs, and this assertion is not a novel assertion of the Investigation Official.

     Furthermore, while the employees of Panasonic and the employees of Mitsubishi Electric who
are DMSHs gave a statement as if their research and development incentive was actually
undermined by the No-Compensation License Provisions, etc. (Investigation Officials’ Evidence
Nos. 23, 35), as explained in above B(b) to (d), there are still no evidence sufficient to allow a
finding that the No-Compensation License Provisions, etc., in itself, are overly broad, lacking
compensation, imbalanced, and so unreasonable that it could be presumed that they have the
tendency to impede research and development incentive of the DMSHs. The written statements of
the employees of the DMSHs who are interested parties in this case is not sufficient to find that
the License Agreements that include the No-Compensation License Provisions, etc. are so
unreasonable that it could be presumed that they have a tendency to undermine the research and
development incentive of the DMSHs.

    Accordingly, the Investigation Officials’ above assertion cannot be accepted.

(d) Summary

    As shown above, the Investigation Officials’ assertion that concrete effects of the No-
Compensation License Provisions, etc. can be found and that the tendency for these provisions to
undermine the research and development incentive of the DMSHs is concretely proven cannot be
accepted.

E. The tendency to enhance the dominant position of the Respondent

(a) The Investigation Officials, on the assumption that the Respondent held a dominant position in
the Subject Market, assert that as a consequence of being forced by the Respondent to execute the
License Agreements that include the No-Compensation License Provisions, etc., there is a
tendency for the research and development incentives of the DMSHs to be undermined and that
while the position of the DMSHs falls as a result, the dominant position of the Respondent is
relatively enhanced.




                                                 94
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 99 of 134

[Translation]

      The Investigation Officials also assert that the Respondent will be saved from expenditures
when using technology owned by the DMSHs while receiving continuous income from royalties
and will earn stable profit from its sale of semiconductor integrated circuits, obtain funds for its
research and development activities under advantageous conditions, and by appropriating those
funds to its research and development activities, it will be able to build a strong IPR portfolio,
which would enable it to enhance its dominant position.

(b) However, as the Investigation Officials assert, even if the Respondent holds a dominant
position in the market for the CDMA Subscriber Units, etc. due to the fact that it submitted
Confirmation Forms to the Standardization Assembly declaring that it holds numerous TEIPRs for
the 3G Mobile Wireless Communications Standards, and the Respondent in fact holds these IPRs,
as stated in above B and D, since the License Agreements that include the No-Compensation
License Provisions, etc. cannot be found to be so unreasonable as to presume that they have a
tendency to undermine the research and development incentives of the DMSHs for technology
related to CDMA subscriber Units, etc., the Investigation Officials’ assertion that the License
Agreements that include the No-Compensation License Provisions, etc. have the tendency to
undermine the research and development incentive of the DMSHs which would cause the position
of the DMSHs to fall and further enhance the dominant position of the Respondent lacks grounds.
     The Investigation Officials also assert that the Respondent would be relieved from
expenditures when using the technology held by the DMSHs, etc. However, the License
Agreements that include the No-Compensation License Provisions, etc. basically have the nature
of a cross-license agreement, where the Respondent on the one hand receives royalty payments
and the benefit of a license or non-assertion to the IPRs held by the DMSHs, etc., and the DMSHs,
on the other hand, also receive licenses to the IPRs held by the Respondent, and because there is
no evidence that sufficiently proves that there is an imbalance between the granting of the licenses
to IPRs by the Respondent to the DMSHs, and the payment of a Lump Sum License Fee and
Royalty by the DMSHs to the Respondent and the DMSHs’ granting of licenses to their IPRs or
making of a pledge not to assert their IPRs on the other hand, it cannot be found that the License
Agreements or the No-Compensation License Provisions, etc. unilaterally enhance the dominant
position of the Respondent beyond the scope of the IPRs held by the Respondent.
(c) Therefore, the Investigation Officials’ assertion that the License Agreements that include the
No-Compensation License Provisions, etc. enhance the dominant position of the Respondent
cannot be accepted.

(4) Adverse effect on the fair competition order

    As stated in (3) above, because it cannot be found that the No-Compensation License
Provisions, etc. have a tendency to undermine the research and development incentive of the
DMSHs, or to enhance the dominant position of the Respondent, it cannot be said that the No-
Compensation License Provisions, etc. have an adverse effect on the fair competition order in the
Subject Market.

    The Investigation Officials assert that the No-Compensation License Provisions, etc. enable
the Respondent to engage in research and development activities under advantageous conditions,
and by the Respondent accumulating leading technology, the Respondent’s dominant negotiation
position would be enhanced, thus enabling the Respondent to arbitrarily set license terms. However,

                                                   95
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 100 of 134

[Translation]

those are merely abstract possibilities, and because there is no evidence that supports any adverse
effect on the competition order, the Investigation Officials’ assertion cannot be accepted.

2. Conclusion
     As stated in 1 above, because it cannot be said that the No-Compensation License Provisions,
etc. have the tendency to impede fair competition, without the need to decide the remaining issues,
it cannot be said that the Violating Acts of this case as asserted by the Investigation Officials violate
Article 19 of the AMA as falling under Article 2, Paragraph 9, Item (iv) of the AMA before its
amendment of 2009 and Paragraph 13 of the Former General Designation.

Part VII Application of the Law
     For the above reasons, the Request by the Respondent is reasonable and, therefore, the
revocation of the CDO as stated in the Main Text is appropriate pursuant to Article 66, Paragraph
3 of the AMA.




                                                   96
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 101 of 134

[Translation]

December 4, 2018

                     Fair Trade Commission General Secretariat

                         Chief Hearing Examiner Mitsuhiro Saito

                     Hearing Examiner Satoru Horiuchi and Hearing Examiner Akiko
                     Watanabe are unable to sign and seal because they were transferred.

                         Chief Hearing Examiner Mitsuhiro Saito




                                        97
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 102 of 134

[Translation]

                                                                                       Attachment 1
No.    Term / Phrase                                           Definition
 1 Respondent, etc.            The Respondent and those defined in the License Agreements (See III
                               4 (3) of the Draft Decision) respectively as the Respondent's affiliates
                               and successors of their business relating to the manufacture, sales etc.
                               of semiconductor integrated circuits.
 2   CDMA Mobile               Of all forms of Mobile Wireless Communications (see III 2 (1) of the
     Wireless                  Draft Decision), mobile wireless communications stipulated in Article
     Communications            3 (3) of the Rules on Applications for Radio Equipment (Radio
                               Regulatory Committee Rules No. 18 of 1950) and which meet the 3G
                               Mobile Wireless Communications Standards, those mobile wireless
                               communications stipulated in Article 3 (4) and (4-2) of said Rules, and
                               other similar mobile wireless communications which are or will be
                               stipulated in foreign laws and regulations, etc.
 3   Intellectual Property     Intellectual property rights stipulated in Article 2 (2) of the Intellectual
     Rights [“IPRs”]           Property Basic Act (Act No. 122 of 2002) and any similar rights
                               protected under foreign laws and regulations.
 4   Domestic                  Domestic Manufacturers/Sellers of Handsets, etc. (as defined in No.6
     Manufacturers/Sellers     below) or Wireless Telephone Base Stations (as defined in No.7 below).
     of Handsets, etc.
     ["DMSHs"]
 5   Domestic                  Domestic Manufacturers/Sellers of Handsets, etc., their parent
     Manufacturers/Sellers     companies and those defined in the License Agreements (See III 4 (3)
      etc. of Handsets, etc.   of the Draft Decision), respectively, as affiliates of the Domestic
     ["DMSHs, etc."]           Manufacturers/Sellers of Handsets, etc.
 6   Subscriber Units          Equipment which is used or is to be used as land mobile stations as
                               stipulated in Article 4, Item 1 (12) of the Ordinance for the Enforcement
                               of Radio Law (Radio Regulatory Committee Rules No. 14 of 1950), or
                               equipment which has equivalent functions thereto which is used or is to
                               be used in foreign countries (including not only mobile phones but also
                               modem cards and communication modules used for data
                               communication on personal computers and other electronic devices).
 7   Wireless Telephone        Equipment which is used as or is to be used as, or is used with or is to
     Base Stations             be used with, the base stations stipulated in Article 4, Item 1 (6) of the
                               Ordinance for the Enforcement of Radio Law (Radio Regulatory
                               Committee Rules No. 14 of 1950), or other equipment which have
                               equivalent functions and is used or is to be used in foreign countries.




                                                98
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 103 of 134

[Translation]

                                                                                    Attachment 2

                History of Negotiations between the Respondent and Major DMSHs
1.   NEC
     (1)    NEC and the Respondent entered into the license agreement for 2G subscriber units
         ["SULA"] on December 15, 1994 and the license agreement for 2G infrastructure
         equipment ["IELA"] on June 2, 1995.
     (2)    At the August 26, 1999 meeting, the Respondent proposed to NEC the execution of a
         license agreement for 3G mobile wireless communications. On that occasion, the
         Respondent explained to NEC its strategy concerning 3G mobile phone wireless
         communications standards and the status of its IPRs. With respect to the 3G license
         agreement, the Respondent proposed to NEC certain terms, including that it would be
         based on the license agreements for the 2G mobile phone wireless communication, and
         revised to allow for the development, manufacture, and sale of products compatible with
         the 3G mobile phone wireless communications standards by expanding the scope of
         covered patents, that the royalty rates may not be modified and that certain fixed fees
         would be collected upon execution of the agreement (Sa 14, Sa 99-1 and 99-2)
     (3)    On February 3, 2000, the Respondent notified NEC that the validity of the license terms
         proposed by the Respondent on August 26, 1999 could not be guaranteed from March 26,
         2000 onward, and that the Respondent reserved the right to raise the fee depending on
         market conditions.
            On February 10, 2000, the Respondent also notified NEC that if NEC executed the
         agreement by March 25, 2000, payment of the fixed fee to be collected at the execution
         of the agreement could be postponed by several months and installment payments would
         be permitted.
     (4)    On February 22, 2000, NEC responded to the Respondent, stating that considering that
         NEC possessed an important IP portfolio of W-CDMA technologies and that the
         Respondent was planning to provide W-CDMA compatible semiconductor integrated
         circuits for manufacturers, an arrangement whereby NEC unilaterally paid royalties to the
         Respondent for 3G Subscriber Units, etc. would be inappropriate, and therefore, NEC
         could not accept the license terms proposed by the Respondent at the August 26, 1999
         meeting. NEC also sent a list of patents and patent applications held by NEC concerning
         3G mobile phone wireless communications standards and of patents and patent
         applications held by NEC which they believed were being used in the semiconductor
         integrated circuits manufactured and sold by the Respondent (including patent/patent
         application numbers, application dates, and application countries), to which the
         Respondent did not make any response until about August 2000.




                                                99
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 104 of 134

[Translation]

    (5)    On August 9, 2000, the Respondent explained to NEC that the Respondent’s business
        of manufacturing and selling semiconductor integrated circuits would be spun off to a
        separate corporation called Spinco, and that some of the Respondent’s patents concerning
        CDMA mobile wireless communication standards would be assigned to Spinco, and
        stated that due to the possibility that those patents might be assigned to Spinco, the form
        in which the licensing would take place after October 2000 was unclear.
           In addition, on August 12, 2000, the Respondent informed NEC that as long as it was
        before the initial public offering of Spinco shares, it was guaranteed that the Respondent
        could, by means of a single agreement, grant a license to NEC for the patents held by the
        Respondent and the patents to be assigned by the Respondent to Spinco, but that the form
        of licensing and fees, etc. after the initial public offering of Spinco shares were unclear
        and that following completion of the spin-off of the semiconductor business, the
        Respondent would have little or no need to receive a cross-license from NEC (Sa 103-1
        and 103-2, Sa 104-1 and 104-2).
    (6)    On August 28, 2000, NEC again sent the Respondent a list of relevant patents and
        patent applications held by NEC (the list sent on February 22, 2000 with new patents
        added) and requested a meeting to negotiate on the license terms.
           On August 31, 2000, the Respondent explained to NEC the outline of the
        semiconductor business spin-off plan and the form of licensing, etc. following the spin-
        off. The Respondent also stated to NEC that the Respondent’s patent team concluded,
        after closely examining whether or not the Respondent would need a license of the patents
        presented by NEC on February 22, 2000 for the Respondent’s application specific
        integrated circuit business, that it would be unnecessary for the Respondent to obtain the
        license; that the Respondent would have its patent team evaluate the latest patents that
        NEC believed might be used in Spinco’s application specific integrated circuits; that in
        any case, as a result of the spin-off of the semiconductor business, the Respondent
        believed that it would be unnecessary for the Respondent to obtain such cross-license
        from NEC; that if NEC had no intention of granting the cross-license for semiconductor
        integrated circuits to Spinco, the Respondent would have to exclude the relevant patents
        and patent applications which were pending assignment to Spinco from those licensed by
        the Respondent to NEC; and at the same time that NEC would need to expand the current
        license agreements if NEC were to use important patents applied for on or after July 1,
        1995 including W-CDMA related patents.




                                               100
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 105 of 134

[Translation]

           The Respondent further indicated that if NEC did not enter into the license agreements
        for 3G mobile wireless communications by September 30, 2000, starting on October 1,
        2000, the fixed fee to be collected at the execution of the agreement would double from
        $2.5 million to $5 million with respect to the SULA and would double from $5 million to
        $10 million with respect to the IELA, and prompted NEC to execute 3G license
        agreements by September 30, 2000 (Sa 106-1 and 106-2).
    (7)    On September 5, 2000, NEC sent the Respondent a claim chart for some of the patents
        held by NEC that were included in the list sent from NEC on August 28, 2000 for the
        meeting scheduled for September 8.
    (8)    On September 6, 2000, the Respondent sent NEC the draft license agreements for 3G
        mobile wireless communications (the “September 6, 2000 Draft Agreements”) in advance
        of the September 8 meeting between the Respondent and NEC.
           The September 6, 2000 Draft Agreements included the provisions under which NEC
        patents would be licensed. Like the license agreements for 2G mobile wireless
        communications, such provisions covered patents for licensee’s TEIPRs. However, with
        respect to “Components,” the provisions did not limit the scope of the coverage to
        instances where the relevant “Components” are incorporated into Subscriber Units, etc.
        by the Respondent and used as a part of the Respondent’s Subscriber Units or Base
        Stations by the Respondent, but rather allowed the Respondent to sell “Components” to
        third parties.
    (9)    At the September 8, 2000 meeting with NEC, the Respondent explained the September
        6, 2000 Draft Agreements and stated that the Respondent would not need to obtain a cross-
        license for the NEC patents as of October 1, 2000, and explained that while negotiations
        would continue, the fixed fee to be collected at the execution of the agreement would be
        doubled from October 1, 2000 onward as provided in the draft agreements
           In response, NEC protested against the deadline suddenly imposed by the Respondent
        while NEC was waiting for a response from the Respondent after sending the list of its
        patents and patent applications to the Respondent in February 2000 and requesting the
        Respondent to engage in discussions concerning the patents held by NEC.




                                              101
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 106 of 134

[Translation]

           As a result, NEC and the Respondent scheduled a meeting to be held at the
        Respondent’s head office in the United States on September 28, 2000, where a technical
        explanation was to be provided on the patents held by NEC with the attendance of
        engineers from both sides.
        (Sa 109-1 and 109-2)
    (10) On September 11, 2000, the Respondent made a request to NEC to postpone the
        meeting scheduled for September 28 until late-October.
    (11) On or about September 28, 2000, Tetsuzo Matsumoto, President of QUALCOMM
        Japan which is a subsidiary of the Respondent and engages in marketing business for the
        Respondent’s business, pointed to a news release announcing NEC’s delivery of W-
        CDMA Base Stations, and told NEC that depending on the circumstances, they might
        have to take legal action including seeking an injunction preventing shipment and that the
        Respondent had no intention of discussing patents, which was why the Respondent
        postponed the meeting until late October. (Sa 111)
    (12) On September 29, 2000, NEC requested that the Respondent extend the negotiation
        deadline for the license agreements for 3G mobile wireless communications without the
        doubling of the fixed fee to be collected at the execution of the agreement by a maximum
        of four weeks, and the Respondent agreed to extend the negotiation deadline until October
        31, 2000.
    (13) On October 5, 2000, NEC requested a meeting with the Respondent for licensing
        negotiations, and on October 11, NEC held a meeting with the Respondent and conducted
        negotiations based on the September 6, 2000 Draft Agreements. At the meeting, NEC
        requested the Respondent to reduce the royalty rates considering the patents held by NEC,
        but the Respondent did not accommodate this request. At the meeting, however, it was
        agreed that the provisions proposed in the draft agreements to the effect that NEC would
        license its TEIPRs for the Respondent’s manufacture and sale of “Components” should
        be changed to provisions under which NEC would make a pledge not to assert its rights
        against Spinco and Spinco’s customers as long as Spinco and Spinco’s customers did not
        attack NEC in the area of wireless communications patents (Non-Assertion Provision
        against the Respondent, etc.). (Sa 115)
    (14) On October 23, 2000, NEC had a meeting with the Respondent, where NEC explained
        the strength of its IP portfolio to the Respondent and again requested that the royalty rates
        be reduced, but the Respondent refused this request. NEC and the Respondent also
        confirmed that, as agreed at the October 11 meeting, the provisions enabling the
        Respondent to manufacture and sell “Components” would not be provisions under which
        NEC would license its patents to the Respondent, but would be a Non-Assertion Provision
        against the Respondent, etc. The Respondent was to prepare revised draft agreements and
        send them to NEC.




                                                102
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 107 of 134

[Translation]

    (15)   Following the October 23, 2000 meeting, the Respondent sent to NEC the revised draft
        license agreements for 3G mobile wireless communications.
           In response, NEC protested to the Respondent on the same day that the Non-Assertion
        Provision against the Respondent, etc. in the aforementioned revised draft agreements
        were far different from the content agreed upon at the meeting on that day, and asserted
        that the scope of patents subject to the Non-Assertion Provision should be limited to
        NEC’s TEIPRs as agreed at the meeting, and that the scope of subject products should be
        limited to “Components” manufactured by the Respondent or Spinco and sold to their
        customers. NEC also sent revised drafts reflecting these assertions.
    (16) On October 24, 2000, the Respondent told NEC that the Respondent could not agree
        to limit the scope of patents subject to the Non-Assertion Provision against the
        Respondent, etc. to NEC’s TEIPRs, and sent the following two options and two versions
        of the draft agreements reflecting these options regarding the Non-Assertion Provision:
        A. Option 1
             NEC’s Non-Assertion Provision regarding ”Components” would be deleted. In
             exchange, however, all of Spinco’s patents would be excluded from the scope of the
             Respondent’s license to NEC.
        B. Option 2
             Only NEC’s TEIPRs would be subject to the Non-Assertion Provision, while only
             Spinco’s TEIPRs would be licensed to NEC. However, for a period of three years
             after Spinco ceases to be affiliated with the Respondent, all of NEC’s patents would
             be subject to the Non-Assertion Provision and all of Spinco’s patents would be
             subject to the Respondent’s license to NEC.
             (Sa 119-1 and 119-2)
    (17) On October 25, 2000, NEC protested to the Respondent that the content of the two
        versions of the draft agreements described in (16) above was far different from the details
        discussed at the October 23 meeting by the two companies and also from the September
        6, 2000 Draft Agreements that the Respondent initially proposed. NEC sent counter-draft
        agreements that contained the provisions (which were based on the provisions in the
        September 6, 2000 Draft Agreements under which NEC’s patents would be licensed)
        specifying that if a Respondent’s customer asserted TEIPRs against NEC’s mobile
        wireless communication devices, the provisions would be terminated with respect to that
        customer only.




                                               103
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 108 of 134

[Translation]

           In response, on October 25, 2000, the Respondent stated to NEC that the limitation of
        the scope of NEC’s license to TEIPRs in the September 6, 2000 Draft Agreements was a
        “mistake on our part,” and sent to NEC a revised draft agreements that included, by adding
        to the draft NEC proposed, a Non-Assertion Provision whereby NEC makes a pledge not
        to assert its rights against the Respondent, etc. (excluding the Respondent’s customers)
        with respect to the “licensee’s (in this case, NEC’s) pledge patents” (i.e., all NEC patents
        and patent applications included in “the licensee’s IPRs” other than “TEIPRs” subject to
        the license provisions), in addition to the provisions under which the licensee’s TEIPRs
        would be licensed.
        (Sa 121-1 and 121-2)
    (18) On October 31, 2000, NEC entered into the License Agreements with the Respondent.
           The main contents of the No-Compensation License Provisions, etc. and other
        provisions in the License Agreements are described in the appended chart. Specifically,
        (1) CEIPRs held by NEC shall not be subject to the No-Compensation License Provisions,
        etc., but subject to the Non-Assertion Provision against the Respondent, etc., and NEC
        shall make a pledge not to assert its CEIPRs against the Respondent and its affiliates,
        contracted manufacturers, and sellers only (excluding the Respondent’s customers) with
        respect to the Respondent's manufacturing and selling of components, and (2) if a
        customer of the Respondent asserts its TEIPRs against NEC, the license of NEC’s TEIPRs
        to that customer for the use of the Respondent’s components shall be terminated for such
        customer with respect to the components sold after April 1, 2001.
        (Sa 67-2, Sa 67-4, Shin 50-67-2, Shin 51-67-2-2, Shin 78)
    (19) On July 24, 2001, the Respondent announced that it was cancelling the spin-off of its
        business for the manufacture and sale of semiconductor integrated circuits. The
        Respondent also announced that the corporate split was intended to provide its integrated
        circuit manufacturing and sales business with reasonable access as a separate company to
        third-party IPRs, and following announcement of the spin-off, the Respondent has
        executed or revised license agreements with approximately 40 businesses including NEC,
        Fujitsu, and Panasonic Mobile, and as a result, the Respondent had obtained the rights
        necessary to supply semiconductor integrated circuits. Further, the Respondent
        announced that it may consider a new spin-off in the future if there arise disputes that
        have an adverse impact on its business activities.




                                               104
     Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 109 of 134

[Translation]

2.   Panasonic Mobile
     (1)    On December 20, 1993, Panasonic Mobile executed SULAs with the Respondent (the
         “Original Agreement”). The Respondent’s technologies covered by the Original
         Agreement were 2G CDMA standards known as IS-95 and other CDMA standards, which
         were described as standards that had the potential of being adopted by standardization
         organizations and the de facto CDMA standards, and included 3G CDMA standards such
         as W-CDMA and CDMA-2000. The Original Agreement contained the provisions under
         which TEIPRs of the licensee, i.e., Panasonic Mobile would be licensed to the Respondent.
     (2)    On December 5, 1997, the Respondent proposed revisions of the Original Agreement
         to include the Non-Assertion Provision, etc. against the Respondent’s licensees by listing
         names of the companies that had agreed to include the Non-Assertion Provision against
         the Respondent’s licensees in their original agreements, and informed NEC that the
         Respondent would not discuss or accept the reduction of royalty rates. (Sa 142-1 and142-
         2)
     (3)    In and around 1997 to 1998, Panasonic Mobile was considering entering the business
         of manufacturing and sales of the Base Stations and other infrastructure facilities and field
         testing equipment compatible with the W-CDMA standards, which are 3G Mobile
         Wireless Communications Standards, for NTT DOCOMO (Sa 12).
            Therefore, on August 5, 1998, Panasonic Mobile notified the Respondent that
         Panasonic Mobile was interested in entering into a license agreement for the 3G Base
         Stations and testing equipment compatible with the CDMA standards and requested the
         Respondent to hold a meeting to discuss the possibility of concluding such an agreement.
         Panasonic Mobile also notified that it was still discussing internally about adding to the
         Original Agreement the Non-Assertion Provision against the Respondent’s licensees.
     (4)    On August 13, 1998, the Respondent agreed to Panasonic Mobile’s proposal for a
         meeting, and sent Panasonic Mobile the latest list of companies that had agreed to the
         Non-Assertion Provision against the Respondent’s licensees in the SULAs, indicating at
         the meeting that the Respondent would like to ask about the conclusion of Panasonic
         Mobile’s internal consideration regarding the Respondent’s proposal to include the Non-
         Assertion Provision against the Respondent’s licensees in the revised agreement of the
         Original Agreement.




                                                105
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 110 of 134

[Translation]

    (5)    Subsequently, on the belief that the Respondent announced to European standards
        organizations and such with respect to development of the CDMA Mobile Wireless
        Communications Standards its policy of not granting licenses to TEIPRs for the W-
        CDMA standards, Panasonic Mobile concluded that even if it continued negotiating with
        the Respondent, it could not anticipate that the Respondent would license essential patents
        for Base Stations and testing equipment for the W-CDMA standards to it in the near future,
        and made a request to the Respondent to postpone the negotiations. (Sa 12)
    (6)    At the August 23, 1999 meeting, approximately one year after the negotiations were
        postponed, the Respondent explained to Panasonic Mobile its strategy concerning 3G
        Mobile Wireless Communications Standards and the status of its IPRs. Indicating
        licensing terms such as that it would be based on the Original Agreement, expanding the
        scope of covered patents, thereby enabling development, manufacture and sale of
        products compatible with the 3G Mobile Wireless Communications Standards, not
        modifying the royalty rates and the collection of an upfront fee, the Respondent proposed
        amendments to the Original Agreement and execution of the license agreement for 3G
        Base Stations and testing equipment.
    (7)    On September 16, 1999, Panasonic Mobile notified the Respondent that Panasonic
        Mobile was looking into the Respondent’s proposals made on August 23, 1999 and that
        Panasonic Mobile was conducting assessment work with respect to its patents and
        technologies which would be of interest and value to the Respondent so they could be
        incorporated into the revised agreement and that it would notify the Respondent as soon
        as the assessment is completed.
    (8)    On December 27, 1999, Panasonic Mobile notified the Respondent that its patent
        assessments were nearly completed and the assessment results could be presented to the
        Respondent. Panasonic Mobile also proposed discussing the extension or revision of the
        Original Agreement while it provided explanation to its patents, and stated that Panasonic
        Mobile’s patents included patents that would be of interest and value to the Respondent
        (Sa 147-1 and 147-2).




                                               106
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 111 of 134

[Translation]

    (9)    On December 28, 1999, the Respondent replied to Panasonic Mobile that the
        Respondent would agree to have a meeting with Panasonic Mobile to discuss the
        extension or revision of the Original Agreement. The Respondent further indicated that
        the Respondent might be interested in Panasonic Mobile’s patents, but would need more
        detailed information concerning the technologies that could be achieved by those patents,
        and that the Respondent had sold its base station business and had also announced that it
        would sell its subscriber units business, and therefore, that the focus of the Respondent’s
        product sales would be narrowed down substantially. (Sa 148-1 and 148-2)
    (10) On February 3, 2000, the Respondent notified Panasonic Mobile that the validity of the
        licensing terms proposed by the Respondent at the August 23, 1999 meeting could not be
        guaranteed from March 26, 2000 onward, and that the Respondent reserved the right to
        raise the charges depending on market conditions. Further, the Respondent told Panasonic
        Mobile to contact the Respondent immediately if Panasonic Mobile was interested in
        entering into a license agreement for 3G mobile wireless communications.
    (11) On February 11, 2000, the Respondent sent Panasonic Mobile a draft license agreement
        for 3G Base Stations and testing equipment, in advance of the meeting scheduled for
        February 18, 2000. The draft agreement contained provisions under which the “Licensee’s
        IPRs” would be licensed, and the “Licensee’s IPRs” included the TEIPRs and CEIPRs
        held by Panasonic’s “Affiliates” (including Panasonic, Panasonic Mobile’s parent
        company). In addition, the draft agreement contained the Non-Assertion Provision against
        the Respondent’s licensees.
    (12) On February 18, 2000, Panasonic Mobile had a meeting with the Respondent, where
        Panasonic Mobile discussed revisions of the Original Agreement and the details of the
        license agreement for 3G Base Stations and testing equipment and concluded that the
        improvement period needed to be extended to December 31, 2000. Panasonic Mobile also
        stated that if Panasonic Mobile’s and Panasonic’s patents necessary for the manufacture
        and sale of “Components” by the Respondent were licensed to the Respondent for no
        compensation, this would essentially be the same as licensing patents held by Panasonic
        Mobile and Panasonic to subscriber units manufacturers that purchase the “Components”
        manufactured by the Respondent from the Respondent, and stated that Panasonic
        Mobile’s and Panasonic’s patents could not be licensed to the Respondent for no
        compensation.
           In response, the Respondent indicated that it could understand the concerns that
        licensing the patents held by Panasonic Mobile and Panasonic for the Respondent to the
        Respondent for the manufacture and sale of the “Components” would amount to licensing
        those patents to Panasonic Mobile’s competitors and proposed that Panasonic Mobile
        provide a pledge not to assert their rights against the Respondent as an alternative measure.




                                               107
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 112 of 134

[Translation]

           At that time, the Respondent rejected the revisions to the royalty rates requested by
        Panasonic Mobile and stated that if the Respondent could not obtain the patent licenses
        necessary for the Respondent to manufacture and sell the “Components” from Panasonic
        Mobile and Panasonic, the Respondent had no intention of licensing patents that it
        developed during the extended improvement period to Panasonic Mobile.
           Panasonic Mobile then disclosed a list of Panasonic Mobile’s or Panasonic’s patents
        related to 3G Mobile Wireless Communications Standards, and furthermore, made a
        proposal to the Respondent that it would disclose to the Respondent specific patents
        relating to MPEG4 standards.
           In response, the Respondent stated that it would evaluate the patents held by Panasonic
        Mobile and Panasonic and promised to disclose to Panasonic Mobile on a later date the
        patents that it developed after the improvement period of the Original Agreement.
           Panasonic Mobile also pointed out that the draft license agreement for 3G Base Stations
        proposed by the Respondent on February 11, 2000 had issues including that the patents
        held by Panasonic, Panasonic Mobile’s parent company, were included in the scope of the
        no-compensation license to the Respondent.
        (Sa 151, Sa 152)
    (13) On April 4, 2000, the Respondent requested that Panasonic Mobile provide additional
        information concerning patents held by Panasonic Mobile or Panasonic.
           In response to the request for additional information, on April 13, Panasonic Mobile
        provided the Respondent with additional information concerning patents held by
        Panasonic Mobile or Panasonic.
    (14) On April 18, 2000, Panasonic Mobile informed the Respondent that Panasonic Mobile
        had sent the Respondent a list of patents related to 3G Mobile Wireless Communications
        Standards and patents related to MPEG4 standards in accordance with the agreement
        made at the February 18, 2000 meeting but had not received the Respondent’s patent list,
        and prompted the Respondent to send its list of patents developed or acquired by the
        Respondent after the improvement period stipulated in the Original Agreement in
        accordance with the agreement reached at that meeting.




                                              108
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 113 of 134

[Translation]

    (15)   On May 16, 2000, the Respondent instructed Panasonic Mobile to refer to the list of
        essential patents in connection with 3G Mobile Wireless Communications Standards
        published by ARIB (“ARIB List,” which lists patent owners, title of patents, patent
        application numbers as well as countries of application with respect to patents on which
        Declaration of Essential Patents has been made).
           However, since the ARIB List which Panasonic Mobile was instructed by the
        Respondent to refer to was not a list of patents developed or acquired by the Respondent
        after the improvement period in the Original Agreement and the Respondent did not
        provide information regarding characteristics of the patent inventions described in the
        ARIB List or the construction of the claim elements, Panasonic Mobile was not able to
        properly assess whether or not the Respondent had significant TEIPRs.
        (Sa 194)
    (16) On August 17, 2000, the Respondent explained to Panasonic Mobile that the
        Respondent’s business of manufacturing and selling semiconductor integrated circuits
        would be spun off to a separate corporation called Spinco and that some of the
        Respondent’s patents for CDMA Mobile Wireless Communications Standards would be
        assigned to Spinco. With respect to its impact on the license agreement between the
        Respondent and Panasonic Mobile, the Respondent indicated that after the initial public
        offering of Spinco shares, Panasonic Mobile would need to pay royalties not only to the
        Respondent but also to Spinco, and that the Respondent would no longer need to receive
        patent licenses from Panasonic Mobile. (Sa 12, Sa 155)
    (17) On September 8, 2000, the Respondent explained to Panasonic Mobile the outline of
        the spin-off plan for the semiconductor business and the forms of licensing, etc. following
        the spin-off, and informed them that as a result of the spin-off of the semiconductor
        business, the Respondent would have almost no need to receive licenses of IPRs held by
        Panasonic Mobile, but that Panasonic Mobile would need to expand the current license
        agreement so that Panasonic Mobile would be able to use the important patents for which
        applications were filed on or after July 26, 1995. The Respondent further indicated that if
        Panasonic Mobile did not enter into the license agreement for 3G Mobile Wireless
        Communications by September 30, 2000, starting on October 1, 2000, the fixed fee to be
        collected at the execution of the agreement would be doubled from $2.5 million to $5
        million, and prompted Panasonic Mobile to execute the license agreement for 3G Mobile
        Wireless Communications by September 30, 2000.




                                               109
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 114 of 134

[Translation]

    (18)   On September 12, 2000, Panasonic Mobile stated that the draft agreement the
        Respondent sent on February 11 of that year was substantially different from the Original
        Agreement and that Panasonic Mobile was having difficulty obtaining internal approval,
        and therefore requested that the Respondent expand the Original Agreement by adding
        Base Stations and testing equipment to the licensed products as an alternative measure.
    (19) On September 21, 2000, the Respondent sent to Panasonic Mobile the following two
        proposals concerning the addition of Base Stations and testing equipment to the licensed
        products under the Original Agreement with an effective period ending October 1, 2000
        and a list of the Respondent’s patent numbers:
        A. Option 1
             The improvement period would be extended. In this case, the upfront fee would be
             $4.5 million (the territory for the base station would be limited to Japan). The
             revisions would include the Respondent’s standard “no compensation cross-license
             for components.”
        B. Option 2
             The improvement period would not be extended. In this case, the upfront fee would
             be $3.3 million (the territory for the base station would be limited to Japan). These
             revisions would also include the Respondent’s standard “no compensation cross-
             license for components.”
             (Sa 12, Sa 154-1 and 154-2)
    (20) On September 29, 2000, Panasonic Mobile expressed its opinions to the Respondent
        on the history of negotiations to date for the License Agreement, stating that the
        explanation regarding the effect of the Spin-Off is confusing to Panasonic Mobile, and
        expressed concerns regarding the time limit imposed by the Respondent with their
        suggestion that the fixed fee to be collected at the execution of the agreement would be
        doubled if Panasonic Mobile did not enter into the License Agreement for the 3G Mobile
        Wireless Communications by September 30, 2000, even though it would require
        significant time for Panasonic Mobile to evaluate the list of patent numbers received from
        the Respondent on September 21, 2000. [Panasonic Mobile] also requested that the
        Respondent expand the scope of the current License Agreement for subscriber units to
        also cover the licenses for the Base Stations and testing device.




                                              110
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 115 of 134

[Translation]

           Panasonic Mobile also indicated that while it was still considering the two proposals
        presented by the Respondent on September 21, 2000, it believes that a draft agreement
        expanding the improvement period as indicated in “Option 1” would be the better solution
        for both parties.
           With respect to the provision requiring Panasonic Mobile to grant license to the
        Respondent for its patents as requested by the Respondent, Panasonic Mobile responded
        that it cannot accept a situation where the Respondent or the SpinCo would sell
        application specific integrated circuits to customers, and enable those customers to use
        the patents developed by Panasonic Mobile, and that such an arrangement between the
        Respondent and Panasonic Mobile is unfair and would create serious difficulties in
        conducting transactions with other companies. Panasonic Mobile also commented that it
        understood that this issue was appropriately resolved at the meeting held on February 18,
        2000 when the Respondent suggested that Panasonic Mobile make a pledge that it will
        assume non-assertion obligations towards the Respondent as an alternative plan for the
        provision requiring the Respondent to grant license for its patents. (Sa 159-1, Sa 159-2)
    (21) On October 2, 2000, the Respondent told Panasonic Mobile that the Respondent’s
        position has changed since the meeting of February 18, 2000 concerning the provision
        requiring Panasonic Mobile to grant license for its patents and suggested that they hold a
        meeting again to discuss the revision of the Original Agreement and licenses for the Base
        Stations and testing device.
    (22) At the meetings held between the parties on October 18 and 19, 2000, Panasonic
        Mobile demanded explanation from the Respondent on its position, pointing out that the
        Respondent keeps changing its proposal each time in their communication.
           To this, the Respondent stated, “We have a right to change our proposal because the
        business environment changes,” or that “Nothing was decided at the meeting held in
        February,” and refused to reduce the royalty requested by Panasonic Mobile by stating,
        “The Respondent does not make various decisions based on evaluation of patents.”
           As a compromising proposal with respect to the provision requiring Panasonic Mobile
        to grant license for its patents, instead of that provision, ,Panasonic Mobile proposed with
        respect to the “Components” that are the subject products, that on condition that the
        subject parts be limited to “Components” that are specific to the CDMA standards
        (“Specific to CAI”), Panasonic Mobile will accept non-assertion obligation barring it
        from assertion of its IPR against the Respondent and its customers that purchased the
        “Components” from the Respondent for the IPR held by it. (Sa 12, Sa 161)
           Meanwhile, the Respondent proposed an arrangement where if the Respondent’s
        customer asserts any rights against Panasonic Mobile, then Panasonic Mobile may assert
        its rights against such the Respondent’s customer.




                                               111
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 116 of 134

[Translation]

    (23)      On October 23, 2000, the Respondent presented Panasonic Mobile with a revised draft
           of the Basic Agreement and the Original Agreement (hereinafter collectively referred to
           as the “October 23, 2000 Drafts”) and requested that Panasonic Mobile sign the Basic
           Agreement by October 31, 2000.
              The Basic Agreement presented by the Respondent stipulated as agreed matters that the
           parties shall negotiate in good faith to sign the revised agreement which is substantially
           the same as the October 23, 2000 Drafts by November 30, 2000, and that the revised
           agreement shall not include a provision that changes the Royalty Rate under the Original
           Agreement, that the revised agreement shall include a provision substantially the same as
           the conditions of “Non-Assertion Provision against the Respondent, etc.” (Article 8.1) in
           the October 23, 2000 Drafts, and that the parties shall continue to hold discussions in good
           faith with regard to further amendment of the agreement after execution of the revised
           agreement, provided that the Respondent shall not be obligated to agree to a revision of
           the Royalty Rate.
              Furthermore, while the October 23, 2000 Drafts stipulated that Panasonic Mobile shall
           not assert its “Pledge Patents” against the Respondent and its successors, and against the
           customer’s “CDMA Multi-Mode Products” that incorporate the “Components” purchased
           from the Respondent and its successors, there were no restrictions on the CDMA
           standards in relation to the definition of the “Components” discussed at the meetings held
           on October 18 and 19, 2000. It was also set forth that the “Pledge Patents” include the
           patents that were applied for and issued by the end of the improvement period and the
           pending patent applications, and in addition, it was agreed that Panasonic Mobile’s
           “Pledge Patents” that are the subjects of the non-assertion provision also include patents
           invented by the employees, etc. of Panasonic Mobile even if the ownership of those
           patents was transferred to the parent company, Panasonic. Furthermore, the drafts also
           stipulated that Panasonic Mobile’s non-assertion provision shall survive as long as the
           Respondent’s customer does not assert its IPRs to Panasonic Mobile pursuant to the
           “Pledge Patents.”




                                                  112
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 117 of 134

[Translation]

    (24)   On October 26, 2000, Panasonic Mobile contacted the Respondent and pointed out that
        the October 23, 2000 Drafts contain proposals which greatly deviate from the
        Respondent’s proposal made on October 18 and 19, 2000, and that Panasonic Mobile
        requires time to the consider the October 23, 2000 Drafts.
    (25) On November 14, 2000, Panasonic Mobile contacted the Respondent and once again
        conveyed its serious concern towards the Royalty Rate imposed by the Respondent, but
        expressed understanding of the Respondent’s situation that it cannot comply with the
        request for change of the Royalty Rate which would result in adversely affecting its entire
        licensing program, notified them that it will agree to withdrawing its request for a
        reduction of the Royalty Rate on condition that the Respondent represents that other
        companies are not given more preferential treatment than Panasonic Mobile on the
        Royalty Rate, and sent a revised draft license agreement (the “November 14, 2000
        Revisions”).
           The November 14, 2000 Revisions included revisions such as limiting the
        “Components” that are subject to the non-assertion provision to ASIC (application
        specific integrated circuits) to implement the CDMA technology and to ASIC, etc. that
        processes CDMA signals for use in subscriber units, the addition of a provision that the
        Respondent shall not assert its IPRs when Panasonic Mobile or Panasonic manufactures
        and sells, etc. the “Components,” and exempting US$500,000 from the fixed fee to be
        collected at the execution of the agreement that extends of the improvement period.
        (Sa 12, Sa 164-1, Sa 164-2)
    (26) On November 21, 2000, the Respondent responded to Panasonic Mobile concerning
        the November 14, 2000 Revisions, stating that it cannot accept a reduction of the fixed
        fee to be collected at the execution of the agreement and the Respondent’s non-assertion
        pledge concerning Panasonic Mobile’s sale of the “Components,” and sent draft revisions
        to the November 14, 2000 Revisions.
           The above draft revisions from the Respondent revised the definition of
        “Components” by changing the limitation of “CDMA” proposed by Panasonic Mobile to
        “wireless communications,” making components to be used in communications under the
        GSM standard, which is a 2G wireless communications standard, to be included in the
        “Components,” and included that Panasonic Mobile would assume a non-assertion
        obligation towards the Respondent and the Respondent’s customers for the manufacture
        and sale, etc. of such “Components.”
        (Sa 165-1, Sa 165-2)




                                               113
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 118 of 134

[Translation]

    (27)   On January 15, 2001, Qualcomm Japan Kabushiki Kaisha notified Panasonic Mobile
        that Panasonic Mobile’s commencement of shipment of the Base Stations to NTT
        Docomo will result in a patent dispute if it persisted.
        (Sa 12)
    (28) On January 16, 2001, Panasonic Mobile questioned the Respondent, stating that
        regardless of the most-favored provision stipulated in the Original Agreement, there is a
        suspicion that the Respondent has granted a Chinese company a royalty rate that is more
        advantageous than that which was extended to Panasonic Mobile.
           In response, on the same day, the Respondent responded to Panasonic Mobile’s
        question concerning the royalty rate to a Chinese company, and that the Respondent
        wishes to promptly execute a license agreement for the 3G Mobile Wireless
        Communications to enable Panasonic Mobile to commence shipment of the Base Stations
        that conform to the CDMA standards.
    (29) On March 28, 2001, Panasonic Mobile executed the License Agreement with the
        Respondent.
           The main contents of the No-Compensation License Provisions, etc. in the License
        Agreement are as set forth in the attached chart, and they specifically provide as follows:
        (i) The subject TEIPRs include conceived inventions, creations, or other form of rights
        relating to the resulting IPRs developed by the employees or representatives of Panasonic
        Mobile whether in whole or in part, regardless of whether those TEIPRs are held by
        Panasonic Mobile, or shall be transferred to Panasonic or to an affiliate of Panasonic
        Mobile or Panasonic; (ii) the “Components” shall be limited to the components that are
        designed to implement the CDMA technology and components that are involved in the
        signal processing circuit for wireless communication signals, but shall exclude batteries,
        displays, key boards, antenna or parts for which the main purpose is to save battery
        consumption; (iii) with respect to the customer’s parts that are subject to the Non-
        Assertion Provision against the Respondent, etc. (the right granted to the Respondent’s
        customer), those “Components” shall include the components that are designed to
        implement the CDMA technology and components relating to the signal processing circuit
        for wireless communication signals (above (ii)), and with respect to the latter components,
        among the wireless communication signals, these shall be further limited to the
        components relating to the signal processing circuit for CDMA wireless communication;
        (iv) Panasonic Mobile shall have the right to sue the Respondent’s customers for patent
        infringement for combining the Respondent’s chip with a third party’s products,
        regardless of whether or not the patent in question is included in the cross-license
        provision, etc. granted to the Respondent; and that (v) Panasonic Mobile’s pledge not to
        assert its IPRs towards the Respondent’s customers shall survive only when the customer
        does not asserts its own TEIPRs and CEIPRs with respect to Panasonic Mobile’s CDMA
        Subscriber Units, etc. products, or when Panasonic Mobile has not first asserted its patents
        after the lapse of the improvement period towards the Respondent’s customers, that the
        customer does not assert its patents after the lapse of the improvement period towards
        Panasonic Mobile’s CDMA Subscriber Units, etc. product.
        (Sa 70-2, Sa 70-4, Shin 50-70-2, Shin 51-70-2, Shin 51-70-2-2, Shin 428)




                                               114
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 119 of 134

[Translation]

    (30) As stated in above 1(19), the Respondent publicly announced on July 24, 2001 the
         withdrawal of its plans for spin-off of its semiconductor business.

3. Toshiba
    (1)     On July 12, 1995, Toshiba executed a license agreement for 2G Subscriber Units with
         the Respondent.
    (2)     On August 26, 1999, the Respondent gave an explanation to Toshiba on the license
         agreement for the 3G Subscriber Units.
    (3)     On March 24, 2000, Toshiba asserted to the Respondent that Toshiba had made
         significant technical contributions to the Respondent, gave concrete explanations
         concerning the list of patents held by or currently being applied for by Toshiba and its
         achievement on the number of Subscriber Units sold, indicated that the Royalty Rate
         stipulated in the license agreement for the 2G Subscriber Units has become outdated, and
         requested a reduction of the Royalty Rate and the fixed fee to be collected at the execution
         of the agreement for the license agreement for the 3G Subscriber Units.
         (Sa 199, Sa 152-2)
    (4)     On May 10, 2000, the Respondent indicated to Toshiba that the structure of the
         Respondent’s Royalty Rate does not impede the development of the CDMA industry and
         that there are many business operators that consent to this kind of industry-standard rate
         with respect to the license for the 3G Subscriber Units, and notified Toshiba that it might
         consider adjusting the fixed fee to be collected at the execution of the agreement if before
         the end of June 2000.
         (Sa 199, Shin 153)




                                                115
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 120 of 134

[Translation]

    (5)    On June 21, 2000, Toshiba requested that the Respondent reduce the fixed fee to be
        collected at the execution of the agreement by US$500,000, and the Respondent accepted
        this reduction.
    (6)    On June 23, 2000, Toshiba requested that the Respondent give them an opportunity to
        hold discussions again concerning the Royalty Rate after execution of the license
        agreement for the 3G Subscriber Units, and executed the License Agreement on June 26,
        2000.

4. Mitsubishi Electric
    (1)    On February 22, 1995, Mitsubishi Electric executed the license agreement for the 2G
        Subscriber Units with the Respondent. This agreement stipulates a provision requiring
        Mitsubishi Electric to grant the Respondent with licenses to its patents, a non-assertion
        provision against the Respondent’s customers, and a Non-Assertion Provision against the
        Respondent’s Licensees. However, the patents subject to the above provisions granting
        patent licenses were limited to the TEIPRs.
    (2)    At the meeting held on August 26, 1999, the Respondent proposed to Mitsubishi
        Electric to execute a license agreement for the 3G Mobile Wireless Communications. The
        Respondent explained the strategy and situation of IPRs for the 3G Mobile Wireless
        Communications Standards, and presented license terms such as to expand the scope of
        subject patents on the basis of the license agreement for the 2G Mobile Wireless
        Communication to enable the development, manufacture, and sale of the products that
        conform to the 3G Mobile Wireless Communications Standards, to make no change to the
        Royalty Rate, and to require the payment of a fixed fee to be collected at the execution of
        the agreement.
    (3)    On February 3, 2000, the Respondent notified Mitsubishi Electric that the Respondent
        could not guarantee that the license terms proposed by the Respondent at the meeting held
        on August 26, 1999 would be effective even after March 26, 2000, and that the
        Respondent reserved the right to increase the sum depending on market conditions. Also,
        on February 10, 2000, the Respondent notified Mitsubishi Electric that if Mitsubishi
        Electric executes the agreement by March 25, 2000, the payment of the fixed fee to be
        collected at the execution of the agreement may be deferred for several months and be
        paid in installments.




                                               116
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 121 of 134

[Translation]

    (4)    On March 17, 2000, Mitsubishi Electric notified the Respondent that the Royalty Rate
        proposed by the Respondent was not commercially feasible in the 3G communication
        industry and was unreasonably high, and that it could not accept the Respondent’s license
        terms for the license agreement for the 3G Mobile Wireless Communications, and that
        because the Respondent had not given a clear explanation on the relationship between the
        patents held by the Respondent and the 3G Mobile Wireless Communications Standards,
        it could not decide whether it was necessary to obtain licenses from the Respondent.
    (5)    On April 7, 2000, the Respondent asserted to Mitsubishi Electric, showing the URL of
        the ITU web page that describes the list of patents relating to the 3G Mobile Wireless
        Communications Standards that the Respondent notified to ARIB, that it could be proven
        that the Respondent’s patents are valid and essential by the fact that numerous
        international telecommunication manufacturers revised their license agreement for the 2G
        Mobile Wireless Communications and executed a license agreement for the 3G Mobile
        Wireless Communications.
        (Sa 127-1 and Sa 127-2)
    (6)    On June 2, 2000, the Respondent sent to Mitsubishi Electric a draft license agreement
        for the 3G Mobile Wireless Communications.
           In the above draft agreement, while the patents subject to the provision requiring
        Mitsubishi Electric to grant licenses for its patents were expanded to include the TEIPRs
        and CEIPRs, the Royalty Rate was not reduced as requested by Mitsubishi Electric. The
        Respondent also presented a list of business operators that it claimed to have executed
        license agreements with for the 3G Mobile Wireless Communications, and asserted that
        those business operators recognized the value of the Respondent’s portfolio of IPRs and
        accepted the Royalty Rate for the 3G products that is the same as for the 2G products.
        Furthermore, the Respondent pressed Mitsubishi Electric to immediately send its
        comments to the Respondent if it is interested in executing the license agreement for the
        3G Mobile Wireless Communications, and stated that if Mitsubishi Electric executed the
        license agreement for the 3G Mobile Wireless Communications by the end of the same
        month, the Respondent might consider reducing the fixed fee to be collected at the
        execution of the agreement.
    (7)    On August 9, 2000, the Respondent contacted Mitsubishi Electric and explained that
        the Respondent intended to spin-off its business for the manufacture and sale, etc. of
        semiconductor integrated circuits to a separate entity called SpinCo, that the Respondent
        would be transferring part of the patents for the CDMA Mobile Wireless Communications
        held by it to SpinCo, and that after SpinCo completes its public offering of shares, it might
        become necessary to execute a separate license agreement also with SpinCo, and that in
        that case, the license terms might change from the terms when executing the agreement
        before SpinCo’s public offering, but that if the agreement were to be executed before
        SpinCo’s public offering, it would suffice to execute the agreement only with the
        Respondent, and presented the draft agreement to Mitsubishi Electric.




                                                117
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 122 of 134

[Translation]

    (8)    On August 11, 2000, the Respondent notified Mitsubishi Electric that if they executed
        an agreement before the public offering of SpinCo’s shares, the Respondent could
        guarantee the granting of a license to Mitsubishi Electric with just one agreement for the
        patents held by the Respondent and the patents held by the Respondent to be transferred
        to SpinCo, but that it was uncertain how the form of licensing or the license fee would be
        after the public offering of SpinCo’s shares, also stating that there would be little or no
        need for the Respondent to receive a cross-license from Mitsubishi Electric after the spin-
        off of the Respondent’s semiconductor business.
    (9)    On August 31, 2000, the Respondent provided Mitsubishi Electric with an overview of
        plans for the spin-off of the Respondent’s semiconductor business and the form of
        licensing after the spin-off, and explained that the Respondent would no longer require
        receiving licenses for most of the IPRs held by Mitsubishi Electric after the spin-off, but
        that on the other hand, it would be necessary to expand the current license agreement in
        order for Mitsubishi Electric to receive license from the Respondent for important patents
        that the Respondent applied for after July 26, 1995 for the W-CDMA system and to use
        those patents, stating that if Mitsubishi Electric did not execute the license agreement for
        the 3G Mobile Wireless Communications by September 30, 2000, the Respondent would
        charge from October 1, 2000 a fixed fee to be collected at the execution of the agreement
        would increase to double from US$2,500,000 to US$5,000,000 for the license to
        Subscriber Units and the fixed fee to be collected at the execution of the agreement would
        increase to double from US$5,000,000 to US$10,000,000 for the license for the Base
        Stations, pressing Mitsubishi Electric to execute the license agreement for the 3G Mobile
        Wireless Communications by September 30, 2000, and presenting a revised version of the
        license agreement for the 3G Mobile Wireless Communications reflecting the above
        increased amounts of the fixed fees collected at the execution of the agreements.
    (10) On September 12, 2000, the Respondent explained to Mitsubishi Electric its spin-off
        plan and the changes that would be made to the license policy following the spin-off.
           Mitsubishi Electric asserted that the Respondent’s Royalty Rate was unjustly high but
        the Respondent explained that the Respondent’s products were its patents and the Royalty
        Rate was reasonable.
        (Sa 133)




                                               118
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 123 of 134

[Translation]

    (11)   On September 18, 2000, Mitsubishi Electric notified the Respondent that the
        Respondent’s suggestion to increase the fixed fee to be collected at the execution of the
        agreement by double if Mitsubishi Electric did not execute the license agreement for the
        3G Mobile Wireless Communications by September 30, 2000 at the current stage in which
        Mitsubishi Electric does not manufacture and sell 3G Subscriber Units and when there
        has not occurred any patent infringement could only be viewed as unreasonable pressure
        by the Respondent towards Mitsubishi Electric and that it was unacceptable to
        straightforwardly accept the Respondent’s offer, and requested that the Respondent
        provide information concerning the patents that are truly essential to implement the 3G
        Mobile Communications Standards among the patents and patents currently being applied
        for by the Respondent and the contract terms if only licenses to those essential patents
        were to be received because Mitsubishi Electric must confirm all of the elements of the
        license agreement for the 3G Mobile Wireless Communications before executing this
        agreement.
    (12) On September 21, 2000, the Respondent responded to Mitsubishi Electric that
        excluding the overlaps in the patents applied for in each country, the list of patents held
        by the Respondent includes approximately 110 independent patents and patents in the
        process of application, and because the standard concerning the CDMA Mobile Wireless
        Communications is not fixed yet, it is too soon to delete any of the above patents or patents
        in process of application from the list of the Respondent’s essential patents, and that even
        if the subjects of the licenses are for both TEIPRs and CEIPRs, or only TEIPRs, the
        Royalty Rate and the fixed fee to be collected at the execution of the agreement will not
        change, and that even if the subjects of licenses are only limited to patents and excludes
        know-how, the Respondent has no intentions of reducing the Royalty Rate.
    (13) On September 29, 2000, Mitsubishi Electric requested that the Respondent extend the
        effective period of the currently proposed fixed fee to be collected at the execution of the
        agreement until October 31, 2000 and the Respondent agreed.
    (14) On October 30, 2000, Mitsubishi Electric requested of the Respondent a grace period
        of one year until execution of the agreement in exchange for Mitsubishi Electric’s
        immediately paying the currently proposed fixed fee to be collected at the execution of
        the agreement of US$2,500,000 but the Respondent refused and notified Mitsubishi
        Electric that unless Mitsubishi Electric responds by the deadline of the already extended
        period, the Respondent will increase the fixed fee to be collected at the execution of the
        agreement by double as of November 1, 2000.




                                                119
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 124 of 134

[Translation]

    (15)   Because Mitsubishi Electric did not respond by the deadline, on November 1, 2000, the
        Respondent, from concern that Mitsubishi Electric misunderstood the Respondent’s
        intentions and that consequently it would be required to pay unnecessary sums, pressed
        Mitsubishi Electric to consider executing the license agreement for the 3G Mobile
        Wireless Communications stating that it was the only major DMSHs that was in such a
        situation. (Sa 141-1, Sa 141-2)
    (16) On November 2, 2000, Mitsubishi Electric indicated that the Royalty Rate proposed by
        the Respondent was outrageously high compared to other standards and requested a
        reduction of the Royalty Rate.
    (17) On November 3, 2000, the Respondent notified Mitsubishi Electric that CDMA is the
        de facto the standard for the 3G Mobile Wireless Communications Standards and that if
        Mitsubishi Electric intended to participate in 3G Mobile Wireless Communications, then
        it would be necessary for it to expand the scope of its licenses for the W-CDMA system
        and the CDMA 2000 system. It also indicated that Mitsubishi Electric was the only major
        DMSHs that had not executed the license agreement for 3G Mobile Wireless
        Communications with the Respondent, and because the deadline for the increase of the
        fixed fee to be collected at the execution of the agreement which was set for October 31,
        2000 had lapsed, the fixed fee to be collected at the execution of the agreement would be
        increased from US$2,500,000 to US$5,000,000, and, furthermore, that if NTT Docomo
        commenced commercial services for the 3G Mobile Wireless Communications Standards,
        then the Respondent might again change the license terms. On the basis of the above, the
        Respondent proposed that if Mitsubishi Electric signed the license agreement for the 3G
        Mobile Wireless Communications Standards by November 10, 2000, then the Respondent
        would retroactively apply the contract terms it proposed to Mitsubishi Electric that were
        set to be effective only until October 31, 2000. (Sa 141-1, Sa 141-2)
    (18) On November 14, 2000, Mitsubishi Electric concretely asserted to the Respondent that
        Mitsubishi Electric had important patents for the cryptographic technology included in
        the 3G Mobile Wireless Communications Standards and the MPEG4 technology and
        demanded the Respondent revise the license terms to take into account the portfolio of
        IPRs held by the Respondent and Mitsubishi Electric but the Respondent refused.
        Mitsubishi Electric also indicated that it believed that the license agreement for the 3G
        Mobile Wireless Communication would create issues under the AMA but the Respondent
        denied this. (Sa 13, Sa 293, Shin 122)




                                              120
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 125 of 134

[Translation]

    (19)   On November 30, 2000, Mitsubishi Electric executed the license agreement for the 3G
        Subscriber Units and executed the License Agreement for the 3G Subscriber Units with
        the Respondent on September 30, 2000 which was the deadline for negotiations initially
        set by the Respondent.
    (20) On March 30, 2001, Mitsubishi Electric executed the License Agreement for the 3G
        Base Stations with the Respondent.
    (21) Thereafter, as indicated in 1(19) above, the Respondent publicly announced on July 24,
        2001 the withdrawal of its plans for spinning off its semiconductor business.

5. Fujitsu
    (1)     Fujitsu entered into the license agreement for 2G Subscriber Units on July 24, 1995
         and the license agreement for 2G Base Stations on September 11, 1995.
            The license agreement for 2G Subscriber Units and the license agreement for 2G Base
         Stations included a provision to license the patents owned by Fujitsu and a Non-Assertion
         Provision against the Licensees. The provision to license the above patents in the license
         agreement for 2G mobile wireless communications was applicable to both TEIPRs and
         CEIPRs, and granted licenses to the Respondent for Subscriber Units, Base Stations and
         their components, namely, the manufacture, sales, etc. of semiconductor integrated
         circuits, etc.
    (2)     The Respondent proposed to Fujitsu on August 28, 1999, that both parties enter into a
         license agreement for 3G mobile wireless communications. Upon making the proposal,
         the Respondent explained its strategy and the status of its IPRs concerning 3G mobile
         wireless communications, and presented licensing terms that were based on their license
         agreement for 2G mobile communications, with the scope of applicable patents being
         expanded and the royalty rate remaining unchanged, adding certain amounts of upfront
         fees to be collected, and stating that the Non-Assertion Provision against the Licensees of
         the Respondent cannot be forced to be entered into and that there were licensees that
         decided not to include said provision in their license agreements.
            In response, Fujitsu requested an adjustment of the royalty rates on the grounds that,
         not only the Respondent, but also other multiple business enterprises including Fujitsu
         owned patents for 3G Mobile Wireless Communications Standards.
            However, the Respondent refused to make an adjustment of the royalty rates on the
         grounds that, concerning 3G Mobile Wireless Communications Standards, it was
         unreasonable that the DMSHs that did not accept the Respondent’s claim that
         CDMA2000 system should be adopted, and instead promoted W-CDMA system, which
         was not technically superior, requests a reduction of royalty rates, and that the Respondent
         did not have a reason to accept such a request.
         (Sa 167)




                                                121
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 126 of 134

[Translation]

    (3)      The Respondent notified Fujitsu on February 3, 2000 that it was not guaranteed that
          the license terms presented by the Respondent on August 27, 1999 would remain valid as
          of March 26, 2000 forward, that the Respondent reserved its right to increase the royalties
          in accordance with market conditions, and requested Fujitsu to immediately notify the
          Respondent if Fujitsu was interested in entering into the license agreement concerning 3G
          mobile wireless communications.
    (4)      The Respondent notified Fujitsu on February 10, 2000 that if Fujitsu entered into the
          agreement by March 26, 2000, the amount of upfront fees to be paid upon execution of
          the agreement could be postponed for several months and split into installments. ( Sa 169-
          1 and Sa 169-2)
    (5)      Fujitsu responded to the Respondent on March 24, 2000 that it was pointed out in
          internal discussions at Fujitsu that an important point to consider was that not only the
          Respondent but many business enterprises (including Fujitsu) were believed to own
          patents essential to 3G Mobile Wireless Communications Standards, and requested that
          the Respondent make the license agreement mutually satisfactory to both parties. (Sa 170-
          1 and Sa 170-2)
    (6)      The Respondent presented Fujitsu on June 2, 2000 the draft license agreement
          concerning 3G mobile wireless communications.
             In the draft license agreement, the Royalty Rate provided in the license agreement for
          2G mobile wireless communications, which Fujitsu requested to be reduced, was not
          adjusted.
    (7)      The Respondent explained to Fujitsu in their meeting on August 11, 2000 its decision
          to spin off its business of manufacturing, sales, etc. of semiconductor integrated circuits,
          etc. to a separate company called SpinCo, that part of the patents concerning CDMA
          Mobile Wireless Communications Standards owned by the Respondent would be
          transferred to SpinCo, and that therefore, there was the possibility that the license terms
          could be changed thereafter. The Respondent further explained that the Respondent could
          take responsibility for the licensing terms only if Fujitsu signed the license agreement
          concerning 3G mobile wireless communications before the public offering of shares of
          SpinCo, and presented a draft agreement based on the establishment of SpinCo. (Sa 58,
          Sa 172 through Sa 174-2)
             Fujitsu requested that the Respondent adjust the royalty rates, etc. again on the grounds
          that multiple business enterprises including Fujitsu also owned IPRs relating to 3G
          Mobile Wireless Communications Standards and the situation is different from that of the
          license agreements for 2G mobile wireless communications in which the Respondent was
          probably the only holder of the IPRs, and that while in the license agreement for 2G
          mobile wireless communications, patents as well as know-how were licensed, in the
          license agreement for 3G mobile wireless communications, know-how does not need to
          be licensed.
             However, the Respondent strongly rejected making any changes to the Royalty Rates,
          etc.
          (Sa 58, Sa 172)




                                                 122
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 127 of 134

[Translation]

    (8)    The Respondent notified Fujitsu again on August 12, 2000 that, prior to the public
        offering of shares of SpinCo, the Respondent guaranteed that the patents owned by the
        Respondent and the patents transferred to SpinCo are licensed to Fujitsu by a single
        agreement, but that after the public offering of shares of SpinCo, it was not clear as to
        what the form of licensing or fees, etc. would be, that after the completion of the spin-off
        of its semiconductor business, the Respondent would have little or no need to receive a
        cross-license from Fujitsu, etc. (Sa 175-1 and Sa 175-2)
    (9)    The Respondent gave Fujitsu on August 31, 2000 an overview of the spin-off plan of
        its semiconductor business and licensing forms after the spin-off, etc. and notified Fujitsu
        that the Respondent will have little need to be cross-licensed by Fujitsu after the spin-off,
        but that on the other hand, in order to make important patents applied for on or after July
        26, 1995 including the patents concerning the W-CDMA system owned by the
        Respondent available to Fujitsu, Fujitsu needed to expand the current license agreement,
        etc. and that if Fujitsu does not enter into the license agreement for 3G mobile wireless
        communications by September 30, 2000, the amount of upfront fees to be paid upon
        conclusion of the agreement will be doubled from $2.5 million to $5 million for the license
        for subscriber units and from $5 million to $10 million for the license for base stations,
        respectively, and thereby urged Fujitsu to enter into the license agreement for 3G mobile
        wireless communications by September 30, 2000. (Sa 176-1 and Sa 176-2)
    (10) The Respondent presented to Fujitsu on September 8, 2000 a draft license agreement
        for 3G mobile wireless communications that added a provision that, as of October 1, 2000,
        the amount of upfront fees to be paid upon execution of the agreement shall be doubled.
        (Sa 177-1 and 2, Sa 178-1 and 2)




                                                123
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 128 of 134

[Translation]

    (11)   Subsequently, after several communications including meetings, Fujitsu entered into
        the License Agreement with the Respondent on September 27, 2000.
           Fujitsu requested that the Respondent (1) limit the scope of “Components” covered by
        the license to the same extent as those of the license agreement for 2G mobile wireless
        communications and (2) split the upfront fees to be paid upon conclusion of the agreement
        into two installments.
           In response to these Fujitsu requests, in the License Agreements, (1) the definition of
        “Components” was limited to the definition of “components” in other normal license
        agreements “that uses at least one mode of operation related to CDMA applications” and
        excluded four kinds of products from the definition of "Components," those being devices
        for processing optical signals, SAW filters, dielectric filters, and liquid crystal displays,
        and (2) a provision was added to split the payment of upfront fees into two installments.
        (Sa 197)
    (12) The Respondent announced, as stated in 1 (19) above, on July 24, 2001, its withdrawal
        of the spin-off plan of its semiconductor business.
                                                                                                 End




                                                124
           Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 129 of 134

      [Translation]

                                                                                                                           Attachment
                                    List of provisions, etc. ordered to be abolished under the CDO
                                                                           Non-             Non-           Expiry date of Improvement Period
                                                      No-                  Assertion      Assertion
                         Subject of                   Compensation         Provision
No.    DMSHs                                IPRs                                          Provision    License Agreement      Amendment thereof
                         License, etc.                License              against the
                                                      Provisions, etc.     Respondent,   against the    (Effective Date)       (Effective Date)
                                                                           etc.          Licensees
                                                                                                                             Indefinite (October 8,
                          Subscriber      Technical         Yes                 -           Yes
        Sanyo Electric                                                                                  January 1, 2002              2003)
1                         Units and
          Co., Ltd.                                                                                     (June 30, 2000)        January 1, 2004
                         Components      Commercial         Yes                 -             -
                                                                                                                               (October 8, 2003)

                                                            Yes

                                                       (Components
                                                                               Yes
                                                        are only for
          Panasonic                       Technical                        (Components        -
                          Subscriber                   those used in
           Mobile                                                             only)                     January 1, 2002
2                         Units and                     Subscriber                                                                     -
       Communications                                                                                  (March 28, 2001)
                         Components
                                                           Units)
          Co., Ltd.
                                                                               Yes

                                         Commercial           -            (Components        -

                                                                              only)

                                          Technical         Yes                Yes          Yes
                          Subscriber                                                                    January 1, 2002
                                                            Yes
                          Units and                                                                     (September 30,                 -
                         Components      Commercial    (Components              -             -              2000)
         Mitsubishi                                        only)
3
          Electronic                                                                                   Indefinite (March
                                          Technical         Yes                 -           Yes                                        -
                             Base                                                                          30, 2001)
                         Stations and
                                                                                                        March 30, 2001
                         Components      Commercial         Yes                 -             -                                        -
                                                                                                       (March 30, 2001)

                                          Technical         Yes                 -             -
                          Subscriber
                                                                               Yes                      January 1, 2002
                          Units and                                                                                                    -
                                         Commercial           -            (Components        -        (October 31, 2000)
                         Components
                                                                              only)
4      NEC Corporation
                                          Technical         Yes                 -             -
                             Base
                                                                               Yes                      January 1, 2002
                         Stations and                                                                                                  -
                                         Commercial           -            (Components        -        (October 31, 2000)
                         Components
                                                                              only)




                                                                     125
           Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 130 of 134

      [Translation]

                                                                            Non-             Non-            Expiry date of Improvement Period
                                                       No-                  Assertion      Assertion
                         Subject     of                Compensation         Provision
No.    DMSHs                                 IPRs                                          Provision    License Agreement      Amendment thereof
                         License, etc.                 License              against the
                                                       Provisions, etc.     Respondent,   against the     (Effective Date)       (Effective Date)
                                                                            etc.          Licensees
                                                                                                            Indefinite for
                                                                                                         “patents owned by
                                                                                                           IID (Hitachi’s
                                                                                                        Information Image
                                                                                                        Media Department)
                                                                                                             and “patents
                                           Technical          Yes                -             -                                        -
                          Subscriber                                                                       sublicensed by
                                                                                                        other departments.”
                          Units and
                                                                                                         For other patents,
                         Components                                                                     September 12, 1997
                                                                                                          (September 12,
                                                                                                                1997)
                                                                                                          January 1, 2000
                                          Commercial          Yes                -             -          (September 12,                -
                                                                                                                 1997)
                                                                                                             Indefinite for
                                                                                                         “patents owned by
5       Hitachi, Ltd.                                                                                      HTD (Hitachi’s
                                                                                                              Information
                                                                                                           Communication
                                                                                                          Department) and
                                           Technical          Yes                -             -                                        -
                                                                                                        “patents sublicensed
                                                                                                                by other
                                                                                                         departments.” For
                             Base                                                                            other patents,
                         Stations and                                                                    December 5, 1996
                                                                                                        (December 5, 1996)
                         Components
                                                                                                          Earlier of 5 years
                                                                                                            from “the first
                                                                                                        manufacturing date”
                                                                                                         or 7 years from the
                                          Commercial          Yes                -             -              provision of              -
                                                                                                        “manufacturing and
                                                                                                           test technology
                                                                                                             information”
                                                                                                          (March 12, 1997)
                          Subscriber       Technical          Yes                -           Yes          January 1, 2002               -
                          Units and                                                                       (September 27,
                                          Commercial          Yes                -             -                                        -
                         Components                                                                            2000)
6      Fujitsu Limited
                             Base          Technical          Yes                -             -          January 1, 2002               -
                         Stations and                                                                     (September 27,
                                          Commercial          Yes                -             -                                        -
                         Components                                                                            2000)




                                                                      126
           Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 131 of 134

      [Translation]

                                                                           Non-             Non-            Expiry date of Improvement Period
                                                      No-                  Assertion      Assertion
                      Subject       of                Compensation         Provision
No.    DMSHs                                IPRs                                          Provision    License Agreement       Amendment thereof
                      License, etc.                   License              against the
                                                      Provisions, etc.     Respondent,   against the     (Effective Date)        (Effective Date)
                                                                           etc.          Licensees
                                                                                                       Indefinite (April 30,
                                                                                                        1997 or Approval
                                                                                                           Date by the
                                          Technical          Yes                -           Yes             Japanese                    -
                        Subscriber                                                                        Government,
          Sharp
7                        Units and                                                                      whichever comes
        Corporation    Components                                                                             later)

                                                                                                         January 1, 2001

                                         Commercial          Yes                -             -          (September 22,                 -

                                                                                                              2000)
                                                                                                        Indefinite (March
          Casio                           Technical          Yes                -           Yes                                         -
                        Subscriber                                                                          24, 1998)
8       Computer,        Units and
                                                                                                         January 1, 2000
                       Components        Commercial          Yes                -             -                                         -
         Co., Ltd.
                                                                                                        (March 24, 1998)
                                                                                                       Indefinite (August
                                          Technical          Yes                -           Yes                                         -
                                                                                                            31, 1996)
                        Subscriber
         Kyocera
9                        Units and                                                                       January 1, 2002
        Corporation    Components                                                                                                       -
                                         Commercial          Yes                -             -          (September 29,

                                                                                                              2000)
                        Subscriber        Technical          Yes                -           Yes
         Toshiba                                                                                       December 31, 2001       December 31, 2002
10                       Units and
        Corporation                      Commercial          Yes                -             -          (June 26, 2000)       (November 12, 2002)
                       Components
                                                                                                       Indefinite (June 28,
                                          Technical          Yes                -           Yes                                         -
                        Subscriber                                                                            1998)
         Kenwood
11                       Units and                                                                       January 1, 2002
        Corporation    Components                                                                        (November 30,                  -
                                         Commercial          Yes                -             -
                                                                                                              2000)

           Alps         Subscriber        Technical          Yes                -           Yes          January 1, 2002
12      Electronic       Units and                                                                       (November 20,                  -
                       Components        Commercial          Yes                -             -               2001)
         Co., Ltd.
                                                                                                       Indefinite (January
          Seiko                           Technical          Yes                -           Yes                                         -
                        Subscriber                                                                           3, 2000)
13      Instruments      Units and
                                                                                                       June 10, 2003 (June       October 1, 2007
                       Components        Commercial          Yes                -             -
           Inc.                                                                                                                 (October 1, 2007)
                                                                                                            10, 2003




                                                                     127
           Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 132 of 134

      [Translation]

                                                                           Non-             Non-           Expiry date of Improvement Period
                                                      No-                  Assertion      Assertion
                      Subject       of                Compensation         Provision
No.    DMSHs                                IPRs                                          Provision    License Agreement     Amendment thereof
                      License, etc.                   License              against the
                                                      Provisions, etc.     Respondent,   against the    (Effective Date)       (Effective Date)
                                                                           etc.          Licensees
                                                                                                       Indefinite (August
                        Subscriber        Technical          Yes                -           Yes
          Denso                                                                                             9, 2002)
14                      Units and                                                                                                     -
        Corporation                                                                                     August 9, 2002
                       Components        Commercial          Yes                -             -
                                                                                                        (August 9, 2002)

      (Definition of the terms used in this table)
      Subscriber Units: CDMA Subscriber Units
      Base Stations: CDMA Base Stations
      Components: CDMA Components
      Technical: TEIPRs
      Commercial: CEIPRs




                                                                     128
    Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 133 of 134

[Translation]




                              This is a certified copy.
                               March 13, 2019
                               Secretariat of the Japan Fair Trade Commission [seal]
                                  Official of the Cabinet Office, Kinya Enomoto [seal]




                                      129
Case 5:17-cv-00220-LHK Document 1480-1 Filed 03/28/19 Page 134 of 134
